Exhibit 10.1

EXECUTION VERSION

 

MASTER LEASE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TO

MASTER LEASE

 

         

Page

  ARTICLE I

 

1.1

    

Leased Property

       1  

1.2

    

Single, Indivisible Lease

       2  

1.3

    

Term

       2  

1.4

    

Renewal Terms

       2   ARTICLE II

 

2.1

    

Definitions

       3   ARTICLE III

 

3.1

    

Rent

     22  

3.2

    

Late Payment of Rent

     22  

3.3

    

Method of Payment of Rent

     23  

3.4

    

Net Lease

     23   ARTICLE IV

 

4.1

    

Impositions

     23  

4.2

    

Utilities

     25  

4.3

    

Impound Account

     25   ARTICLE V

 

5.1

    

No Termination, Abatement, etc.

     25   ARTICLE VI

 

6.1

    

Ownership of the Leased Property

     26  

6.2

    

Tenant’s Property

     27  

6.3

    

Guarantors; Tenant’s Property

     28   ARTICLE VII

 

7.1

    

Condition of the Leased Property

     28  

7.2

    

Use of the Leased Property

     29  

7.3

    

Competing Business

     30   ARTICLE VIII

 

8.1

    

Representations and Warranties

     31  

 

i



--------------------------------------------------------------------------------

8.2

    

Compliance with Legal and Insurance Requirements, etc.

  

31

8.3

    

Zoning and Uses

  

33

8.4

    

Compliance with Ground Lease

  

33

ARTICLE IX

9.1

    

Maintenance and Repair

  

34

9.2

    

Encroachments, Restrictions, Mineral Leases, etc.

  

35

ARTICLE X

10.1

    

Construction of Capital Improvements to the Leased Property

  

36

10.2

    

Construction Requirements for All Capital Improvements

  

37

10.3

    

Landlord’s Right of First Offer to Fund

  

38

ARTICLE XI

11.1

    

Liens

  

40

ARTICLE XII

12.1

    

Permitted Contests

  

43

ARTICLE XIII

13.1

    

General Insurance Requirements

  

44

13.2

    

Maximum Foreseeable Loss

  

45

13.3

    

Additional Insurance

  

46

13.4

    

Waiver of Subrogation

  

46

13.5

    

Policy Requirements

  

46

13.6

    

Increase in Limits

  

47

13.7

    

Blanket Policy

  

47

13.8

    

No Separate Insurance

  

47

ARTICLE XIV

14.1

    

Property Insurance Proceeds

  

47

14.2

    

Tenant’s Obligations Following Casualty

  

48

14.3

    

No Abatement of Rent

  

49

14.4

    

Waiver

  

49

14.5

    

Insurance Proceeds Paid to Facility Mortgagee

  

49

14.6

    

Termination of Master Lease; Abatement of Rent

  

50

ARTICLE XV

15.1

    

Condemnation

  

51

15.2

    

Award Distribution

  

52

15.3

    

Temporary Taking

  

52

 

ii



--------------------------------------------------------------------------------

15.4

    

Condemnation Awards Paid to Facility Mortgagee

  

52

15.5

    

Termination of Master Lease; Abatement of Rent

  

52

ARTICLE XVI

16.1

    

Events of Default

  

53

16.2

    

Certain Remedies

  

56

16.3

    

Damages

  

56

16.4

    

Receiver

  

57

16.5

    

Waiver

  

58

16.6

    

Application of Funds

  

58

ARTICLE XVII

17.1

    

Permitted Leasehold Mortgagees

  

58

17.2

    

Landlord’s Right to Cure Tenant’s Default

  

65

17.3

    

Landlord’s Right to Cure Debt Agreement

  

66

ARTICLE XVIII

18.1

    

Sale of the Leased Property

  

66

ARTICLE XIX

19.1

    

Holding Over

  

67

ARTICLE XX

20.1

    

Risk of Loss

  

67

ARTICLE XXI

21.1

    

General Indemnification

  

68

ARTICLE XXII

22.1

    

Subletting and Assignment

  

68

22.2

    

Permitted Assignments

  

69

22.3

    

Permitted Sublease Agreements

  

71

22.4

    

Required Assignment and Subletting Provisions

  

72

22.5

    

Costs

  

73

22.6

    

No Release of Tenant’s Obligations; Exception

  

73

ARTICLE XXIII

23.1

    

Officer’s Certificates and Financial Statements

  

73

23.2

    

Confidentiality; Public Offering Information

  

76

23.3

    

Financial Covenants

  

77

23.4

    

Landlord Obligations

  

78

 

iii



--------------------------------------------------------------------------------

ARTICLE XXIV

24.1

    

Landlord’s Right to Inspect

  

79

ARTICLE XXV

25.1

    

No Waiver

  

79

ARTICLE XXVI

26.1

    

Remedies Cumulative

  

79

ARTICLE XXVII

27.1

    

Acceptance of Surrender

  

79

ARTICLE XXVIII

28.1

    

No Merger

  

79

ARTICLE XXIX

29.1

    

Conveyance by Landlord

  

80

ARTICLE XXX

30.1

    

Quiet Enjoyment

  

80

ARTICLE XXXI

31.1

    

Landlord’s Financing

  

80

31.2

    

Attornment

  

81

31.3

    

Compliance with Facility Mortgage Documents

  

82

ARTICLE XXXII

32.1

    

Hazardous Substances

  

84

32.2

    

Notices

  

84

32.3

    

Remediation

  

84

32.4

    

Indemnity by Tenant

  

84

32.5

    

Environmental Inspections

  

85

32.6

    

Indemnification by Landlord

  

86

32.7

    

Survival

  

87

ARTICLE XXXIII

33.1

    

Memorandum of Lease

  

87

33.2

    

Tenant Financing

  

87

 

iv



--------------------------------------------------------------------------------

ARTICLE XXXIV

34.1

  

Expert Valuation Process

  

87

ARTICLE XXXV

35.1

  

Notices

  

89

ARTICLE XXXVI

36.1

  

Transfer of Tenant’s Property and Operational Control of the Facilities

  

90

36.2

  

Determination of Successor Tenant and Gaming Assets FMV

  

91

36.3

  

Operation Transfer

  

92

ARTICLE XXXVII

37.1

  

Attorneys’ Fees

  

93

ARTICLE XXXVIII

38.1

  

Brokers

  

93

ARTICLE XXXIX

39.1

  

Anti-Terrorism Representations

  

93

ARTICLE XL

40.1

  

GLP REIT Protection

  

94

ARTICLE XLI

41.1

  

Survival

  

95

41.2

  

Severability

  

95

41.3

  

Non-Recourse; Consequential Damages

  

95

41.4

  

Successors and Assigns

  

96

41.5

  

Governing Law

  

96

41.6

  

Waiver of Trial by Jury

  

96

41.7

  

Entire Agreement

  

97

41.8

  

Headings

  

97

41.9

  

Counterparts

  

97

41.10

  

Interpretation

  

97

41.11

  

Time of Essence

  

97

41.12

  

Further Assurances

  

97

41.13

  

Gaming Regulations

  

97

41.14

  

Certain Provisions of Nevada Law

  

98

41.15

  

Certain Provisions of Louisiana Law

  

98

41.16

  

Certain Provisions of New Jersey Law

  

99

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

EXHIBIT A – LIST OF FACILITIES

EXHIBIT B – LEGAL DESCRIPTIONS

EXHIBIT C – GAMING LICENSES

EXHIBIT D – FORM OF GUARANTY

EXHIBIT E – FORM OF NONDISTURBANCE AND ATTORNMENT AGREEMENT

EXHIBIT F – FORM OF SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

SCHEDULE A – DISCLOSURE ITEMS

SCHEDULE B – BASE YEAR NET REVENUE

SCHEDULE C – REVENUE GENERATING SPACES

SCHEDULE D – PROPERTY AGREEMENTS

SCHEDULE 1.1 – EXCLUSIONS FROM LEASED PROPERTY

SCHEDULE 6.3 – GUARANTORS UINDER THE MASTER LEASE

 

vi



--------------------------------------------------------------------------------

MASTER LEASE

This MASTER LEASE (the “Master Lease”) is entered into as of October 1, 2018, by
and among GLP CAPITAL, L.P. (together with its permitted successors and assigns,
“GLPC”), and TROPICANA AC SUB CORP. (together with its permitted successors and
assigns, “Tropicana AC Sub”, and collectively with GLPC, “Landlord”), and
TROPICANA ENTERTAINMENT, INC., a Delaware corporation (together with its
permitted successors and assigns, “TEI”), and TROPICANA ATLANTIC CITY CORP. (
together with its permitted successors and assigns (“NJ Operator”, and
collectively with TEI, “Tenant”).

RECITALS

A.    Capitalized terms used in this Master Lease and not otherwise defined
herein are defined in Article II hereof.

B.    Landlord desires to lease the Leased Property to Tenant and Tenant desires
to lease the Leased Property from Landlord upon the terms set forth in this
Master Lease.

C.    A list of the five (5) facilities covered by this Master Lease as of the
date hereof is attached hereto as Exhibit A (each a “Facility,” and
collectively, the “Facilities”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

1.1    Leased Property. Upon and subject to the terms and conditions hereinafter
set forth, Landlord leases to Tenant and Tenant leases from Landlord all of
Landlord’s rights and interest in and to the following with respect to each of
the Facilities (collectively, the “Leased Property”):

(a)    the real property or properties described in Exhibit B attached hereto
(collectively, the “Land”);

(b)    all buildings, structures, barges, riverboats, Fixtures (as hereinafter
defined) and other improvements of every kind now or hereafter located on the
Land or connected thereto including, but not limited to, alleyways and
connecting tunnels, sidewalks, utility pipes, conduits and lines (on-site and
off-site to the extent Landlord has obtained any interest in the same), parking
areas and roadways appurtenant to such buildings and structures of each such
Facility (collectively, the “Leased Improvements”);

(c)    all easements, rights and appurtenances relating to the Land and the
Leased Improvements; and

(d)    all equipment, machinery, fixtures, and other items of property,
including all components thereof, that (i) are now or hereafter located in, on
or used in connection with and



--------------------------------------------------------------------------------

permanently affixed to or otherwise incorporated into the Leased Improvements
and (ii) qualify as Long-Lived Assets, together with all replacements,
modifications, alterations and additions thereto (collectively, the “Fixtures”).

Notwithstanding anything contained herein to the contrary, NJ Operator shall not
acquire a leasehold interest through this Master Lease in any Leased Property or
Facility, as applicable, leased to Tenant pursuant to this Master Lease that is
located in the State of Louisiana.

The Leased Property is leased subject to all covenants, conditions,
restrictions, easements and other matters affecting the Leased Property as of
the Commencement Date and such subsequent covenants, conditions, restrictions,
easements and other matters as may be agreed to by Landlord or Tenant in
accordance with the terms of this Master Lease, whether or not of record,
including any matters which would be disclosed by an inspection or accurate
survey of the Leased Property. Notwithstanding the foregoing, Leased Property
shall exclude those items referenced on Schedule 1.1.

1.2    Single, Indivisible Lease. Notwithstanding anything contained herein to
the contrary, this Master Lease constitutes one indivisible lease of the Leased
Property and not separate leases governed by similar terms. The Leased Property
constitutes one economic unit, and the Rent and all other provisions have been
negotiated and agreed to based on a demise of all of the Leased Property to
Tenant as a single, composite, inseparable transaction and would have been
substantially different had separate leases or a divisible lease been intended.
Except as expressly provided in this Master Lease for specific, isolated
purposes (and then only to the extent expressly otherwise stated), all
provisions of this Master Lease apply equally and uniformly to all of the Leased
Property as one unit. An Event of Default with respect to any portion of the
Leased Property is an Event of Default as to all of the Leased Property. The
parties intend that the provisions of this Master Lease shall at all times be
construed, interpreted and applied so as to carry out their mutual objective to
create an indivisible lease of all of the Leased Property and, in particular but
without limitation, that, for purposes of any assumption, rejection or
assignment of this Master Lease under 11 U.S.C. Section 365, or any successor or
replacement thereof or any analogous state law, this is one indivisible and
non-severable lease and executory contract dealing with one legal and economic
unit and that this Master Lease must be assumed, rejected or assigned as a whole
with respect to all (and only as to all) of the Leased Property. The parties may
amend this Master Lease from time to time to include one or more additional
Facilities as part of the Leased Property and such future addition to the Leased
Property shall not in any way change the indivisible and nonseverable nature of
this Master Lease and all of the foregoing provisions shall continue to apply in
full force.

1.3    Term. The “Term” of this Master Lease is the Initial Term plus all
Renewal Terms, to the extent exercised. The initial term of this Master Lease
(the “Initial Term”) shall commence on the date hereof (the “Commencement Date”)
and end on the last day of the calendar month in which the fifteenth (15th)
anniversary of the Commencement Date occurs, subject to renewal as set forth in
Section 1.4 below.

1.4    Renewal Terms. The term of this Master Lease may be extended for four
(4) separate “Renewal Terms” of five (5) years each if: (a) at least twelve
(12), but not more than eighteen (18) months prior to the end of the then
current Term, Tenant delivers to Landlord a Notice that it desires to exercise
its right to extend this Master Lease for one (1) Renewal Term (a “Renewal
Notice”); and (b) no Event of Default shall have occurred and be continuing on
the date

 

2



--------------------------------------------------------------------------------

Landlord receives the Renewal Notice (the “Exercise Date”) or on the last day of
the then current Term. During any such Renewal Term, except as otherwise
specifically provided for herein, all of the terms and conditions of this Master
Lease shall remain in full force and effect.

Tenant may exercise such options to renew with respect to all (and no fewer than
all) of the Facilities which are subject to this Master Lease as of the Exercise
Date.

ARTICLE II

2.1    Definitions. For all purposes of this Master Lease, except as otherwise
expressly provided or unless the context otherwise requires, (i) the terms
defined in this Article II have the meanings assigned to them in this Article
and include the plural as well as the singular; all accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
GAAP; (ii) all references in this Master Lease to designated “Articles,”
“Sections” and other subdivisions are to the designated Articles, Sections and
other subdivisions of this Master Lease; (iii) the word “including” shall have
the same meaning as the phrase “including, without limitation,” and other
similar phrases; (iv) the words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Master Lease as a whole and not to any
particular Article, Section or other subdivision; and (v) for the calculation of
any financial ratios or tests referenced in this Master Lease (including the
Adjusted Revenue to Rent Ratio and the Indebtedness to EBITDA Ratio), this
Master Lease, regardless of its treatment under GAAP, shall be deemed to be an
operating lease and the Rent payable hereunder shall be treated as an operating
expense and shall not constitute Indebtedness or interest expense.

AAA: As defined in Section 34.1(b).

Accounts: All accounts, including deposit accounts and any Facility Mortgage
Reserve Account (to the extent actually funded by Tenant), all rents, profits,
income, revenues or rights to payment or reimbursement derived from the use of
any space within the Leased Property and/or from goods sold or leased or
services rendered from the Leased Property (including, without limitation, from
goods sold or leased or services rendered from the Leased Property by any
subtenant) and all accounts receivable, in each case whether or not evidenced by
a contract, document, instrument or chattel paper and whether or not earned by
performance, including without limitation, the right to payment of management
fees and all proceeds of the foregoing.

Additional Charges: All Impositions and all other amounts, liabilities and
obligations which Tenant assumes or agrees to pay under this Master Lease and,
in the event of any failure on the part of Tenant to pay any of those items,
except where such failure is due to the acts or omissions of Landlord, every
fine, penalty, interest and cost which may be added for non-payment or late
payment of such items.

Adjusted Revenue: For any Test Period, Net Revenue (i) minus expenses other than
Specified Expenses and (ii) plus Specified Proceeds, if any; provided, however,
that for purposes of calculating Adjusted Revenue, Net Revenue shall not include
Gaming Revenues, Retail Sales or Promotional Allowances of any subtenants of
Tenant or any deemed payments under

 

3



--------------------------------------------------------------------------------

subleases of this Master Lease, licenses or other access rights from Tenant to
its operating subsidiaries. Adjusted Revenue shall be calculated on a pro forma
basis to give effect to any increase or decrease in Rent as a result of the
addition or removal of Leased Property to this Master Lease since the beginning
of any Test Period of Tenant as if each such increase or decrease had been
effected on the first day of such Test Period.

Adjusted Revenue to Rent Ratio: As at any date of determination, the ratio for
any period of Adjusted Revenue to Rent. For purposes of calculating the Adjusted
Revenue to Rent Ratio, Adjusted Revenue shall be calculated on a pro forma basis
(and shall be calculated to give effect to (x) pro forma adjustments reasonably
contemplated by Tenant and (y) such other pro forma adjustments consistent with
Regulation S-X under the Securities Act) to give effect to any material
acquisitions and material asset sales consummated by the Tenant or any Guarantor
during any Test Period of Tenant as if each such material acquisition had been
effected on the first day of such Test Period and as if each such material asset
sale had been consummated on the day prior to the first day of such Test Period.
In addition, (i) Adjusted Revenue and Rent shall be calculated on a pro forma
basis to give effect to any increase or decrease in Rent as a result of the
addition or removal of Leased Property to this Master Lease during any Test
Period as if such increase or decrease had been effected on the first day of
such Test Period and (ii) in the event Rent is to be increased in connection
with the addition or inclusion of a Long-Lived Asset that is projected to
increase Adjusted Revenue, such Rent increase shall not be taken into account in
calculating the Adjusted Revenue to Rent Ratio until the first fiscal quarter
following the completion of the installation or construction of such Long-Lived
Assets. For the purpose of determining the Adjusted Revenue to Rent Ratio to be
applied in the calculation of the Escalation, the Adjusted Revenue hereunder
shall include the Adjusted Revenue from MontBleu Resort Casino & Spa for so long
as such facility is owned or leased by an Affiliate of Tenant or Tenant’s
Parent. In the event MontBleu Resort Casino & Spa is no longer owned or leased
by an Affiliate of Tenant or Tenant’s Parent, Landlord and Tenant shall
negotiate in good faith to determine a fair and equitable manner in which to
account for the impact of the removal of, or to replace, the Adjusted Revenue
from the MontBleu Restort Casino & Spa in the determination of the Escalation.

Affected Facility: As defined in Section 7.3(a).

Affiliate: When used with respect to any corporation, limited liability company,
or partnership, the term “Affiliate” shall mean any person which, directly or
indirectly, controls or is controlled by or is under common control with such
corporation, limited liability company or partnership. For the purposes of this
definition, “control” (including the correlative meanings of the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such person,
through the ownership of voting securities, partnership interests or other
equity interests.

Appointing Authority: As defined in Section 34.1(b).

Award: All compensation, sums or anything of value awarded, paid or received on
a total or partial Taking.

 

4



--------------------------------------------------------------------------------

Base Rent: The sum of (i) the Building Base Rent, and (ii) the Land Base Rent.

Base Year Net Revenue: The amounts set forth on Schedule B for the Facilities.

Building Base Rent:

(A)    During the Initial Term, an annual amount equal to Sixty Million Nine
Hundred Eighteen Thousand Five Hundred Twenty-Five Dollars ($60,918,525);
provided, however, that commencing with the second (2nd) Lease Year and
continuing each Lease Year thereafter during the Initial Term, the Building Base
Rent shall increase to an annual amount equal to the sum of (i) the Building
Base Rent for the immediately preceding Lease Year, and (ii) the Escalation.

(B)    The Building Base Rent for the first year of each Renewal Term shall be
an annual amount equal to the sum of (i) the Building Base Rent for the
immediately preceding Lease Year, and (ii) the Escalation. Commencing with the
second (2nd) Lease Year of any Renewal Term and continuing each Lease Year
thereafter during such Renewal Term, the Building Base Rent shall increase to an
annual amount equal to the sum of (i) the Building Base Rent for the immediately
preceding Lease Year, and (ii) the Escalation.

(C)    As applicable during the Term, Building Base Rent shall be increased
pursuant to Section 10.3(c) in respect of Capital Improvements funded by
Landlord (which increases shall, in each case, be subject to the Escalations
provided in the foregoing clauses (A) and (B)).

Building Base Rent shall be subject to further adjustment as and to the extent
provided in Section 14.6.

Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday which is not
a day on which national banks in the City of New York, New York or Las Vegas,
Nevada are authorized, or obligated, by law or executive order, to close.

Capital Improvements: With respect to any Facility, any improvements or
alterations or modifications of the Leased Improvements, including without
limitation capital improvements and structural alterations, modifications or
improvements, or one or more additional structures annexed to any portion of any
of the Leased Improvements of such Facility, or the expansion of existing
improvements, which are constructed on any parcel or portion of the Land of such
Facility, during the Term, including construction of a new wing or new story,
all of which shall constitute a portion of the Leased Improvements and Leased
Property hereunder in accordance with Section 10.3. Notwithstanding the
foregoing, for purposes of Article X only, “Capital Improvements” shall not
include any improvements or alterations or modifications of the Leased
Improvements or any expansion of the existing improvements if such (i) commenced
prior to the Term in accordance with the terms of the Merger Agreement, and
(ii) costs less than Fifteen Million Dollars ($15,000,000) on an individual
project basis and less than Fifty Million Dollars ($50,000,000) in the aggregate
with respect to all of the Facilities, it being agreed, for the avoidance of
doubt, such improvements or alterations or modifications of the Leased
Improvements or any expansion of the existing improvements shall be deemed part
of the Leased Property and the Facilities for all purposes hereunder.

 

5



--------------------------------------------------------------------------------

Cash: Cash and cash equivalents and all instruments evidencing the same or any
right thereto and all proceeds thereof.

Casualty Event: Any loss of title or any loss of or damage to or destruction of,
or any condemnation or other taking (including by any governmental authority)
of, any asset for which Tenant or any of its Subsidiaries (directly or through
Tenant’s Parent) receives cash insurance proceeds or proceeds of a condemnation
award or other similar compensation (excluding proceeds of business interruption
insurance). “Casualty Event” shall include, but not be limited to, any taking of
all or any part of any real property of Tenant or any of its Subsidiaries or any
part thereof, in or by condemnation or other eminent domain proceedings pursuant
to any applicable law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any real property of Tenant or any of its
Subsidiaries or any part thereof by any governmental authority, civil or
military.

Change in Control: (i) Any Person or “group” (within the meaning of Rules 13d-3
and 13d-5 under the Securities Exchange Act of 1934, as amended from time to
time, and any successor statute), (a) shall have acquired direct or indirect
beneficial ownership or control of fifty percent (50%) or more on a fully
diluted basis of the direct or indirect voting power in the Equity Interests of
Tenant’s Parent entitled to vote in an election of directors of Tenant’s Parent,
or (b) shall have caused the election of a majority of the members of the board
of directors or equivalent body of Tenant’s Parent, which such members have not
been nominated by a majority of the members of the board of directors or
equivalent body of Tenant’s Parent as such were constituted immediately prior to
such election, (ii) except as permitted or required hereunder, the direct or
indirect sale by Tenant or Tenant’s Parent of all or substantially all of
Tenant’s assets, whether held directly or through Subsidiaries, relating to the
Facilities in one transaction or in a series of related transactions (excluding
sales to Tenant or its Subsidiaries), or (iii) (a) Tenant ceasing to be a
wholly-owned Subsidiary (directly or indirectly) of Tenant’s Parent or
(b) Tenant’s Parent ceasing to control one hundred percent (100%) of the voting
power in the Equity Interests of Tenant or (iv) Tenant’s Parent consolidates
with, or merges with or into, any Person, or any Person consolidates with, or
merges with or into, Tenant’s Parent, in any such event pursuant to a
transaction in which any of the outstanding Equity Interests of Tenant’s Parent
ordinarily entitled to vote in an election of directors of Tenant’s Parent or
such other Person is converted into or exchanged for cash, securities or other
property, other than any such transaction where the Equity Interests of Tenant’s
Parent ordinarily entitled to vote in an election of directors of Tenant’s
Parent outstanding immediately prior to such transaction constitute or are
converted into or exchanged into or exchanged for a majority (determined by
voting power in an election of directors) of the outstanding Equity Interests
ordinarily entitled to vote in an election of directors of such surviving or
transferee Person (immediately after giving effect to such transaction).

Code: The Internal Revenue Code of 1986 and, to the extent applicable, the
Treasury Regulations promulgated thereunder, each as amended from time to time.

Commencement Date: As defined in Section 1.3.

Commission: As defined in Section 41.16(a).

Competing Facility:    As defined in Section 7.3(e).

 

6



--------------------------------------------------------------------------------

Competing Facility Floor: As defined in Section 7.3(e).

Condemnation: The exercise of any governmental power, whether by legal
proceedings or otherwise, by a Condemnor or a voluntary sale or transfer by
Landlord to any Condemnor, either under threat of condemnation or while legal
proceedings for condemnation are pending.

Condemnor: Any public or quasi-public authority, or private corporation or
individual, having the power of Condemnation.

Confidential Information: Any and all financial, technical, proprietary,
confidential, and other information, including data, reports, interpretations,
forecasts, analyses, compilations, studies, summaries, extracts, records,
know-how, statements (written or oral) or other documents of any kind, that
contain information concerning the business and affairs of a party or its
affiliates, divisions and subsidiaries, which such party or its Related Persons
provide to the other party or its Related Persons, whether furnished before or
after the date of this Master Lease, and regardless of the manner in which it
was furnished, and any material prepared by a party or its Related Persons, in
whatever form maintained, containing, reflecting or based upon, in whole or in
part, any such information; provided, however, that “Confidential Information”
shall not include information which: (i) was or becomes generally available to
the public other than as a result of a disclosure by the other party or its
Related Persons in breach of this Master Lease; (ii) was or becomes available to
the other party or its Related Persons on a non-confidential basis prior to its
disclosure hereunder as evidenced by the written records of the other party or
its Related Persons, provided that the source of the information is not bound by
a confidentiality agreement or otherwise prohibited from transmitting such
information by a contractual, legal or fiduciary duty; or (iii) was
independently developed by the other party without the use of any Confidential
Information, as evidenced by the written records of the other party.

Consolidated Interest Expense: For any period, interest expense of Tenant and
its Subsidiaries that are Guarantors for such period as determined on a
consolidated basis for Tenant and its Subsidiaries that are Guarantors in
accordance with GAAP.

CPI: The United States Department of Labor, Bureau of Labor Statistics Revised
Consumer Price Index for All Urban Consumers (1982-84=100), U.S. City Average,
All Items, or, if that index is not available at the time in question, the index
designated by such Department as the successor to such index, and if there is no
index so designated, an index for an area in the United States that most closely
corresponds to the entire United States, published by such Department, or if
none, by any other instrumentality of the United States.

CPI Increase: The product of (i) the CPI published for the beginning of each
Lease Year, divided by (ii) the CPI published for the beginning of the first
Lease Year. If the product is less than one, the CPI Increase shall be equal to
one.

CPR Institute: As defined in Section 34.1(b).

Date of Taking: The date the Condemnor has the right to possession of the
property being condemned.

 

7



--------------------------------------------------------------------------------

Debt Agreement: If designated by Tenant to Landlord in writing to be included in
the definition of “Debt Agreement,” one or more (A) debt facilities or
commercial paper facilities, providing for revolving credit loans, term loans,
receivables financing (including through the sale of receivables to lenders or
to special purpose entities formed to borrow from lenders against such
receivables) or letters of credit, (B) debt securities, indentures or other
forms of debt financing (including convertible or exchangeable debt instruments
or bank guarantees or bankers’ acceptances), or (C) instruments or agreements
evidencing any other indebtedness, in each case, with the same or different
borrowers or issuers and, in each case, (i) entered into from time to time by
Tenant and/or its Affiliates, (ii) as amended, supplemented, modified, extended,
restructured, renewed, refinanced, restated, replaced or refunded in whole or in
part from time to time, (iii) which may be secured by assets of Tenant and its
Subsidiaries, including, but not limited to, their Cash, Accounts, Tenant’s
Property, real property and leasehold estates in real property (including this
Master Lease), and (iv) which shall provide Landlord, in accordance with
Section 17.3 hereof, the right to receive copies of notices of Specified Debt
Agreement Defaults thereunder and opportunity to cure any breaches or defaults
by Tenant thereunder within the cure period, if any, that exists under such Debt
Agreement. For the avoidance of doubt, that certain Credit Agreement dated as of
April 17, 2017 by and among Eagle II Acquisition Company LLC (to be succeeded on
the Closing Date by Eldorado Resorts, Inc.), as Borrower, JPMorgan Chase Bank,
N.A., as Administrative Agent, Swingline Lender and Issuing Lender, and the
Lenders and other parties named therein (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Credit
Agreement”) is a Debt Agreement.

Dollars and $: The lawful money of the United States.

Discretionary Transferee: A transferee that meets all of the following
requirements set forth in clauses (a) through (d) below: (a) such transferee has
(1) at least five (5) years of experience (directly or through one or more of
its Subsidiaries) operating or managing one or more casinos with revenues in the
immediately preceding fiscal year of at least Seven Hundred Fifty Million
Dollars ($750,000,000) in the aggregate (or retains a manager with such
qualifications, which manager shall not be replaced other than in accordance
with Article XXII hereof) that is not in the business, and that does not have an
Affiliate in the business, of leasing properties to gaming operators, or
(2) agreement(s) in place in a form reasonably satisfactory to Landlord to
retain for a period of eighteen (18) months (or more) after the effective time
of the transfer at least (i) eighty percent (80%) of Tenant and its
Subsidiaries’ personnel employed at the Facilities who have employment contracts
as of the date of the relevant agreement to transfer and (ii) seventy percent
(70%) of Tenant’s and Tenant’s Parent’s ten (in the aggregate between both
Tenant and Tenant’s Parent) most highly compensated corporate employees as of
the date of the relevant agreement to transfer based on total compensation
determined in accordance with Item 402 of Regulation S-K of the Securities and
Exchange Act of 1934, as amended; (b) such transferee (directly or through one
or more of its Subsidiaries) is licensed or certified by each gaming authority
with jurisdiction over any portion of the Leased Property as of the date of any
proposed assignment or transfer to such entity (or will be so licensed upon its
assumption of the Master Lease); (c) such transferee is Solvent, and, other than
in the case of a Permitted Leasehold Mortgagee Foreclosing Party, if such
transferee has a Parent Company, the Parent Company of such transferee is
Solvent, and (d) (i) other than in the case of a Permitted Leasehold Mortgagee
Foreclosing Party, (x) the Parent Company of such transferee or, if such
transferee does not have a Parent Company, such transferee, has sufficient
assets so that, after giving effect to its assumption of Tenant’s obligations
hereunder or

 

8



--------------------------------------------------------------------------------

the applicable assignment (including pursuant to a Change in Control under
Section 22.2(iii)(x) or Section 22.2(iii)(y), its Indebtedness to EBITDA Ratio
on a consolidated basis in accordance with GAAP is less than 8:1 on a pro forma
basis based on projected earnings and after giving effect to the proposed
transaction or (y) an entity that has an investment grade credit rating from a
nationally recognized rating agency with respect to such entity’s long term,
unsecured debt has provided a Guaranty, or (ii) in the case of a Permitted
Leasehold Mortgagee Foreclosing Party, (x) Tenant has an Indebtedness to EBITDA
Ratio of less than 8:1 on a pro forma basis based on projected earnings and
after giving effect to the proposed transaction or (y) an entity that has an
investment grade credit rating from a nationally recognized rating agency with
respect to such entity’s long term, unsecured debt has provided a Guaranty.

Division: As defined in Section 41.16(a).

EBITDA: For any Test Period, the consolidated net income or loss of the Parent
Company of a Discretionary Transferee (or, in the case of (x) a Permitted
Leasehold Mortgagee Foreclosing Party, such Permitted Leasehold Mortgagee
Foreclosing Party or (y) a Discretionary Transferee that does not have a Parent
Company, such Discretionary Transferee) on a consolidated basis for such period,
determined in accordance with GAAP, adjusted by excluding (1) income tax
expense, (2) consolidated interest expense (net of interest income), (3)
depreciation and amortization expense, (4) any income, gains or losses
attributable to the early extinguishment or conversion of indebtedness or
cancellation of indebtedness, (5) gains or losses on discontinued operations and
asset sales, disposals or abandonments, (6) impairment charges or asset
write-offs including, without limitation, those related to goodwill or
intangible assets, long-lived assets, and investments in debt and equity
securities, in each case, in accordance with GAAP, (7) any non-cash items of
expense (other than to the extent such non-cash items of expense require or
result in an accrual or reserve for future cash expenses), (8) extraordinary
gains or losses and (9) unusual or non-recurring gains or items of income or
loss.

Encumbrance: Any mortgage, deed of trust, lien, encumbrance or other matter
affecting title to any of the Leased Property, or any portion thereof or
interest therein.

End of Term Gaming Asset Transfer Notice: As defined in Section 36.1.

Environmental Costs: As defined in Section 32.4.

Environmental Laws: Any and all applicable federal, state, municipal and local
laws, statutes, ordinances, rules, regulations, guidances, policies, orders,
codes, decrees or judgments, whether statutory or common law, as amended from
time to time, now or hereafter in effect, pertaining to the environment, public
health and safety and industrial hygiene, including the use, generation,
manufacture, production, storage, release, discharge, disposal, handling,
treatment, removal, decontamination, cleanup, transportation or regulation of
any Hazardous Substance, including, without limitation, the New Jersey
Industrial Site Recovery Act, the Clean Air Act, the Clean Water Act, the Toxic
Substances Control Act, the Comprehensive Environmental Response Compensation
and Liability Act, the Resource Conservation and Recovery Act, the Federal
Insecticide, Fungicide, Rodenticide Act, the Safe Drinking Water Act and the
Occupational Safety and Health Act.

 

9



--------------------------------------------------------------------------------

Equity Interests: With respect to any Person, any and all shares, interests,
participations or other equivalents, including membership interests (however
designated, whether voting or non-voting), of equity of such person, including,
if such person is a partnership, partnership interests (whether general or
limited) and any other interest or participation that confers on a person the
right to receive a share of the profits and losses of, or distributions of
assets of, such partnership.

Equity Rights: With respect to any Person, any then outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any stockholders’ or voting trust agreements) for the issuance, sale,
registration or voting of any additional Equity Interests of any class, or
partnership or other ownership interests of any type in, such person; provided,
however, that a debt instrument convertible into or exchangeable or exercisable
for any Equity Interests shall not be deemed an Equity Right.

Escalated Building Base Rent: For any Lease Year (other than the first Lease
Year), an amount equal to 102% of the Building Base Rent as of the end of the
immediately preceding Lease Year.

Escalation: For any Lease Year (other than the first Lease Year), the lesser of
(a) an amount equal to the excess of (i) the Escalated Building Base Rent for
such Lease Year over (ii) the Building Base Rent for the immediately preceding
Lease Year, and (b) an amount (but not less than zero) that, adding such amount
to the Rent for the immediately preceding Lease Year, will have yielded an
Adjusted Revenue to Rent Ratio for such preceding Lease Year of (A) 1.2:1 for
the first through fifth Lease Years and (B) 1.8:1 thereafter.

Event of Default: As defined in Section 16.1.

Exercise Date: As defined in Section 1.4.

Expert: An independent third party professional, with expertise in respect of a
matter at issue, appointed by the agreement of Landlord and Tenant or otherwise
in accordance with Article XXXIV hereof.

Facilit(y)(ies): As defined in Recital D.

Facility Mortgage: As defined in Section 13.1.

Facility Mortgage Documents: With respect to each Facility Mortgage and Facility
Mortgagee, the applicable Facility Mortgage, loan agreement, debt agreement,
credit agreement or indenture, lease, note, collateral assignment instruments,
guarantees, indemnity agreements and other documents or instruments evidencing,
securing or otherwise relating to the loan made, credit extended, or lease or
other financing vehicle entered into pursuant thereto.

Facility Mortgage Reserve Account: As defined in Section 31.3(b).

Facility Mortgagee: As defined in Section 13.1.

Financial Statements: (i) For a Fiscal Year, consolidated statements of Tenant’s
Parent and its consolidated subsidiaries (as defined by GAAP) of income,
stockholders’ equity and

 

10



--------------------------------------------------------------------------------

comprehensive income and cash flows for such period and for the period from the
beginning of the Fiscal Year to the end of such period and the related
consolidated balance sheet as at the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding Fiscal Year
and prepared in accordance with GAAP and audited by a “big four” or other
nationally recognized accounting firm, and (ii) for a fiscal quarter,
consolidated statements of Tenant’s Parent’s income, stockholders’ equity and
comprehensive income and cash flows for such period and for the period from the
beginning of the Fiscal Year to the end of such period and the related
consolidated balance sheet as at the end of such period, together with the notes
thereto, all in reasonable detail and setting forth in comparative form the
corresponding figures for the corresponding period in the preceding Fiscal Year
and prepared in accordance with GAAP.

Fiscal Year: The annual period commencing January 1 and terminating December 31
of each year.

Fixtures: As defined in Section 1.1(d).

Foreclosure Assignment: As defined in Section 22.2(iii).

Foreclosure COC: As defined in Section 22.2(iii).

Foreclosure Purchaser: As defined in Section 31.1.

GAAP: Generally accepted accounting principles consistently applied in the
preparation of financial statements, as in effect from time to time (except with
respect to any financial ratio defined or described herein or the components
thereof, for which purposes GAAP shall refer to such principles as in effect as
of the date hereof).

Gaming Assets FMV: As defined in Section 36.1.

Gaming Facility: A facility at which there are operations of slot machines,
table games or pari-mutuel wagering.

Gaming License: Any license, permit, approval, finding of suitability or other
authorization issued by a state regulatory agency to operate, carry on or
conduct any gambling game, gaming device, slot machine, race book or sports pool
on the Leased Property, or required by any Gaming Regulation, including each of
the licenses, permits or other authorizations set forth on Exhibit C, as amended
from time to time, and those related to any Facilities that are added to this
Master Lease after the date hereof.

Gaming Regulation(s): Any and all laws, statutes, ordinances, rules,
regulations, policies, orders, codes, decrees or judgments, and Gaming License
conditions or restrictions, as amended from time to time, now or hereafter in
effect or promulgated, pertaining to the operation, control, maintenance or
Capital Improvement of a Gaming Facility or the conduct of a person or entity
holding a Gaming License, including, without limitation, any requirements
imposed by a regulatory agency, commission, board or other governmental body
pursuant to the jurisdiction and authority granted to it under applicable law.

 

11



--------------------------------------------------------------------------------

Gaming Revenues: As defined in the definition of Net Revenue.

GLP: Gaming and Leisure Properties, Inc.

GLPC: As defined in the preamble.

Greenfield Floor: As defined in Section 7.3(a).

Greenfield Project: As defined in Section 7.3(a).

Ground Leased Property: The real property leased pursuant to a Ground Lease.

Ground Lease: That certain lease with respect to real property that is a portion
of the Leased Property, pursuant to which Landlord is a tenant and which lease
has either been approved by Tenant or is in existence as of the date hereof,
each of which leases is listed on Schedule A hereto.

Ground Lessor: As defined in Section 8.4(a).

Guarantor: Any entity that guaranties the payment or collection of all or any
portion of the amounts payable by Tenant, or the performance by Tenant of all or
any of its obligations, under this Master Lease, including any replacement
guarantor consented to by Landlord in connection with the assignment of the
Master Lease or a sublease of Leased Property pursuant to Article XXII.

Guaranty: That certain Guaranty of Master Lease dated as of the date hereof, a
form of which is attached as Exhibit D hereto, as the same may be amended,
supplemented or replaced from time to time, by and between Tenant’s Parent,
Landlord and certain Subsidiaries of Tenant from time to time party thereto, and
any other guaranty in form and substance reasonably satisfactory to the Landlord
executed by a Guarantor in favor of Landlord (as the same may be amended,
supplemented or replaced from time to time) pursuant to which such Guarantor
agrees to guaranty all of the obligations of Tenant hereunder.

Handling: As defined in Section 32.4.

Hazardous Substances: Collectively, any petroleum, petroleum product or by
product, polychlorinated biphenyls, asbestos, lead-based paint, mold or any
other contaminant, pollutant or hazardous or toxic substance, material or waste
regulated or listed pursuant to any Environmental Law.

Immaterial Subsidiary Guarantor: Any Subsidiary of Tenant having assets with an
aggregate fair market value of less than twenty-five million Dollars ($25.0
million) as of the most recent date on which Financial Statements have been
delivered to Landlord pursuant to Section 23.1(b); provided, however, that in no
event shall the aggregate fair market value of the assets of all Immaterial
Subsidiary Guarantors exceed fifty million Dollars ($50.0 million) as of the
most recent date on which Financial Statements have been delivered to Landlord
pursuant to Section 23.1(b).

 

12



--------------------------------------------------------------------------------

Impartial Appraiser: As defined in Section 13.2.

Impositions: Collectively, all taxes, including capital stock, franchise, margin
and other state taxes of Landlord, ad valorem, sales, use, gross receipts,
transaction privilege, rent or similar taxes; assessments including assessments
for public improvements or benefits, whether or not commenced or completed prior
to the date hereof and whether or not to be completed within the Term; ground
rents (pursuant to the Ground Leases); all obligations of Landlord and its
Affiliates under the documents listed on Schedule D hereto; water, sewer and
other utility levies and charges; excise tax levies; fees including license,
permit, inspection, authorization and similar fees; and all other governmental
charges, in each case whether general or special, ordinary or extraordinary, or
foreseen or unforeseen, of every character in respect of the Leased Property
and/or the Rent and Additional Charges and all interest and penalties thereon
attributable to any failure in payment by Tenant (other than failures arising
from the acts or omissions of Landlord) which at any time prior to, during or in
respect of the Term hereof may be assessed or imposed on or in respect of or be
a lien upon (i) Landlord or Landlord’s interest in the Leased Property, (ii) the
Leased Property or any part thereof or any rent therefrom or any estate, right,
title or interest therein, or (iii) any occupancy, operation, use or possession
of, or sales from or activity conducted on or in connection with the Leased
Property or the leasing or use of the Leased Property or any part thereof;
provided, however, that Impositions shall not include and nothing contained in
this Master Lease shall be construed to require Tenant to pay (a) any tax based
on net or overall gross income (whether denominated as a franchise or capital
stock or other tax) imposed on Landlord or any other Person, (b) any transfer,
or net revenue tax of Landlord or any other Person except Tenant and its
successors, (c) any tax imposed with respect to the sale, exchange or other
disposition by Landlord of any Leased Property or the proceeds thereof, or
(d) any principal, interest or other amounts due on, or any mortgage recording
taxes or other amounts relating to the incurrence of, any indebtedness on or
secured by the Leased Property owed to a Facility Mortgagee for which Landlord
or its Subsidiaries or GLPC is the obligor; provided, further, Impositions shall
include any tax, assessment, tax levy or charge set forth in clause (a) or (b)
that is levied, assessed or imposed in lieu of, or as a substitute for, any
Imposition.

Indebtedness: Of any Person, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
capital leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business), (d) all indebtedness
secured by a lien on the property of such Person, whether or not such
indebtedness shall have been assumed by such Person, (e) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn) and banker’s acceptances issued for the account of
such Person, (f) all obligations under any agreement with respect to any swap,
forward, future or derivative transaction or option or similar arrangement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or combination of transactions, (g) all guarantees by
such Person of any of the foregoing and (h) all indebtedness of the nature
described in the foregoing clauses (a)-(g) of any partnership of which such
Person is a general partner.

 

13



--------------------------------------------------------------------------------

Indebtedness to EBITDA Ratio: As at any date of determination, the ratio of
(a) Indebtedness of the applicable (x) Discretionary Transferee or Parent
Company of the Discretionary Transferee or (y) in the case of a Permitted
Leasehold Mortgagee Foreclosing Party, the Permitted Leasehold Mortgagee
Foreclosing Party (such Discretionary Transferee, Parent Company or Permitted
Leasehold Mortgagee Foreclosing Party, as applicable the “Relevant Party”) on a
consolidated basis, as of such date (excluding (i) Indebtedness of the type
referenced in clauses (e) or (f) of the definition of Indebtedness or
Indebtedness referred to in clauses (d) or (g) of the definition of Indebtedness
to the extent relating to Indebtedness of the type referenced in clauses (e) or
(f) of the definition of Indebtedness, to (b) EBITDA for the Test Period most
recently ended prior to such date for which financial statements are available.
For purposes of calculating the Indebtedness to EBITDA Ratio, EBITDA shall be
calculated on a pro forma basis (and shall be calculated, except for pro forma
adjustments reasonably contemplated by the potential transferee which may be
included in such calculations, otherwise in accordance with Regulation S-X under
the Securities Act) to give effect to any material acquisitions and material
asset sales consummated by the Relevant Party and its Subsidiaries since the
beginning of any Test Period of the Relevant Party as if each such material
acquisition had been effected on the first day of such Test Period and as if
each such material asset sale had been consummated on the day prior to the first
day of such period. In addition, for the avoidance of doubt, (i) if the Relevant
Party or any Subsidiary of the Relevant Party has incurred any Indebtedness or
repaid, repurchased, acquired, defeased or otherwise discharged any Indebtedness
since the end of the most recent Test Period for which financial statements are
available, Indebtedness shall be calculated (for purposes of this definition)
after giving effect on a pro forma basis to such incurrence, repayment,
repurchase, acquisition, defeasance or discharge and the applications of any
proceeds thereof as if it had occurred prior to the first day of such Test
Period and (ii) the Indebtedness to EBITDA Ratio shall give pro forma effect to
the transactions whereby the applicable Discretionary Transferee becomes party
to the Master Lease or the Change in Control transactions permitted under
Section 22.2(iii) and shall include the Indebtedness and EBITDA of Tenant and
its Subsidiaries for the relevant period.

Initial Term: As defined in Section 1.3.

Insurance Requirements: The terms of any insurance policy required by this
Master Lease and all requirements of the issuer of any such policy and of any
insurance board, association, organization or company necessary for the
maintenance of any such policy.

Investment Fund: A bona fide private equity fund or bona fide investment vehicle
arranged by and managed by or controlled by, or under common control with, a
private equity fund (excluding any private equity fund investment vehicle the
primary assets of which are Tenant and its Subsidiaries and/or this Master Lease
and assets related thereto) that is engaged in making, purchasing, funding or
otherwise or investing in a diversified portfolio of businesses and companies
and is organized primarily for the purpose of making equity investments in
companies.

Land: As defined in Section 1.1(a).

Land Base Rent: An annual amount equal to Thirteen Million Three Hundred Sixty
Thousand Thirty-Seven Dollars ($13,360,037). Land Base Rent shall be subject to
further adjustment as and to the extent provided in Section 14.6.

 

14



--------------------------------------------------------------------------------

Landlord: As defined in the preamble.

Landlord Representatives: As defined in Section 23.4.

Landlord Tax Returns: As defined in Section 4.1(b).

Lease Year: The first Lease Year for each Facility shall be the period
commencing on the Commencement Date and ending on the last day of the calendar
month in which the first (1st) anniversary of the Commencement Date occurs, and
each subsequent Lease Year for each Facility shall be each period of twelve
(12) full calendar months after the last day of the prior Lease Year.

Leased Improvements: As defined in Section 1.1(b).

Leased Property: As defined in Section 1.1.

Leased Property Rent Adjustment Event: As defined in Section 14.6.

Leasehold Estate: As defined in Section 17.1(a).

Legal Requirements: All federal, state, county, municipal and other governmental
statutes, laws, rules, policies, guidance, codes, orders, regulations,
ordinances, permits, licenses, covenants, conditions, restrictions, judgments,
decrees and injunctions (including common law, Gaming Regulations and
Environmental Laws) affecting either the Leased Property, Tenant’s Property and
all Capital Improvements or the construction, use or alteration thereof, whether
now or hereafter enacted and in force, including, without limitation, any which
may (i) require repairs, modifications or alterations in or to the Leased
Property and Tenant’s Property, (ii) in any way adversely affect the use and
enjoyment thereof, or (iii) regulate the transport, handling, use, storage or
disposal or require the cleanup or other treatment of any Hazardous Substance.

Liquor Authority: As defined in Section 41.13(a).

Liquor Laws: As defined in Section 41.13(a).

Long-Lived Assets: (i) With respect to property owned by Tenant’s Parent as of
the date hereof, all property capitalized in accordance with GAAP with an
expected life of not less than fifteen (15) years as initially reflected on the
books and records of Tenant’s Parent at or about the time of acquisition thereof
or (ii) with respect to those assets purchased, replaced or otherwise maintained
by Tenant after the date hereof, such asset capitalized in accordance with GAAP
with an expected life of not less than fifteen (15) years as of or about the
time of the acquisition thereof, as classified by Tenant in accordance with
GAAP.

Lumiere Loan Documents: the Loan Agreement dated as of the date hereof by and
between GLPC, as lender, and Tropicana St. Louis RE LLC, as borrower, together
with any and all deeds of trusts, promissory notes, guaranties, indentures,
collateral assignment instruments, indemnity agreements and other documents or
instruments evidencing, securing or otherwise related to the loan made or credit
extended pursuant thereto.

 

15



--------------------------------------------------------------------------------

Master Lease: As defined in the preamble.

Material Indebtedness: At any time, Indebtedness of any one or more of the
Tenant (and its Subsidiaries) and any Guarantor in an aggregate principal amount
exceeding ten percent (10%) of Adjusted Revenue of Tenant and the Guarantors
that are Subsidiaries of Tenant on a consolidated basis over the most recent
Test Period for which financial statements are available. As of the date hereof,
until financial statements are available for the initial Test Period, such
amount shall be Seventeen Million Six Hundred Forty Three Thousand Dollars
($17,643,000).

Maximum Foreseeable Loss: As defined in Section 13.2.

Merger Agreement: That certain Agreement and Plan of Merger dated as of
April 15, 2018 by and among Tenant’s Parent, Delta Merger Sub, Inc., Landlord
and TEI.

Net Revenue: The sum of, without duplication, (i) the amount received by Tenant
(and its Subsidiaries and its subtenants) from patrons at any Facility for
gaming, less refunds and free promotional play provided to the customers and
invitees of Tenant (and its Subsidiaries and subtenants) pursuant to a rewards,
marketing, and/or frequent users program, and less amounts returned to patrons
through winnings at any Facility (the amounts in this clause (i), “Gaming
Revenues”); and (ii) the gross receipts of Tenant (and its Subsidiaries and
subtenants) for all goods and merchandise sold, the charges for all services
performed, or any other revenues generated by Tenant (and its Subsidiaries and
subtenants) in, at, or from the Leased Property for cash, credit, or otherwise
(without reserve or deduction for uncollected amounts), but excluding any Gaming
Revenues (the amounts in this clause (ii), “Retail Sales”); less (iii) the
retail value of accommodations, food and beverage, and other services furnished
without charge to guests of Tenant (and its Subsidiaries and subtenants) at any
Facility (the amounts in this clause (iii), “Promotional Allowance”). For the
avoidance of doubt, gaming taxes and casino operating expenses (such as
salaries, income taxes, employment taxes, supplies, equipment, cost of goods and
inventory, rent, office overhead, marketing and advertising and other general
administrative costs) will not be deducted in arriving at Net Revenue. Net
Revenue will be calculated on an accrual basis for these purposes, as required
under GAAP. For the absence of doubt, if Gaming Revenues, Retail Sales or
Promotional Allowances of a Subsidiary or subtenant, as applicable, are taken
into account for purposes of calculating Net Revenue, any rent received by
Tenant from such Subsidiary or subtenant, as applicable, pursuant to any
sublease with such Subsidiary or subtenant, as applicable, shall not also be
taken into account for purposes of calculating Net Revenues. Notwithstanding the
foregoing, with respect to any Specified Sublease, Net Revenue shall not include
Gaming Revenues or Retail Sales from the subtenants under such subleases and
shall include the rent received by Tenant or its subsidiaries thereunder.

New Lease: As defined in Section 17.1(f).

New Jersey Act: As defined in Section 41.16(a).

New Jersey Facility(ies): As defined in Section 41.16(a).

New Jersey Fair Market Value: As defined in Section 41.16(e).

New Jersey Purchase Notice: As defined in Section 41.16(d).

 

16



--------------------------------------------------------------------------------

Notice: A notice given in accordance with Article XXXV.

Notice of Termination. As defined in Section 17.1(f).

NRS: As defined in Section 41.14.

OFAC: As defined in Section 39.1.

Officer’s Certificate: A certificate of Tenant or Landlord, as the case may be,
signed by an officer of such party authorized to so sign by resolution of its
board of directors or by its sole member or by the terms of its by-laws or
operating agreement, as applicable.

Overdue Rate: On any date, a rate equal to five (5) percentage points above the
Prime Rate, but in no event greater than the maximum rate then permitted under
applicable law.

Parent Company: With respect to any Discretionary Transferee, any Person (other
than an Investment Fund) (x) as to which such Discretionary Transferee is a
Subsidiary; and (y) which is not a Subsidiary of any other Person (other than an
Investment Fund).

Payment Date: Any due date for the payment of the installments of Rent or any
other sums payable under this Master Lease.

Percentage Rent: Initially, an annual amount equal Thirteen Million Three
Hundred Sixty Thousand Thirty-Seven Dollars ($13,360,037). The Percentage Rent
shall be reset each Percentage Rent Reset Year to a fixed annual amount equal to
the product of (i) four percent (4%) and (ii) the excess (if any) of (a) the
average annual Net Revenues for the trailing twenty-four (24) full calendar
month period ending on the full calendar month immediately preceding such
Percentage Rent Reset Year over (b) Three Hundred Thirty-Four Million Nine
Hundred Thirty-Six Dollars ($334,000,936). For purposes of the preceding
sentence, in the case of any Leased Property Rent Adjustment Event, the “average
annual Net Revenues” shall be calculated as if such Leased Property Rent
Adjustment Event occurred on the first day of such trailing twenty-four
(24) full calendar month period. Percentage Rent shall be subject to further
adjustment as and to the extent provided in Section 14.6 and in Section 22.3.

Percentage Rent Reset Year: Each and every other Lease Year commencing with the
third (3rd) Lease Year, and continuing with the fifth (5th) Lease Year, the
seventh (7th) Lease Year, the ninth (9th) Lease Year, the first (1st), third
(3rd) and fifth (5th) Lease Years of the first Renewal Term, the second (2nd)
and fourth (4th) Lease Years of the second Renewal Term, etc.

Permitted Leasehold Mortgage: A document creating or evidencing an encumbrance
on Tenant’s leasehold interest (or a subtenant’s subleasehold interest) in the
Leased Property, granted to or for the benefit of a Permitted Leasehold
Mortgagee as security for the obligations under a Debt Agreement.

Permitted Leasehold Mortgagee: The lender or agent or trustee or similar
representative on behalf of one or more lenders or noteholders or other
investors under a Debt Agreement, in each case as and to the extent such Person
has the power to act on behalf of all lenders under such Debt Agreement pursuant
to the terms thereof; provided such lender, agent or trustee

 

17



--------------------------------------------------------------------------------

or similar representative (but not necessarily the lenders, noteholders or other
investors which it represents) is a banking or other financial institution in
the business of generally acting as a lender, agent or trustee or similar
representative (in each case, on behalf of a group of lenders) under debt
agreements or instruments similar to the Debt Agreement. For the avoidance of
doubt, JPMorgan Chase Bank, N.A., as Administrative Agent, Collateral Agent,
Swingline Lender and Issuing Lender, on behalf of the Lenders and other named
parties under the Credit Agreement (together with their successors and assigns
thereunder, “JPMorgan”) is a Permitted Leasehold Mortgagee.

Permitted Leasehold Mortgagee Designee: An entity designated by a Permitted
Leasehold Mortgagee and acting for the benefit of the Permitted Leasehold
Mortgagee, or the lenders, noteholders or investors represented by the Permitted
Leasehold Mortgagee.

Permitted Leasehold Mortgagee Foreclosing Party: A Permitted Leasehold Mortgagee
that forecloses on this Master Lease and assumes this Master Lease or a
Subsidiary of a Permitted Leasehold Mortgagee that assumes this Master Lease in
connection with a foreclosure on this Master Lease by a Permitted Leasehold
Mortgagee.

Person or person: Any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.

Pre-Existing Environmental Conditions: As defined in Section 32.6.

Pre-Opening Expense: With respect to any fiscal period, the amount of expenses
(including Consolidated Interest Expense) incurred with respect to capital
projects which are appropriately classified as “pre-opening expenses” on the
applicable financial statements of Tenant’s Parent and its Subsidiaries for such
period.

Primary Intended Use: Gaming and/or pari-mutuel use consistent, with respect to
each Facility, with its current use (as specified on Exhibit A attached hereto
as it may be amended from time to time), or with prevailing gaming industry use
at any time, together with all ancillary uses consistent with gaming use and
operations, including hotels, restaurants, bars, etc.

Prime Rate: On any date, a rate equal to the annual rate on such date publicly
announced by JPMorgan Chase Bank, N.A. (provided that if JPMorgan Chase Bank,
N.A. ceases to publish such rate, the Prime Rate shall be determined according
to the Prime Rate of another nationally known money center bank reasonably
selected by Landlord), to be its prime rate for ninety (90)-day unsecured loans
to its corporate borrowers of the highest credit standing, but in no event
greater than the maximum rate then permitted under applicable law.

Proceeding: As defined in Section 23.1(b)(v).

Prohibited Persons: As defined in Section 39.1.

Promotional Allowance: As defined in the definition of Net Revenue.

Purchase and Sale Agreement: That certain Purchase and Sale Agreement dated as
of April 15, 2018, by and between Landlord and TEI as amended.

 

18



--------------------------------------------------------------------------------

Qualified Successor Tenant: As defined in Section 36.2.

Related Persons: With respect to a party, such party’s Affiliates and
Subsidiaries and the directors, officers, employees, agents, advisors and
controlling persons of such party and its Affiliates and Subsidiaries.

Renewal Notice: As defined in Section 1.4(a).

Renewal Term: A period for which the Term is renewed in accordance with
Section 1.4.

Rent: Collectively, the Base Rent and the Percentage Rent.

Rent Reduction Amount: As defined in Section 41.16(f).

Representative: With respect to the lenders or holders under a Debt Agreement, a
Person designated as agent or trustee or a Person acting in a similar capacity
or as representative for such lenders or holders.

Restricted Area: The geographical area that at any time during the Term is
within a sixty (60) mile radius of any Facility covered under this Master Lease
at such time.

Restricted Information: As defined in Section 23.1(c).

Restricted Payment: Dividends (in cash, property or obligations) on, or other
payments or distributions on account of, or the setting apart of money for a
sinking or other analogous fund for, or the purchase, redemption, retirement,
repurchase or other acquisition of, any Equity Interests or Equity Rights (other
than outstanding securities convertible into Equity Interests) of Tenant, but
excluding dividends, payments or distributions paid through the issuance of
additional shares of Equity Interests and any redemption, retirement or exchange
of any Equity Interest through, or with the proceeds of, the issuance of Equity
Interests of Tenant.

Retail Sales: As defined in the definition of Net Revenue.

SEC: The United States Securities and Exchange Commission.

Securities Act: The Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

Severance Lease: A separate lease with respect to a New Jersey Facility, created
when Landlord transfers a specific Facility (Facilities), which lease shall
provide that the rent payable under the Severance Lease at the time of
commencement of such Severance Lease shall be equal to the amount of the Rent
Reduction Amount for the applicable Leased Property to be subject to such
Severance Lease.

Solvent: With respect to any Person on a particular date, that on such date
(a) the fair value of the property of such Person, on a going-concern basis, is
greater than the total amount of liabilities (including contingent liabilities)
of such Person, (b) the present fair salable value of

 

19



--------------------------------------------------------------------------------

the assets of such Person, on a going-concern basis, is not less than the amount
that will be required to pay the probable liability of such Person on its debts
(including contingent liabilities) as they become absolute and matured, (c) such
Person has not incurred, and does not intend to, and does not believe that it
will, incur, debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital and
(e) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances.
For purposes of this definition, the amount of any contingent liability shall be
computed as the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Accounting Standards
Codification No. 450).

Specified Debt Agreement Default: Any event or occurrence under a Debt Agreement
or Material Indebtedness that enables or permits the lenders or holders (or
Representatives of such lenders or holders) to accelerate the maturity of the
Indebtedness outstanding under a Debt Agreement or Material Indebtedness.

Specified Expenses: For any Test Period, (i) Rent incurred for the same Test
Period, and (ii) the (1) income tax expense, (2) consolidated interest expense,
(3) depreciation and amortization expense, (4) any nonrecurring, unusual, or
extraordinary items of income, cost or expense, including but not limited to,
(a) any gains or losses attributable to the early extinguishment or conversion
of indebtedness, (b) gains or losses on discontinued operations and asset sales,
disposals or abandonments, and (c) impairment charges or asset write-offs
including, without limitation, those related to goodwill or intangible assets,
long-lived assets, and investments in debt and equity securities, in each case,
pursuant to GAAP, (5) any non-cash items of expense (other than to the extent
such non-cash items of expense require an accrual or reserve for future cash
expenses (provided that if such accrual or reserve is for contingent items, the
outcome of which is subject to uncertainty, such non-cash items of expense may,
at the election of the Tenant, be added to net income and deducted when and to
the extent actually paid in cash)), (6) any Pre-Opening Expenses,
(7) transaction costs for the spin-off of Tenant’s Parent, the entry into this
Master Lease, the negotiation and consummation of the financing transactions in
connection therewith and the other transactions contemplated in connection with
the foregoing consummated on or before the date hereof, (8) non-cash valuation
adjustments, (9) any expenses related to the repurchase of stock options, and
(10) expenses related to the grant of stock options, restricted stock, or other
equivalent or similar instruments; in the case of each of (1) through (10), of
Tenant and the Subsidiaries of Tenant that are Guarantors on a consolidated
basis for such period.

Specified Proceeds: For any Test Period, to the extent not otherwise included in
Net Revenue, the amount of insurance proceeds (calculated net of any applicable
deductible and the reasonable out-of-pocket costs and expenses actually incurred
by Tenant, if any, to collect such proceeds) received during such period by
Tenant or the Guarantors in respect of any Casualty Event; provided, however,
that for purposes of this definition, (i) with respect to any Facility subject
to such Casualty Event which had been in operation for at least one complete
fiscal quarter the amount of insurance proceeds plus the Net Revenue (excluding
such insurance proceeds), if any, attributable to the Facility subject to such
Casualty Event for such period shall not exceed an

 

20



--------------------------------------------------------------------------------

amount equal to the Net Revenue attributable to such Facility for the Test
Period ended immediately prior to the date of such Casualty Event (calculated on
a pro forma annualized basis to the extent such Facility was not operational for
the full previous Test Period) and (ii) with respect to any Facility subject to
such Casualty Event which had not been in operation for at least one complete
fiscal quarter, the amount of insurance proceeds plus the Net Revenue
attributable to such Facility for such period shall not exceed the Net Revenue
reasonably projected by Tenant to be derived from such Facility for such period.

Specified Sublease: Any lease in effect on the Commencement Date constituting
part of the Leased Property with respect to which Tenant is a sublessor,
substantially as in effect on the Commencement Date, a list of which is attached
on Schedule A hereto.

State: With respect to each Facility, the state or commonwealth in which such
Facility is located.

Subsidiary: As to any Person, (i) any corporation more than fifty percent (50%)
of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time of determination owned by such
Person and/or one or more Subsidiaries of such Person, and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such person and/or one or more Subsidiaries of such person has more than a fifty
percent (50%) equity interest at the time of determination. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this Master
Lease shall refer to a Subsidiary or Subsidiaries of Tenant.

Successor Tenant: As defined in Section 36.1.

Successor Tenant Rent: As defined in Section 36.2.

Taking: As defined in Section 15.1(a).

Tenant: As defined in the preamble.

Tenant Capital Improvement: A Capital Improvement funded by Tenant, as compared
to Landlord.

Tenant COC: As defined in Section 22.2(iii).

Tenant Parent COC: As defined in Section 22.2(iii).

Tenant Representatives: As defined in Section 23.4.

Tenant’s Parent: Eldorado Resorts, Inc., and any permitted successor thereto.

Tenant’s Property: With respect to each Facility, all assets (other than the
Leased Property and property owned by a third party) primarily related to or
used in connection with the

 

21



--------------------------------------------------------------------------------

operation of the business conducted on or about the Leased Property, together
with all replacements, modifications, additions, alterations and substitutes
therefor.

Term: As defined in Section 1.3.

Termination Notice: As defined in Section 17.1(d).

Test Period: With respect to any Person, for any date of determination, the
period of the four (4) most recently ended consecutive fiscal quarters of such
Person.

Unavoidable Delay: Delays due to strikes, lock-outs, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the
reasonable control of the party responsible for performing an obligation
hereunder; provided that lack of funds shall not be deemed a cause beyond the
reasonable control of a party.

Unsuitable for Its Primary Intended Use: A state or condition of any Facility
such that by reason of damage or destruction, or a partial taking by
Condemnation, such Facility cannot, following restoration thereof (to the extent
commercially practical), be operated on a commercially practicable basis for its
Primary Intended Use, taking into account, among other relevant factors, the
amount of square footage and the estimated revenue affected by such damage or
destruction.

ARTICLE III

3.1    Rent. During the Term, Tenant will pay to GLPC the Rent and Additional
Charges in lawful money of the United States of America and legal tender for the
payment of public and private debts, in the manner provided in Section 3.3. The
Base Rent during any Lease Year is payable in advance in consecutive monthly
installments on the fifth (5th) Business Day of each calendar month during that
Lease Year and the Percentage Rent during any Lease Year is payable in advance
in consecutive monthly installments on the fifth (5th) Business Day of each
calendar month during that Lease Year; provided that during the first three
(3) months of each Percentage Rent Reset Year the amount of the Percentage Rent
payable monthly in advance shall remain the same as in the then preceding Lease
Year, and provided, further, that Tenant shall make a payment to GLPC (or be
entitled to set off against its Rent payment due) on the fifth (5th) Business
Day of the fourth (4th) calendar month of such Lease Year in the amount
necessary to “true-up” any Percentage Rent payments not yet (or overpayments
having been) made for such three (3) month period. Unless otherwise agreed by
the parties, Rent and Additional Charges shall be prorated as to any partial
months at the beginning and end of the Term. The parties will agree on an
allocation of the Base Rent on a declining basis for federal income tax purposes
within the 115/85 safe harbor of Section 467 of the Code, assuming a projected
schedule of Base Rent for this purpose.

3.2    Late Payment of Rent. Tenant hereby acknowledges that late payment by
Tenant to GLPC of Rent will cause GLPC to incur costs not contemplated
hereunder, the exact amount of which is presently anticipated to be extremely
difficult to ascertain. Accordingly, if any installment of Rent other than
Additional Charges payable to a Person other than GLPC shall not

 

22



--------------------------------------------------------------------------------

be paid within five (5) days after its due date, Tenant will pay GLPC on demand
a late charge equal to the lesser of (a) five percent (5%) of the amount of such
installment or (b) the maximum amount permitted by law; provided, however, that
in no event shall any late charge be assessed on the full amount of Rent due
pursuant to Section 16.3. The parties agree that this late charge represents a
fair and reasonable estimate of the costs that GLPC will incur by reason of late
payment by Tenant. The parties further agree that such late charge is Rent and
not interest and such assessment does not constitute a lender or
borrower/creditor relationship between GLPC and Tenant. Thereafter, if any
installment of Rent other than Additional Charges payable to a Person other than
GLPC shall not be paid within ten (10) days after its due date, the amount
unpaid, including any late charges previously accrued, shall bear interest at
the Overdue Rate from the due date of such installment to the date of payment
thereof, and Tenant shall pay such interest to GLPC on demand. The payment of
such late charge or such interest shall not constitute waiver of, nor excuse or
cure, any default under this Master Lease, nor prevent GLPC from exercising any
other rights and remedies available to GLPC.

3.3    Method of Payment of Rent. Rent and Additional Charges to be paid to GLPC
shall be paid by electronic funds transfer debit transactions through wire
transfer of immediately available funds and shall be initiated by Tenant for
settlement on or before the Payment Date; provided, however, if the Payment Date
is not a Business Day, then settlement shall be made on the next succeeding day
which is a Business Day. GLPC shall provide Tenant with appropriate wire
transfer information in a Notice from GLPC to Tenant. If GLPC directs Tenant to
pay any Rent to any party other than GLPC, Tenant shall send to GLPC
simultaneously with such payment, a copy of the transmittal letter or invoice
and a check whereby such payment is made or such other evidence of payment as
GLPC may reasonably require.

3.4    Net Lease. GLPC and Tenant acknowledge and agree that (i) this Master
Lease is and is intended to be what is commonly referred to as a “net, net, net”
or “triple net” lease, and (ii) the Rent shall be paid absolutely net to GLPC,
so that this Master Lease shall yield to GLPC the full amount or benefit of the
installments of Rent and Additional Charges throughout the Term with respect to
each Facility, all as more fully set forth in Article IV and subject to any
other provisions of this Master Lease which expressly provide for adjustment or
abatement of Rent or other charges. If GLPC commences any proceedings for
non-payment of Rent, Tenant will not interpose any counterclaim or cross
complaint or similar pleading of any nature or description in such proceedings
unless Tenant would lose or waive such claim by the failure to assert it. This
shall not, however, be construed as a waiver of Tenant’s right to assert such
claims in a separate action brought by Tenant. The covenants to pay Rent and
other amounts hereunder are independent covenants, and Tenant shall have no
right to hold back, offset or fail to pay any such amounts for default by GLPC
or for any other reason whatsoever, except as provided in Section 3.1.

ARTICLE IV

4.1    Impositions. (a)Subject to Article XII relating to permitted contests,
Tenant shall pay, or cause to be paid, all Impositions before any fine, penalty,
interest or cost may be added for non-payment. Tenant shall make such payments
directly to the taxing authorities where feasible, and promptly furnish to
Landlord copies of official receipts or other satisfactory proof

 

23



--------------------------------------------------------------------------------

evidencing such payments. Tenant’s obligation to pay Impositions shall be
absolutely fixed upon the date such Impositions become a lien upon the Leased
Property or any part thereof subject to Article XII. If any Imposition may, at
the option of the taxpayer, lawfully be paid in installments, whether or not
interest shall accrue on the unpaid balance of such Imposition, Tenant may pay
the same, and any accrued interest on the unpaid balance of such Imposition, in
installments as the same respectively become due and before any fine, penalty,
premium, further interest or cost may be added thereto. For the avoidance of
doubt, Tenant shall be responsible for the payment of all Impositions that are
due and payable as of the Commencement Date (regardless as to whether such
Impositions are attributable to a period preceding the Commencement Date).

(b)    Landlord or GLP shall prepare and file all tax returns and reports as may
be required by Legal Requirements with respect to Landlord’s net income, gross
receipts, franchise taxes and taxes on its capital stock and any other returns
required to be filed by or in the name of Landlord (the “Landlord Tax Returns”),
and Tenant or Tenant’s Parent shall prepare and file all other tax returns and
reports as may be required by Legal Requirements with respect to or relating to
the Leased Property (including all Capital Improvements), and Tenant’s Property.

(c)    Any refund due from any taxing authority in respect of any Imposition
paid by or on behalf of Tenant or Tenant’s Affiliates, including prior to the
Merger, shall be paid over to or retained by Tenant.

(d)    Landlord and Tenant shall, upon request of the other, provide such data
as is maintained by the party to whom the request is made with respect to the
Leased Property as may be necessary to prepare any required returns and reports.
If any property covered by this Master Lease is classified as personal property
for tax purposes, Tenant shall file all personal property tax returns in such
jurisdictions where it must legally so file. Landlord, to the extent it
possesses the same, and Tenant, to the extent it possesses the same, shall
provide the other party, upon request, with cost and depreciation records
necessary for filing returns for any property so classified as personal
property. Where Landlord is legally required to file personal property tax
returns, Tenant shall be provided with copies of assessment notices indicating a
value in excess of the reported value in sufficient time for Tenant to file a
protest.

(e)    Billings for reimbursement by Tenant to Landlord of personal property or
real property taxes and any taxes due under the Landlord Tax Returns, if and to
the extent Tenant is responsible for such taxes under the terms of this
Section 4.1, shall be accompanied by copies of a bill therefor and payments
thereof which identify the personal property or real property or other tax
obligations of Landlord with respect to which such payments are made.

(f)    Impositions imposed or assessed in respect of the tax-fiscal period
during which the Term terminates shall be adjusted and prorated between Landlord
and Tenant, whether or not such Imposition is imposed or assessed before or
after such termination, and Tenant’s obligation to pay its prorated share
thereof in respect of a tax-fiscal period during the Term shall survive such
termination. Landlord will not voluntarily enter into agreements that will
result in additional Impositions without Tenant’s consent, which shall not be
unreasonably withheld (it being understood that it shall not be reasonable to
withhold consent to customary additional Impositions that other property owners
of properties similar to the Leased Property customarily consent to in

 

24



--------------------------------------------------------------------------------

the ordinary course of business); provided Tenant is given reasonable
opportunity to participate in the process leading to such agreement.

4.2    Utilities. Tenant shall pay or cause to be paid all charges for
electricity, power, gas, oil, water and other utilities used in the Leased
Property (including all Capital Improvements). Tenant shall also pay or
reimburse Landlord for all costs and expenses of any kind whatsoever which at
any time with respect to the Term hereof with respect to any Facility may be
imposed against Landlord by reason of any of the covenants, conditions and/or
restrictions affecting the Leased Property or any portion thereof, or with
respect to easements, licenses or other rights over, across or with respect to
any adjacent or other property which benefits the Leased Property or any Capital
Improvement, including any and all costs and expenses associated with any
utility, drainage and parking easements. Landlord will not enter into agreements
that will encumber the Leased Property without Tenant’s consent, which shall not
be unreasonably withheld (it being understood that it shall not be reasonable to
withhold consent to encumbrances that do not adversely affect the use or future
development of the Facility as a Gaming Facility or increase Additional Charges
payable under this Master Lease); provided Tenant is given reasonable
opportunity to participate in the process leading to such agreement. Tenant will
not enter into agreements that will encumber the Leased Property after the
expiration of the Term without Landlord’s consent, which shall not be
unreasonably withheld (it being understood that it shall not be reasonable to
withhold consent to encumbrances that do not adversely affect the value of the
Leased Property or the Facility); provided Landlord is given reasonable
opportunity to participate in the process leading to such agreement.

4.3    Impound Account. At Landlord’s option following the occurrence and during
the continuation of an Event of Default or a default by Tenant of
Section 23.3(b) hereof (to be exercised by thirty (30) days’ written notice to
Tenant); and provided Tenant is not already being required to impound such
payments in accordance with the requirements of Section 31.3(b) below, Tenant
shall be required to deposit, at the time of any payment of Base Rent, an amount
equal to one-twelfth of the sum of (i) Tenant’s estimated annual real and
personal property taxes required pursuant to Section 4.1 hereof (as reasonably
determined by Landlord), and (ii) Tenant’s estimated annual maintenance expenses
and insurance premium costs pursuant to Articles IX and XIII hereof (as
reasonably determined by Landlord). Such amounts shall be applied to the payment
of the obligations in respect of which said amounts were deposited in such order
of priority as Landlord shall reasonably determine, on or before the respective
dates on which the same or any of them would become delinquent. Such amount
shall be deposited in an interest-bearing segregated account with a banking
institution and the reasonable cost of such bank for administering such impound
account shall be paid by Tenant. Nothing in this Section 4.3 shall be deemed to
affect any right or remedy of Landlord hereunder.

ARTICLE V

5.1    No Termination, Abatement, etc. Except as otherwise specifically provided
in this Master Lease, Tenant shall remain bound by this Master Lease in
accordance with its terms and shall not seek or be entitled to any abatement,
deduction, deferment or reduction of Rent, or set-off against the Rent. Except
as may be otherwise specifically provided in this Master Lease,

 

25



--------------------------------------------------------------------------------

the respective obligations of Landlord and Tenant shall not be affected by
reason of (i) any damage to or destruction of the Leased Property or any portion
thereof from whatever cause or any Condemnation of the Leased Property, any
Capital Improvement or any portion thereof; (ii) other than as a result of
Landlord’s willful misconduct or gross negligence, the lawful or unlawful
prohibition of, or restriction upon, Tenant’s use of the Leased Property, any
Capital Improvement or any portion thereof, the interference with such use by
any Person or by reason of eviction by paramount title; (iii) any claim that
Tenant has or might have against Landlord by reason of any default or breach of
any warranty by Landlord hereunder or under any other agreement between Landlord
and Tenant or to which Landlord and Tenant are parties; (iv) any bankruptcy,
insolvency, reorganization, consolidation, readjustment, liquidation,
dissolution, winding up or other proceedings affecting Landlord or any assignee
or transferee of Landlord; or (v) for any other cause, whether similar or
dissimilar to any of the foregoing, other than a discharge of Tenant from any
such obligations as a matter of law. Tenant hereby specifically waives all
rights arising from any occurrence whatsoever which may now or hereafter be
conferred upon it by law (a) to modify, surrender or terminate this Master Lease
or quit or surrender the Leased Property or any portion thereof, or (b) which
may entitle Tenant to any abatement, reduction, suspension or deferment of the
Rent or other sums payable by Tenant hereunder except in each case as may be
otherwise specifically provided in this Master Lease. Notwithstanding the
foregoing, nothing in this Article V shall preclude Tenant from bringing a
separate action against Landlord for any matter described in the foregoing
clauses (ii), (iii) or (v) and Tenant is not waiving other rights and remedies
not expressly waived herein. The obligations of Landlord and Tenant hereunder
shall be separate and independent covenants and agreements and the Rent and all
other sums payable by Tenant hereunder shall continue to be payable in all
events unless the obligations to pay the same shall be terminated pursuant to
the express provisions of this Master Lease or by termination of this Master
Lease as to all or any portion of the Leased Property other than by reason of an
Event of Default. Tenant’s agreement that, except as may be otherwise
specifically provided in this Master Lease, any eviction by paramount title as
described in item (ii) above shall not affect Tenant’s obligations under this
Master Lease, shall not in any way discharge or diminish any obligation of any
insurer under any policy of title or other insurance and, to the extent the
recovery thereof is not necessary to compensate Landlord for any damages
incurred by any such eviction, Tenant shall be entitled to a credit for any sums
recovered by Landlord under any such policy of title or other insurance up to
the maximum amount paid by Tenant to Landlord under this Section 5.1, and
Landlord, upon request by Tenant, shall assign Landlord’s rights under such
policies to Tenant; provided that such assignment does not adversely affect
Landlord’s rights under any such policy and provided further, that Tenant shall
indemnify, defend, protect and save Landlord harmless from and against any
liability, cost or expense of any kind that may be imposed upon Landlord in
connection with any such assignment except to the extent such liability, cost or
expense arises from the gross negligence or willful misconduct of Landlord.

ARTICLE VI

6.1    Ownership of the Leased Property. (a)Landlord and Tenant acknowledge and
agree that they have executed and delivered this Master Lease with the
understanding that (i) the Leased Property is the property of Landlord,
(ii) Tenant has only the right to the possession and use of the Leased Property
upon the terms and conditions of this Master Lease, (iii) this Master

 

26



--------------------------------------------------------------------------------

Lease is a “true lease,” is not a financing lease, capital lease, mortgage,
equitable mortgage, deed of trust, trust agreement, security agreement or other
financing or trust arrangement, and the economic realities of this Master Lease
are those of a true lease, (iv) the business relationship created by this Master
Lease and any related documents is and at all times shall remain that of
landlord and tenant, (v) this Master Lease has been entered into by each party
in reliance upon the mutual covenants, conditions and agreements contained
herein, and (vi) none of the agreements contained herein is intended, nor shall
the same be deemed or construed, to create a partnership between Landlord and
Tenant, to make them joint venturers, to make Tenant an agent, legal
representative, partner, subsidiary or employee of Landlord, or to make Landlord
in any way responsible for the debts, obligations or losses of Tenant.

(b)    Each of the parties hereto covenants and agrees, subject to
Section 6.1(c), not to (i) file any income tax return or other associated
documents; (ii) file any other document with or submit any document to any
governmental body or authority; (iii) enter into any written contractual
arrangement with any Person; or (iv) release any financial statements of Tenant,
in each case that takes a position other than that this Master Lease is a “true
lease” with Landlord as owner of the Leased Property and Tenant as the tenant of
the Leased Property, including (x) treating Landlord as the owner of such Leased
Property eligible to claim depreciation deductions under Sections 167 or 168 of
the Code with respect to such Leased Property, (y) Tenant reporting its Rent
payments as rent expense under Section 162 of the Code, and (z) Landlord
reporting the Rent payments as rental income under Section 61 of the Code, in
each case except as otherwise required by a change in law or a “determination”
within the meaning of Section 1313(a) of the Code (or similar provision of state
or local law).

(c)    If Tenant should reasonably conclude that GAAP or the SEC require
treatment different from that set forth in Section 6.1(b) for applicable non-tax
purposes, then (x) Tenant shall promptly give prior Notice to Landlord,
accompanied by a written statement that references the applicable pronouncement
that controls such treatment and contains a brief description and/or analysis
that sets forth in reasonable detail the basis upon which Tenant reached such
conclusion, and (y) notwithstanding Section 6.1(b), Tenant may comply with such
requirements.

(d)    The Rent is the fair market rent for the use of the Leased Property and
was agreed to by Landlord and Tenant on that basis, and the execution and
delivery of, and the performance by Tenant of its obligations under, this Master
Lease does not constitute a transfer of all or any part of the Leased Property.

(e)    Tenant waives any claim or defense based upon the characterization of
this Master Lease as anything other than a true lease and as a master lease of
all of the Leased Property. Tenant stipulates and agrees (1) not to challenge
the validity, enforceability or characterization of the lease of the Leased
Property as a true lease and/or as a single, unseverable instrument pertaining
to the lease of all, but not less than all, of the Leased Property, and (2) not
to assert or take or omit to take any action inconsistent with the agreements
and understandings set forth in Section 3.4 or this Section 6.1, in each case
except as otherwise required by a change in law or a “determination” within the
meaning of Section 1313(a) of the Code (or similar provision of state or local
law) .

6.2    Tenant’s Property. Tenant shall, during the entire Term, own (or lease)
and maintain (or cause its Subsidiaries to own (or lease) and maintain) on the
Leased Property

 

27



--------------------------------------------------------------------------------

adequate and sufficient Tenant’s Property, and shall maintain (or cause its
Subsidiaries to maintain) all of such Tenant’s Property in good order, condition
and repair, in all cases as shall be necessary and appropriate in order to
operate the Facilities for the Primary Intended Use in compliance with all
applicable licensure and certification requirements and in compliance with all
applicable Legal Requirements, Insurance Requirements and Gaming Regulations. If
any of Tenant’s Property requires replacement in order to comply with the
foregoing, Tenant shall replace (or cause a Subsidiary to replace) it with
similar property of the same or better quality at Tenant’s (or such
Subsidiary’s) sole cost and expense. Subject to the foregoing, Tenant and its
Subsidiaries may sell, transfer, convey or otherwise dispose of Tenant’s
Property (other than Gaming Licenses and subject to Section 6.3) in their
discretion in the ordinary course of its business and Landlord shall have no
rights to such Tenant’s Property. Tenant shall, upon Landlord’s request, from
time to time but not more frequently than one time per Lease Year, provide
Landlord with a list of the material Tenant’s Property located at each of the
Facilities. In the case of any such Tenant’s Property that is leased (rather
than owned) by Tenant (or its Subsidiaries), Tenant shall use commercially
reasonable efforts to ensure that the lease agreements pursuant to which Tenant
(or its Subsidiaries) leases such Tenant’s Property are assignable to third
parties in connection with any transfer by Tenant (or its Subsidiaries) to a
replacement lessee or operator at the end of the Term. Tenant shall remove all
of Tenant’s Property from the Leased Property at the end of the Term, except to
the extent Tenant has transferred ownership of such Tenant’s Property to a
Successor Tenant or Landlord. Any Tenant’s Property left on the Leased Property
at the end of the Term whose ownership was not transferred to a Successor Tenant
shall be deemed abandoned by Tenant and shall become the property of Landlord.

6.3    Guarantors; Tenant’s Property. Each of Tenant’s Parent and each of
Tenant’s Subsidiaries set forth on Schedule 6.3 shall be a Guarantor under this
Master Lease and shall execute and deliver to the Landlord the Guaranty attached
hereto as Exhibit D. In addition, if any material Gaming License or other
license or other material asset necessary to operate any portion of the Leased
Property is owned by a Subsidiary, Tenant shall within two (2) Business Days
after the date such Subsidiary acquires such Gaming License, other license or
other material asset, (a) notify the Landlord thereof and (b) cause such
Subsidiary (if it is not already a Guarantor) to become a Guarantor by executing
the Guaranty in form and substance reasonably satisfactory to Landlord.

ARTICLE VII

7.1    Condition of the Leased Property. Tenant acknowledges receipt and
delivery of possession of the Leased Property and confirms that Tenant has
examined and otherwise has knowledge of the condition of the Leased Property
prior to the execution and delivery of this Master Lease and has found the same
(except as included in the disclosures on Schedule A) to be in good order and
repair and, to the best of Tenant’s knowledge, free from Hazardous Substances
not in compliance with Legal Requirements and satisfactory for its purposes
hereunder. Regardless, however, of any examination or inspection made by Tenant
and whether or not any patent or latent defect or condition was revealed or
discovered thereby, Tenant is leasing the Leased Property “as is” in its present
condition. Subject to Section 32.6, Tenant waives any claim or action

 

28



--------------------------------------------------------------------------------

against Landlord in respect of the condition of the Leased Property including
any defects or adverse conditions not discovered or otherwise known by Tenant as
of the Commencement Date. LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS
OR IMPLIED, IN RESPECT OF THE LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO
ITS FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR
OTHERWISE, OR AS TO THE NATURE OR QUALITY OF THE MATERIAL OR WORKMANSHIP
THEREIN, OR THE EXISTENCE OF ANY HAZARDOUS SUBSTANCE ON THE LEASED PROPERTY OR
ANY PART THEREOF, IT BEING AGREED THAT ALL SUCH RISKS, LATENT OR PATENT, ARE TO
BE BORNE SOLELY BY TENANT INCLUDING ALL RESPONSIBILITY AND LIABILITY FOR ANY
REMEDIATION AND COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, EXCEPT AS SET FORTH IN
SECTION 32.6 HEREOF.

7.2    Use of the Leased Property. (a)Tenant shall use or cause to be used the
Leased Property and the improvements thereon of each Facility for its Primary
Intended Use. Tenant shall not use the Leased Property or any portion thereof or
any Capital Improvement thereto for any other use without the prior written
consent of Landlord, which consent Landlord may withhold in its sole discretion.
Landlord acknowledges that operation of each Facility for its Primary Intended
Use generally requires a Gaming License under applicable Gaming Regulations and
that without such a license neither Landlord nor GLP may operate, control or
participate in the conduct of the gaming and/or racing operations at the
Facilities.

(b)    Tenant shall not commit or suffer to be committed any waste on the Leased
Property (including any Capital Improvement thereto) or cause or permit any
nuisance thereon or to, except as required by law, take or suffer any action or
condition that will diminish the ability of the Leased Property to be used as a
Gaming Facility after the expiration or earlier termination of the Term.

(c)    Tenant shall neither suffer nor permit the Leased Property or any portion
thereof to be used in such a manner as (i) might reasonably tend to impair
Landlord’s title thereto or to any portion thereof or (ii) may make possible a
claim of adverse use or possession, or an implied dedication of the Leased
Property or any portion thereof.

(d)    Except in instances of casualty or condemnation, Tenant shall
continuously operate each of the Facilities for the Primary Intended Use. Tenant
in its discretion shall be permitted to cease operations at a Facility or
Facilities if such cessation would not reasonably be expected to have a material
adverse effect on Tenant, the Facilities, or on the Leased Property, taken as a
whole, provided that the following conditions are satisfied: (i) no Event of
Default has occurred and is continuing immediately prior to or immediately after
the date that operations are ceased or as a result of such cessation; and
(ii) the Percentage Rent due from each and every such Facility whose operations
have ceased will thereafter be subject to a floor which will be calculated based
on the Percentage Rent that would have been paid for such Facility if Percentage
Rent were adjusted based on Net Revenues for the Fiscal Year immediately
preceding the time that Tenant ceased operations at the Facility.

 

29



--------------------------------------------------------------------------------

7.3    Competing Business.

(a)    Tenant’s Obligations for Greenfields. Tenant agrees that during the Term,
neither Tenant nor any of its Affiliates shall build or otherwise participate in
the development of a new Gaming Facility (including a facility that has been
shut down for a period of more than twelve (12) months) (a “Greenfield Project”)
within a Restricted Area of a Facility (the Facility in whose Restricted Area
there is activity under this Section 7.3, an “Affected Facility”), unless Tenant
shall first offer Landlord the opportunity to include the Greenfield Project as
a Leased Property under this Master Lease on terms to be negotiated by the
parties (which terms with respect to Landlord funding such development shall
include the terms set forth in Section 10.3 hereof regarding Capital
Improvements). Within thirty (30) days of Landlord’s receipt of notice from
Tenant providing the opportunity to fund and include as Leased Property under
this Master Lease a Greenfield Project on terms to be negotiated by the parties,
Landlord shall notify Tenant as to whether it intends to participate in such
Greenfield Project and, if Landlord indicates such intent, the parties shall
negotiate in good faith the terms and conditions upon which this would be
effected, including the terms of any amendment to this Master Lease and any
development or funding agreement, which Landlord might require. Should Landlord
notify Tenant that it does not intend to pursue such Greenfield Project (or
should Landlord decline to notify Tenant of its affirmative response within such
thirty (30) day period), or if the parties despite good faith efforts on both
sides fail to reach agreement on the terms under which such opportunity would be
jointly pursued under this Master Lease and such new Greenfield Project would
become a portion of the Leased Property hereunder, in any event, within
forty-five (45) days after Landlord’s notice to Tenant of Landlord’s intent to
participate in such Greenfield Project, then the Percentage Rent due from each
and every Affected Facility will thereafter (a) be subject to a floor which will
be calculated based on the Percentage Rent that would have been paid for such
Affected Facility if Percentage Rent were adjusted based on Net Revenues for the
calendar year immediately prior to the year in which the Greenfield Project is
first opened to the public (the “Greenfield Floor”), and (b) be subject to
normal periodic adjustments; provided that annual Percentage Rent may not be
reduced below the Greenfield Floor. Notwithstanding anything to the contrary in
this Section 7.3(a), Tenant and its Affiliates shall not be restricted under
this Section 7.3(a) from (i) expanding any Facility under this Master Lease
(subject to Tenant’s compliance with the terms of Section 10.3 and the other
provisions of Article X), and (ii) subject to compliance with the provisions of
Section 7.3(e) hereof, acquiring or operating any competing Gaming Facility that
is in operation at the time of its acquisition or operation by Tenant or its
Affiliates.

(b)    Landlord’s Obligations for Greenfields. Landlord agrees that during the
Term, neither Landlord nor any of its Affiliates shall, without the prior
written consent of the Tenant (which consent may be withheld in Tenant’s sole
discretion), build or otherwise participate in the development of a Greenfield
Project within the Restricted Area. Notwithstanding anything to the contrary in
this Section 7.3(b), (i) Landlord and its Affiliates shall not be restricted
under this Section 7.3(b) from acquiring, financing or providing refinancing for
any facility that is in operation or has been in operation at any time during
the twelve month period prior to the time in question, and (ii) subject to the
provisions of Section 7.3(d) hereof, Landlord and its Affiliates shall not be
restricted under this Section 7.3(b) from expanding any Competing Facility
existing at the time in question.

 

30



--------------------------------------------------------------------------------

(c)    Tenant’s Rights Regarding Facility Expansions. Tenant shall be permitted
to construct Capital Improvements in accordance with the terms of Article X
hereof.

(d)    Landlord’s Rights Regarding Facility Expansions. Landlord shall be
permitted to finance expansions of any Competing Facility within the Restricted
Area that is already in existence at any time in question, provided that the
Percentage Rent attributable to any Affected Facilities shall thereafter be
calculated monthly (based on (i) how much each preceding monthly Net Revenues
for the Affected Facility is greater (or is less) than 1/12th of the portion of
the Base Year Net Revenue attributable to the Affected Facility, and (ii) not on
how much the average annual Net Revenues is greater (or is less) than the
trailing twenty-four (24) full calendar month period as would have otherwise
been the case).

(e)    Tenant’s Rights to Acquire or Operate Existing Facilities. In the event
Tenant or its Affiliate acquires or operates any existing competing Gaming
Facility within the Restricted Area (a “Competing Facility”), the Percentage
Rent due from any Affected Facility will thereafter (a) be subject to a floor
which will be based on the Percentage Rent that would have been paid for such
Affected Facility if Percentage Rent were adjusted based on Net Revenues for the
calendar year immediately prior to the year in which the competing facility is
acquired or first operated by Tenant or its Affiliate (the “Competing Facility
Floor”), and (b) be subject to normal periodic adjustments; provided that annual
Percentage Rent may not be reduced below the Competing Facility Floor.

(f)    Landlord’s Rights to Acquire or Finance Existing Facilities. Landlord
shall not be restricted under this Section 7.3 from acquiring or providing any
kind of financing or refinancing to any Competing Facility within the Restricted
Area that is already in existence at any time in question.

(g)    No Restrictions Outside of Restricted Area. Each of Landlord and Tenant
shall not be restricted from participating in opportunities, including, without
limitation, developing, building, purchasing or operating Gaming Facilities,
outside the Restricted Area at any time.

ARTICLE VIII

8.1    Representations and Warranties. Each party represents and warrants to the
other that: (i) this Master Lease and all other documents executed or to be
executed by it in connection herewith have been duly authorized and shall be
binding upon it; (ii) it is duly organized, validly existing and in good
standing under the laws of the state of its formation and is duly authorized and
qualified to perform this Master Lease within the State(s) where any portion of
the Leased Property is located; and (iii) neither this Master Lease nor any
other document executed or to be executed in connection herewith violates the
terms of any other agreement of such party.

8.2    Compliance with Legal and Insurance Requirements, etc. Subject to Article
XII regarding permitted contests, Tenant, at its expense, shall promptly
(a) comply in all material respects with all Legal Requirements and Insurance
Requirements regarding the use, operation, maintenance, repair and restoration
of the Leased Property (including all Capital Improvements thereto) and Tenant’s
Property whether or not compliance therewith may require structural

 

31



--------------------------------------------------------------------------------

changes in any of the Leased Improvements or interfere with the use and
enjoyment of the Leased Property, and (b) procure, maintain and comply in all
material respects with all Gaming Regulations and Gaming Licenses, and other
authorizations required for the use of the Leased Property (including all
Capital Improvements) and Tenant’s Property for the applicable Primary Intended
Use and any other use of the Leased Property (including Capital Improvements
then being made) and Tenant’s Property, and for the proper erection,
installation, operation and maintenance of the Leased Property and Tenant’s
Property. In an emergency or in the event of a breach by Tenant of its
obligations under this Section 8.2 which is not cured within any applicable cure
period, Landlord may, but shall not be obligated to, enter upon the Leased
Property and take such reasonable actions and incur such reasonable costs and
expenses to effect such compliance as it deems advisable to protect its interest
in the Leased Property, and Tenant shall reimburse Landlord for all such
reasonable costs and expenses incurred by Landlord in connection with such
actions. Tenant covenants and agrees that the Leased Property and Tenant’s
Property shall not be used for any unlawful purpose. In the event that a
regulatory agency, commission, board or other governmental body notifies Tenant
that it is in jeopardy of losing a Gaming License material to the continued
operation of a Facility, and, assuming no Event of Default has occurred and is
continuing, Tenant shall be given reasonable time to address the regulatory
issue, after which period (but in all events prior to an actual revocation of
such Gaming License) Tenant shall be required to sell (i) if permitted by
applicable law, the Gaming License, and to the extent such sale is not permitted
by applicable law Tenant shall use reasonable best efforts to transfer the
applicable Gaming License or to cause the issuance of a new or replacement
Gaming License, pursuant to the procedures permitted by applicable state law,
and (ii) Tenant’s Property related to such Facility to a successor operator of
such Facility determined by Landlord choosing one and Tenant choosing three (for
a total of four) potential operators and Landlord indicating the reasonable,
market terms under which it would agree to lease such Facility to such potential
operators, which in Landlord’s reasonable discretion may contain reasonable
variations in terms to the extent required to account for credit quality
differences among the potential operators (e.g., Landlord may require different
letter of credit terms and amounts, but may not set different rent terms).
Tenant will then be entitled to auction off Tenant’s Property relating to such
Facility and Landlord will thereafter be entitled to lease the Facility to the
potential successor that is the successful bidder. In the event of a new lease
from Landlord to the successor, the Leased Property relating to such Facility
shall be severed from the Leased Property hereunder and thereafter Rent shall be
reduced based on the formula set forth in Section 14.6 hereof. Landlord shall
comply with any Gaming Regulations or other regulatory requirements required of
it as owner of the Facilities taking into account its Primary Intended Use
(except to the extent Tenant fulfills or is required to fulfill any such
requirements hereunder). In the event that a regulatory agency, commission,
board or other governmental body notifies Landlord that it is in jeopardy of
failing to comply with any such Gaming Regulation or other regulatory
requirements material to the continued operation of a Facility for its Primary
Intended Use, Landlord shall be given reasonable time to address the regulatory
issue, after which period (but in all events prior to an actual cessation of the
use of the Facility for its Primary Intended Use as a result of the failure by
Landlord to comply with such regulatory requirements) Landlord shall be required
to sell the Leased Property relating to such Facility to the highest bidder (and
Tenant shall be entitled to be one of the bidders) who would agree to lease such
Facility to Tenant on terms substantially the same as the terms hereof
(including rent calculated in the manner provided pursuant to Section 14.6
hereof, an identical amount of which, after the effective time of such sale,
shall be credited against Rent hereunder); provided that if Tenant is the bidder
it shall not be required to agree to

 

32



--------------------------------------------------------------------------------

lease the Facility, but if it is the winning bidder shall be entitled to a
credit against the Rent hereunder calculated in the manner provided pursuant to
Section 14.6. In the event during the period in which Landlord conducts such
auction such regulatory agency notifies Landlord and Tenant that Tenant may not
pay any portion of the Rent to Landlord, Tenant shall be entitled to fund such
amount into an escrow account, to be released to Landlord or the party legally
entitled thereto at or upon resolution of such regulatory issues and otherwise
on terms reasonably satisfactory to the parties. Notwithstanding anything in the
foregoing to the contrary, no transfer of Tenant’s Property used in the conduct
of gaming (including the purported or attempted transfer of a Gaming License) or
the operation of a Gaming Facility for its Primary Intended Use shall be
effected or permitted without receipt of all necessary approvals and/or Gaming
Licenses in accordance with applicable Gaming Regulations.

8.3    Zoning and Uses. Without the prior written consent of Landlord, which
shall not be unreasonably withheld unless the action for which consent is sought
could adversely affect the Primary Intended Use of a Facility (in which event
Landlord may withhold its consent in its sole and absolute discretion), Tenant
shall not (i) initiate or support any limiting change in the permitted uses of
the Leased Property (or to the extent applicable, limiting zoning
reclassification of the Leased Property); (ii) seek any variance under existing
land use restrictions, laws, rules or regulations (or, to the extent applicable,
zoning ordinances) applicable to the Leased Property or use or permit the use of
the Leased Property; (iii) impose or permit or suffer the imposition of any
restrictive covenants, easements or encumbrances (other than Permitted Leasehold
Mortgages) upon the Leased Property in any manner that adversely affects in any
material respect the value or utility of the Leased Property; (iv) execute or
file any subdivision plat affecting the Leased Property, or institute, or permit
the institution of, proceedings to alter any tax lot comprising the Leased
Property; or (v) permit or suffer the Leased Property to be used by the public
or any Person in such manner as might make possible a claim of adverse usage or
possession or of any implied dedication or easement (provided that the
proscription in this clause (v) is not intended to and shall not restrict Tenant
in any way from complying with any obligation it may have under applicable Legal
Requirements, including, without limitation, Gaming Regulations, to afford to
the public access to the Leased Property).

8.4    Compliance with Ground Lease.

(a)    This Master Lease, to the extent affecting and solely with respect to the
Ground Leased Property, is and shall be subject and subordinate to all of the
terms and conditions of the Ground Lease. Tenant hereby acknowledges that Tenant
has reviewed and agreed to all of the terms and conditions of the Ground Lease.
Tenant hereby agrees that Tenant shall not do, or fail to do, anything that
would cause any violation of the Ground Lease. Without limiting the foregoing,
(i) Tenant shall pay Landlord on demand as an Additional Charge hereunder all
rent required to be paid by, and other monetary obligations of, Landlord as
tenant under the Ground Lease (and, at Landlord’s option, Tenant shall make such
payments directly to the Ground Lessor); provided, however, such Additional
Charges payable by Tenant shall exclude any additional costs under the Ground
Lease which are caused solely by Landlord after the date hereof without consent
or fault of or omission by Tenant, (ii) to the extent Landlord is required to
obtain the written consent of the lessor under the Ground Lease (the “Ground
Lessor”) to alterations of or the subleasing of all or any portion of the Ground
Leased Property pursuant to the Ground Lease, Tenant shall likewise obtain
Ground Lessor’s written consent to alterations of or the subleasing of all or
any

 

33



--------------------------------------------------------------------------------

portion of the Ground Leased Property (and Landlord will use commercially
reasonable efforts to submit such requests to Ground Lessor and cooperate, at no
cost or expense to Landlord, with the reasonable requests of Tenant and Ground
Lessor to facilitate such requests), and (iii) Tenant shall carry and maintain
general liability, automobile liability, property and casualty, worker’s
compensation and employer’s liability insurance in amounts and with policy
provisions, coverages and certificates as required of Landlord as tenant under
the Ground Lease.

(b)    In the event of cancellation or termination of the Ground Lease for any
reason whatsoever whether voluntary or involuntary (by operation of law or
otherwise) prior to the expiration date of this Master Lease, including
extensions and renewals granted thereunder, then, at Ground Lessor’s option,
Tenant shall make full and complete attornment to Ground Lessor with respect to
the obligations of Landlord to Ground Lessor in connection with the Ground
Leased Property for the balance of the term of the Ground Lease (notwithstanding
that this Master Lease shall have expired with respect to the Ground Leased
Property as a result of the cancellation or termination of the Ground Lease).
Tenant’s attornment shall be evidenced by a written agreement which shall
provide that the Tenant is in direct privity of contract with Ground Lessor
(i.e., that all obligations previously owed to Landlord under this Master Lease
with respect to the Ground Lease or the Ground Leased Property shall be
obligations owed to Ground Lessor for the balance of the term of this Master
Lease, notwithstanding that this Master Lease shall have expired with respect to
the Ground Leased Property as a result of the cancellation or termination of the
Ground Lease) and which shall otherwise be in form and substance reasonably
satisfactory to Ground Lessor. Tenant shall execute and deliver such written
attornment within thirty (30) days after request by Ground Lessor. Unless and
until such time as an attornment agreement is executed by Tenant pursuant to
this Section 8.4(b), nothing contained in this Master Lease shall create, or be
construed as creating, any privity of contract or privity of estate between
Ground Lessor and Tenant.

(c)    Nothing contained in this Master Lease amends, or shall be construed to
amend, any provision of the Ground Lease.

ARTICLE IX

9.1    Maintenance and Repair. (a)Tenant, at its expense and without the prior
consent of Landlord, shall maintain the Leased Property and Tenant’s Property,
and every portion thereof, and all private roadways, sidewalks and curbs
appurtenant to the Leased Property, and which are under Tenant’s control in good
order and repair whether or not the need for such repairs occurs as a result of
Tenant’s use, any prior use, the elements or the age of the Leased Property and
Tenant’s Property, and, with reasonable promptness, make all reasonably
necessary and appropriate repairs thereto of every kind and nature, including
those necessary to ensure continuing compliance with all Legal Requirements,
whether interior or exterior, structural or non-structural, ordinary or
extraordinary, foreseen or unforeseen or arising by reason of a condition
existing prior to the Commencement Date. All repairs shall be at least
equivalent in quality to the original work. Tenant will not take or omit to take
any action the taking or omission of which would reasonably be expected to
materially impair the value or the usefulness of the Leased Property or any part
thereof or any Capital Improvement thereto for its Primary Intended Use.

 

34



--------------------------------------------------------------------------------

(b)    Landlord shall not under any circumstances be required to (i) build or
rebuild any improvements on the Leased Property; (ii) make any repairs,
replacements, alterations, restorations or renewals of any nature to the Leased
Property, whether ordinary or extraordinary, structural or non-structural,
foreseen or unforeseen, or to make any expenditure whatsoever with respect
thereto; or (iii) maintain the Leased Property in any way. Tenant hereby waives,
to the extent permitted by law, the right to make repairs at the expense of
Landlord pursuant to any law in effect at the time of the execution of this
Master Lease or hereafter enacted.

(c)    Nothing contained in this Master Lease and no action or inaction by
Landlord shall be construed as (i) constituting the consent or request of
Landlord, expressed or implied, to any contractor, subcontractor, laborer,
materialman or vendor to or for the performance of any labor or services or the
furnishing of any materials or other property for the construction, alteration,
addition, repair or demolition of or to the Leased Property or any part thereof
or any Capital Improvement thereto; or (ii) giving Tenant any right, power or
permission to contract for or permit the performance of any labor or services or
the furnishing of any materials or other property in such fashion as would
permit the making of any claim against Landlord in respect thereof or to make
any agreement that may create, or in any way be the basis for, any right, title,
interest, lien, claim or other encumbrance upon the estate of Landlord in the
Leased Property, or any portion thereof or upon the estate of Landlord in any
Capital Improvement thereto.

(d)    Tenant shall, upon the expiration or earlier termination of the Term,
vacate and surrender the Leased Property (including all Capital Improvements,
subject to the provisions of Article X), in each case with respect to such
Facility, to Landlord in the condition in which such Leased Property was
originally received from Landlord and Capital Improvements were originally
introduced to such Facility, except as repaired, rebuilt, restored, altered or
added to as permitted or required by the provisions of this Master Lease
(including Section 14.2 and 15.1) and except for ordinary wear and tear.

(e)    Without limiting Tenant’s obligations to maintain the Leased Property and
Tenant’s Property under this Master Lease, within thirty (30) days after the end
of each calendar year (commencing with the calendar year ending December 31,
2018), Tenant shall provide Landlord with evidence satisfactory to Landlord in
the reasonable exercise of Landlord’s discretion that Tenant has in such
calendar year spent, with respect to the Leased Property and Tenant’s Property,
an aggregate amount equal to at least 1% of its actual Net Revenue from the
Facilities for such calendar year on installation or restoration and repair or
other improvement of items, which installations, restorations and repairs and
other improvements are capitalized in accordance with GAAP with an expected life
of not less than three (3) years. If Tenant fails to make at least the above
amount of expenditures and fails within sixty (60) days after receipt of a
written demand from Landlord to either (i) cure such deficiency or (ii) obtain
Landlord’s written approval, in its reasonable discretion, of a repair and
maintenance program satisfactory to cure such deficiency, then the same shall be
deemed an Event of Default hereunder.

9.2    Encroachments, Restrictions, Mineral Leases, etc. If any of the Leased
Improvements shall, at any time, encroach upon any property, street or
right-of-way, or shall violate any restrictive covenant or other agreement
affecting the Leased Property, or any part thereof or any Capital Improvement
thereto, or shall impair the rights of others under any easement or right-of-way
to which the Leased Property is subject, or the use of the Leased Property or
any

 

35



--------------------------------------------------------------------------------

Capital Improvement thereto is impaired, limited or interfered with by reason of
the exercise of the right of surface entry or any other provision of a lease or
reservation of any oil, gas, water or other minerals, then promptly upon the
request of Landlord or any Person affected by any such encroachment, violation
or impairment, each of Tenant and Landlord, subject to their right to contest
the existence of any such encroachment, violation or impairment, shall protect,
indemnify, save harmless and defend the other party hereto from and against
fifty percent (50%) of all losses, liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including reasonable
attorneys’, consultants’ and experts’ fees and expenses) based on or arising by
reason of any such encroachment, violation or impairment. In the event of an
adverse final determination with respect to any such encroachment, violation or
impairment, either (a) each of Tenant and Landlord shall be entitled to obtain
valid and effective waivers or settlements of all claims, liabilities and
damages resulting from each such encroachment, violation or impairment, whether
the same shall affect Landlord or Tenant or (b) Tenant at the shared cost and
expense of Tenant and Landlord on a 50-50 basis shall make such changes in the
Leased Improvements, and take such other actions, as Tenant in the good faith
exercise of its judgment deems reasonably practicable, to remove such
encroachment or to end such violation or impairment, including, if necessary,
the alteration of any of the Leased Improvements, and in any event take all such
actions as may be necessary in order to be able to continue the operation of the
Leased Improvements for the Primary Intended Use substantially in the manner and
to the extent the Leased Improvements were operated prior to the assertion of
such encroachment, violation or impairment. Tenant’s (and Landlord’s)
obligations under this Section 9.2 shall be in addition to and shall in no way
discharge or diminish any obligation of any insurer under any policy of title or
other insurance and, to the extent the recovery thereof is not necessary to
compensate Landlord and Tenant for any damages incurred by any such
encroachment, violation or impairment, Tenant shall be entitled to fifty percent
(50%) of any sums recovered by Landlord under any such policy of title or other
insurance up to the maximum amount paid by Tenant under this Section 9.2 and
Landlord, upon request by Tenant, shall assign Landlord’s rights under such
policies to Tenant; provided such assignment does not adversely affect
Landlord’s rights under any such policy. Landlord agrees to use reasonable
efforts to seek recovery under any policy of title or other insurance under
which Landlord is an insured party for all losses, liabilities, obligations,
claims, damages, penalties, causes of action, costs and expenses (including
reasonable attorneys’, consultants’ and experts’ fees and expenses) based on or
arising by reason of any such encroachment, violation or impairment as set forth
in this Section 9.2; provided, however, that in no event shall Landlord be
obligated to institute any litigation, arbitration or other legal proceedings in
connection therewith unless Landlord is reasonably satisfied that Tenant has the
financial resources needed to fund such litigation and Tenant and Landlord have
agreed upon the terms and conditions on which such funding will be made
available by Tenant, including, but not limited to, the mutual approval of a
litigation budget.

ARTICLE X

10.1    Construction of Capital Improvements to the Leased Property. Tenant
shall, with respect to any Facility, have the right to make a Capital
Improvement, including, without limitation, any Capital Improvement required by
Section 8.2 or 9.1(a), without the consent of Landlord if the Capital
Improvement (i) is of equal or better quality than the existing Leased
Improvements it is improving, altering or modifying, (ii) does not consist of
adding new structures

 

36



--------------------------------------------------------------------------------

or enlarging existing structures, and (iii) does not have an adverse effect on
the structure of any existing Leased Improvements. Tenant shall provide Landlord
copies of the plans and specifications in respect of all Capital Improvements,
which plans and specifications shall be prepared in a high-grade professional
manner and shall adequately demonstrate compliance with clauses (i)-(iii) of the
preceding sentence with respect to projects that do not require Landlord’s
written consent and shall be in such form as Landlord may reasonably require for
any other projects. All other Capital Improvements shall be subject to
Landlord’s review and approval, which approval shall not be unreasonably
withheld. For any Capital Improvement which does not require the approval of
Landlord, Tenant shall, prior to commencing construction of such Capital
Improvement, provide to Landlord a written description of such Capital
Improvement and on an ongoing basis supply Landlord with related documentation
and information as Landlord may reasonably request (including plans and
specifications of any such Capital Improvements). If Tenant desires to make a
Capital Improvement for which Landlord’s approval is required, Tenant shall
submit to Landlord in reasonable detail a general description of the proposal,
the projected cost of construction and such plans and specifications, permits,
licenses, contracts and other information concerning the proposal as Landlord
may reasonably request. Such description shall indicate the use or uses to which
such Capital Improvement will be put and the impact, if any, on current and
forecasted gross revenues and operating income attributable thereto. It shall be
reasonable for Landlord to condition its approval of any Capital Improvement
upon any or all of the following terms and conditions:

(a)    Such construction shall be effected pursuant to detailed plans and
specifications approved by Landlord, which approval shall not be unreasonably
withheld;

(b)    Such construction shall be conducted under the supervision of a licensed
architect or engineer selected by Tenant and approved by Landlord, which
approval shall not be unreasonably withheld;

(c)    Landlord’s receipt, from the general contractor and, if reasonably
requested by Landlord, a major subcontractor(s) of a performance and payment
bond (or, if Tenant elects in lieu of performance and payment bond covering any
major subcontractor, Sub-guard insurance, which policy shall be in form
reasonably satisfactory to Landlord and which shall include a financial interest
endorsement naming Landlord as a beneficiary) for the full value of such
construction, which such bond shall name Landlord as an additional obligee and
otherwise be in form and substance and issued by a Person reasonably
satisfactory to Landlord;

(d)    In the case of a Tenant Capital Improvement, such construction shall not
be undertaken unless Tenant demonstrates to the reasonable satisfaction of
Landlord the financial ability to complete the construction without adversely
affecting its cash flow position or financial viability; and

(e)    No Capital Improvement will result in the Leased Property becoming a
“limited use” property for purposes of United States federal income taxes.

10.2    Construction Requirements for All Capital Improvements. Whether or not
Landlord’s review and approval is required, for all Capital Improvements:

 

37



--------------------------------------------------------------------------------

(a)    Such construction shall not be commenced until Tenant shall have procured
and paid for all municipal and other governmental permits and authorizations
required to be obtained prior to such commencement, including those permits and
authorizations required pursuant to any Gaming Regulations, and Landlord shall
join in the application for such permits or authorizations whenever such action
is necessary; provided, however, that (i) any such joinder shall be at no cost
or expense to Landlord; and (ii) any plans required to be filed in connection
with any such application which require the approval of Landlord as hereinabove
provided shall have been so approved by Landlord;

(b)    (i) Such construction shall not, and Tenant’s licensed architect or
engineer shall certify to Landlord that such architect or engineer believes that
the design of such construction (as illustrated through the applicable
corresponding construction documents) shall not, impair the structural strength
of any component of the applicable Facility or overburden the electrical, water,
plumbing, HVAC or other building systems of any such component in a manner that
would violate applicable building codes or prudent industry practices, and
(ii) Tenant’s general contractor shall certify to Landlord that such
construction is in compliance with such design and corresponding construction
documents;

(c)    Tenant’s licensed architect or engineer shall certify to Landlord that
such architect or engineer believes that the detailed plans and specifications
conform to, and comply with, in all material respects all applicable building,
subdivision and zoning codes, laws, ordinances and regulations imposed by all
governmental authorities having jurisdiction over the Leased Property of the
applicable Facility;

(d)    During and following completion of such construction, the parking and
other amenities which are located in the applicable Facility or on the Land of
such Facility shall remain adequate for the operation of such Facility for its
Primary Intended Use and in no event shall such parking be less than that which
is required by law (including any variances with respect thereto); provided,
however, with Landlord’s prior consent and at no additional expense to Landlord,
(i) to the extent additional parking is not already a part of a Capital
Improvement, Tenant may construct additional parking on the Land; or (ii) Tenant
may acquire or lease off-site parking to serve such Facility as long as such
parking shall be reasonably proximate to, and dedicated to, or otherwise made
available to serve, such Facility;

(e)    All work done in connection with such construction shall be done promptly
and using materials and resulting in work that is at least as good product and
condition as the remaining areas of the applicable Facility and in conformity
with all Legal Requirements, including, without limitation, any applicable
minority or women owned business requirements; and

(f)    Promptly following the completion of such construction, Tenant shall
deliver to Landlord “as built” drawings of such addition, certified as accurate
by the licensed architect or engineer selected by Tenant to supervise such work,
and copies of any new or revised certificates of occupancy.

10.3    Landlord’s Right of First Offer to Fund. Tenant shall request that
Landlord fund or finance the construction and acquisition of any Capital
Improvement that includes Long-Lived Assets (along with reasonably related fees
and expenses, such as title fees, costs of

 

38



--------------------------------------------------------------------------------

permits, legal fees and other similar transaction related costs) if the cost of
such Capital Improvements constituting Long-Lived Assets is expected to be in
excess of $2 million (subject to the CPI Increase), and Tenant shall provide to
Landlord any information about such Capital Improvements which Landlord may
reasonably request (including any specifics regarding the terms upon which
Tenant will be seeking financing for such Capital Improvements). Landlord may,
but shall be under no obligation to, provide the funds necessary to meet the
request. Within ten (10) Business Days of receipt of a request to fund a
proposed Capital Improvement pursuant to this Section 10.3, Landlord shall
notify Tenant as to whether it will fund all or a portion of such proposed
Capital Improvement and, if so, the terms and conditions upon which it would do
so (including the terms with respect to any increases in Rent hereunder due to
such Capital Improvements). If Landlord agrees to fund such proposed Capital
Improvement, Tenant shall have ten (10) Business Days to accept or reject
Landlord’s funding proposal. If Landlord declines to fund a proposed Capital
Improvement (or declines to provide Tenant written notice within such ten
(10) Business Day period of the terms of its proposal to fund such Capital
Improvements), Tenant shall be permitted to secure outside financing or utilize
then existing available financing for such Capital Improvement for a six-month
period, after which six-month period (if Tenant has not secured outside
financing or determined to utilize then existing available financing) Tenant
shall again be required to first seek funding from Landlord. If Landlord agrees
to fund all or a portion of a proposed Capital Improvement and Tenant rejects
the terms thereof, Tenant shall be permitted to either use then existing
available financing or seek outside financing for such Capital Improvement for a
six-month period. If Tenant constructs a Capital Improvement with its then
existing available financing or outside financing obtained in accordance with
this Section 10.3, (i) except as may otherwise be expressly provided in this
Master Lease to the contrary, (A) during the Term, such Capital Improvements
shall be deemed part of the Leased Property and the Facilities solely for the
purpose of calculating Net Revenues and Percentage Rent hereunder and shall for
all other purposes be Tenant’s Property and (B) following expiration or
termination of the Term, shall be either, at the option of Landlord, purchased
by Landlord for fair market value or, if not purchased by Landlord, Tenant shall
be entitled to either remove such Tenant Capital Improvements, provided that the
Leased Property is restored in a manner reasonably satisfactory to Landlord, or
receive fair value for such Tenant Capital Improvements in accordance with
Article XXXVI. If Landlord agrees to fund a proposed Capital Improvement and
Tenant accepts the terms thereof, such Capital Improvements shall be deemed part
of the Leased Property and the Facilities for all purposes and Tenant shall
provide Landlord with the following prior to any advance of funds:

(a)    any information, certificates, licenses, permits or documents reasonably
requested by Landlord which are necessary and obtainable to confirm that Tenant
will be able to use the Capital Improvement upon completion thereof in
accordance with the Primary Intended Use, including all required federal, state
or local government licenses and approvals;

(b)    an Officer’s Certificate and, if requested, a certificate from Tenant’s
architect providing appropriate backup information, setting forth in reasonable
detail the projected or actual costs related to such Capital Improvements;

(c)    an amendment to this Master Lease (and any development or funding
agreement agreed to in accordance with this Section 10.3), in a form reasonably
agreed to by Landlord and Tenant, which may include, among other things, an
increase in the Rent in amounts as agreed

 

39



--------------------------------------------------------------------------------

upon by the parties hereto pursuant to the agreed funding proposal terms
described above and other provisions as may be necessary or appropriate;

(d)    a deed conveying title to Landlord to any land acquired for the purpose
of constructing the Capital Improvement free and clear of any liens or
encumbrances except those approved by Landlord, and accompanied by an ALTA
survey thereof satisfactory to Landlord;

(e)    for each advance, endorsements to any outstanding policy of title
insurance covering the Leased Property or commitments therefor reasonably
satisfactory in form and substance to Landlord (i) updating the same without any
additional exception except those that do not materially affect the value of
such land and do not interfere with the use of the Leased Property or as may be
approved by Landlord, which approval shall not be unreasonably withheld, and
(ii) increasing the coverage thereof by an amount equal to the cost of the
Capital Improvement, except to the extent covered by the owner’s policy of title
insurance referred to in paragraph (f) below;

(f)    if appropriate, an owner’s policy of title insurance insuring the fair
market value of fee simple title to any land and improvements conveyed to
Landlord free and clear of all liens and encumbrances except those that do not
materially affect the value of such land and do not interfere with the use of
the Leased Property or are approved by Landlord, which approval shall not be
unreasonably withheld, provided that if the requirement in this paragraph (f) is
not satisfied (or waived by Landlord), Tenant shall be entitled to seek third
party financing or use available financing in lieu of seeking such advance from
Landlord;

(g)    if requested by Landlord, an appraisal by a member of the Appraisal
Institute of the Leased Property indicating that the fair market value of the
Leased Property upon completion of the Capital Improvement will exceed the fair
market value of the Leased Property immediately prior thereto by an amount not
less than ninety-five percent (95%) of the cost of the Capital Improvement,
provided that if the requirement in this paragraph (g) is not satisfied (or
waived by Landlord), Tenant shall be entitled to seek third party financing or
use available financing in lieu of seeking such advance from Landlord; and

(h)    such other billing statements, invoices, certificates, endorsements,
opinions, site assessments, surveys, resolutions, ratifications, lien releases
and waivers and other instruments and information reasonably required by
Landlord.

ARTICLE XI

11.1    Liens. Subject to the provisions of Article XII relating to permitted
contests, Tenant will not directly or indirectly create or allow to remain and
will promptly discharge at its expense any lien, encumbrance, attachment, title
retention agreement or claim upon the Leased Property or any Capital Improvement
thereto or upon the Gaming Licenses (including indirectly through a pledge of
shares in the direct or indirect entity owning an interest in the Gaming
Licenses) or any attachment, levy, claim or encumbrance in respect of the Rent,
excluding, however, (i) this Master Lease; (ii) the matters that existed as of
the Commencement Date with respect to such Facility and disclosed on Schedule A;
(iii) restrictions, liens and other encumbrances which are consented to in
writing by Landlord (such consent not to be unreasonably withheld); (iv) liens

 

40



--------------------------------------------------------------------------------

for Impositions which Tenant is not required to pay hereunder; (v) subleases
permitted by Article XXII; (vi) liens for Impositions not yet delinquent or
being contested in accordance with Article XII, provided that Tenant has
provided appropriate reserves as required under GAAP and any foreclosure or
similar remedies with respect to such Impositions have not been instituted and
no notice as to the institution or commencement thereof has been issued except
to the extent such institution or commencement is stayed no later than the
earlier of (x) ten (10) Business Days after such notice is issued or (y) five
(5) Business Days prior to the institution or commencement thereof; (vii) liens
of mechanics, laborers, materialmen, suppliers or vendors for sums either
disputed or not yet due, provided that (1) the payment of such sums shall not be
postponed under any related contract for more than sixty (60) days after the
completion of the action giving rise to such lien unless being contested in
accordance with Article XII and such reserve or other appropriate provisions as
shall be required by law or GAAP shall have been made therefor and no
foreclosure or similar remedies with respect to such liens has been instituted
and no notice as to the institution or commencement thereof have been issued
except to the extent such institution or commencement is stayed no later than
the earlier of (x) ten (10) Business Days after such notice is issued or
(y) five (5) Business Days prior to the institution or commencement thereof; or
(2) any such liens are in the process of being contested as permitted by Article
XII; (viii) any liens created by Landlord; (ix) liens related to equipment
leases or equipment financing for Tenant’s Property which are used or useful in
Tenant’s business on the Leased Property, provided that the payment of any sums
due under such equipment leases or equipment financing shall either (1) be paid
as and when due in accordance with the terms thereof, or (2) be in the process
of being contested as permitted by Article XII and provided that a lien holder’s
removal of any such Tenant’s Property from the Leased Property shall be made in
accordance with the requirements set forth in this Section 11.1; (x) liens
granted as security for the obligations of Tenant and its Affiliates under a
Debt Agreement; provided, however, in no event shall the foregoing be deemed or
construed to permit Tenant to encumber its leasehold interest (or a subtenant to
encumber its subleasehold interest) in the Leased Property or its direct or
indirect interest (or the interest of any of its Subsidiaries) in the Gaming
Licenses (other than, in each case, to a Permitted Leasehold Mortgagee, for
which no consent shall be required), without the prior written consent of
Landlord, which consent may be granted or withheld in Landlord’s sole
discretion; and provided, further, that Tenant shall be required to provide
Landlord with fully executed copies of any and all Permitted Leasehold Mortgages
and related principal Debt Agreements; (xi) easements, rights-of-way,
restrictions (including zoning restrictions), covenants, encroachments,
protrusions and other similar charges or encumbrances, and minor title
deficiencies on or with respect to any Leased Property, in each case whether now
or hereafter in existence, not individually or in the aggregate materially
interfering with the conduct of the business on the Leased Property, taken as a
whole; and (xii) liens granted as security for the obligations of Landlord and
its Affiliates under any Facility Mortgage. For the avoidance of doubt, the
parties acknowledge and agree that Tenant has not granted any liens in favor of
Landlord as security for its obligations hereunder (except to the extent
contemplated in the final paragraph of this Section 11.1) and nothing contained
herein shall be deemed or construed to prohibit the issuance of a lien on the
Equity Interests in Tenant (it being agreed that any foreclosure by a lien
holder on such interests in Tenant shall be subject to the restriction on Change
in Control set forth in Article XXII) or to prohibit Tenant from pledging its
Accounts and other Tenant’s Property and other property of Tenant, including
fixtures and equipment installed by Tenant at the Facilities, as collateral in
connection with financings from equipment lenders (or to Permitted Leasehold
Mortgagees); provided that Tenant shall in no event pledge to any Person that is
not

 

41



--------------------------------------------------------------------------------

granted a Permitted Leasehold Mortgage hereunder any of the Gaming Licenses or
other of Tenant’s Property to the extent that such Tenant’s Property cannot be
removed from the Leased Property without damaging or impairing the Leased
Property (other than in a de minimis manner). For the further avoidance of
doubt, by way of example, Tenant shall not grant to any lender (other than a
Permitted Leasehold Mortgagee) a lien on, and any and all lien holders
(including a Permitted Leasehold Mortgagee) shall not have the right to remove,
carpeting, internal wiring, elevators, or escalators at the Leased Property, but
lien holders may have the right to remove (and Tenant shall have the right to
grant a lien on) manual or electronic gaming machines and other gaming equipment
(including, without limitation, electronic equipment used to monitor and/or
operate gaming machines and other gaming equipment) and electronic or other
equipment used to operate player affinity systems, even if the removal thereof
from the Leased Property could result in damage; provided any such damage is
repaired by the lien holder or Tenant in accordance with the terms of this
Master Lease.

Landlord and Tenant intend that this Master Lease be an indivisible true lease
that affords the parties hereto the rights and remedies of landlord and tenant
hereunder and does not represent a financing arrangement. This Master Lease is
not an attempt by Landlord or Tenant to evade the operation of any aspect of the
law applicable to any of the Leased Property. Except as otherwise required by a
change in tax law or any change in accounting rules or regulations or a
“determination” within the meaning of Section 1313(a) of the Code (or similar
provision of state or local law), Landlord and Tenant hereby acknowledge and
agree that this Master Lease shall be treated as an operating lease for all
purposes and not as a synthetic lease, financing lease or loan and that Landlord
shall be entitled to all the benefits of ownership of the Leased Property,
including depreciation for all federal, state and local tax purposes.

If, notwithstanding (a) the form and substance of this Master Lease and (b) the
intent of the parties, and the language contained herein providing that this
Master Lease shall at all times be construed, interpreted and applied to create
an indivisible lease of all of the Leased Property, any court of competent
jurisdiction finds that this Master Lease is a financing arrangement, this
Master Lease shall be considered a secured financing agreement and Landlord’s
title to the Leased Property shall constitute a perfected first priority lien in
Landlord’s favor on the Leased Property to secure the payment and performance of
all the obligations of Tenant hereunder (and to that end, Tenant hereby grants,
assigns and transfers to the Landlord a security interest in all right, title or
interest in or to any and all of the Leased Property, as security for the prompt
and complete payment and performance when due of Tenant’s obligations
hereunder). Tenant authorizes Landlord, at the expense of Tenant, to make any
filings or take other actions as Landlord reasonably determines are necessary or
advisable in order to effect fully this Master Lease or to more fully perfect or
renew the rights of the Landlord, and to subordinate to the Landlord the lien of
any Permitted Leasehold Mortgagee, with respect to the Leased Property (it being
understood that nothing herein shall affect the rights of a Permitted Leasehold
Mortgagee under Article XVII hereof). At any time and from time to time upon the
request of the Landlord, and at the expense of the Tenant, Tenant shall promptly
execute, acknowledge and deliver such further documents and do such other acts
as the Landlord may reasonably request in order to effect fully this Master
Lease or to more fully perfect or renew the rights of the Landlord with respect
to the Leased Property. Upon the exercise by the Landlord of any power, right,
privilege or remedy pursuant to this Master Lease which requires any consent,
approval, recording, qualification or authorization of

 

42



--------------------------------------------------------------------------------

any governmental authority, Tenant will execute and deliver, or will cause the
execution and delivery of, all applications, certifications, instruments and
other documents and papers that Landlord may be required to obtain from Tenant
for such consent, approval, recording, qualification or authorization.

ARTICLE XII

12.1    Permitted Contests. Tenant, upon prior written notice to Landlord, on
its own or in Landlord’s name, at Tenant’s expense, may contest, by appropriate
legal proceedings conducted in good faith and with due diligence, the amount,
validity or application, in whole or in part, of any licensure or certification
decision (including pursuant to any Gaming Regulation), Imposition, Legal
Requirement, Insurance Requirement, lien, attachment, levy, encumbrance, charge
or claim; provided, however, that (i) in the case of an unpaid Imposition, lien,
attachment, levy, encumbrance, charge or claim, the commencement and
continuation of such proceedings shall suspend the collection thereof from
Landlord and from the Leased Property or any Capital Improvement thereto;
(ii) neither the Leased Property or any Capital Improvement thereto, the Rent
therefrom nor any part or interest in either thereof would be in any danger of
being sold, forfeited, attached or lost pending the outcome of such proceedings;
(iii) in the case of a Legal Requirement, neither Landlord nor Tenant would be
in any danger of civil or criminal liability for failure to comply therewith
pending the outcome of such proceedings; (iv) if any such contest shall involve
a sum of money or potential loss in excess of Five Hundred Thousand Dollars
($500,000), upon request of Landlord, Tenant shall deliver to Landlord an
opinion of counsel reasonably acceptable to Landlord to the effect set forth in
clauses (i), (ii) and (iii) above, to the extent applicable (it being agreed
that the matters set forth in clause (i) can be addressed by Tenant paying the
contested amount prior to any such contest); (v) in the case of a Legal
Requirement, Imposition, lien, encumbrance or charge, Tenant shall give such
reasonable security as may be required by Landlord to prevent any sale or
forfeiture of the Leased Property or any Capital Improvement thereto or the Rent
by reason of such non-payment or noncompliance; (vi) in the case of an Insurance
Requirement, the coverage required by Article XIII shall be maintained;
(vii) Tenant shall keep Landlord reasonably informed as to the status of the
proceedings; and (viii) if such contest be finally resolved against Landlord or
Tenant, Tenant shall promptly pay the amount required to be paid, together with
all interest and penalties accrued thereon, or comply with the applicable Legal
Requirement or Insurance Requirement. Landlord, at Tenant’s expense, shall
execute and deliver to Tenant such authorizations and other documents as may
reasonably be required in any such contest, and, if reasonably requested by
Tenant or if Landlord so desires, Landlord shall join as a party therein. The
provisions of this Article XII shall not be construed to permit Tenant to
contest the payment of Rent or any other amount (other than Impositions or
Additional Charges which Tenant may from time to time be required to impound
with Landlord) payable by Tenant to Landlord hereunder. Tenant shall indemnify,
defend, protect and save Landlord harmless from and against any liability, cost
or expense of any kind that may be imposed upon Landlord in connection with any
such contest and any loss resulting therefrom, except in any instance where
Landlord opted to join and joined as a party in the proceeding despite Tenant’s
having sent written notice to Landlord of Tenant’s preference that Landlord not
join in such proceeding.

 

43



--------------------------------------------------------------------------------

ARTICLE XIII

13.1    General Insurance Requirements. During the Term, Tenant shall at all
times keep the Leased Property, and all property located in or on the Leased
Property, including Capital Improvements, the Fixtures and Tenant’s Property,
insured with the kinds and amounts of insurance described below. Each element of
insurance described in this Article XIII shall be maintained with respect to the
Leased Property of each Facility and Tenant’s Property and operations thereon.
Such insurance shall be written by companies permitted to conduct business in
the applicable State. All third party liability type policies must name Landlord
as an “additional insured.” All property policies shall name Landlord as “loss
payee” for its interests in each Facility. All business interruption policies
shall name Landlord as “loss payee” with respect to Rent only. Property losses
shall be payable to Landlord and/or Tenant as provided in Article XIV. In
addition, the policies, as appropriate, shall name as an “additional insured”
and/or “loss payee” each Permitted Leasehold Mortgagee and as an “additional
insured” or “loss payee” the holder of any mortgage, deed of trust or other
security agreement (“Facility Mortgagee”) securing any indebtedness or any other
Encumbrance placed on the Leased Property in accordance with the provisions of
Article XXXI (“Facility Mortgage”) by way of a standard form of mortgagee’s loss
payable endorsement. Except as otherwise set forth herein, any property
insurance loss adjustment settlement shall require the written consent of
Landlord, Tenant, and each Facility Mortgagee (to the extent required under the
applicable Facility Mortgage Documents) unless the amount of the loss net of the
applicable deductible is less than Five Million Dollars ($5,000,000) in which
event no consent shall be required. Evidence of insurance shall be deposited
with Landlord and, if requested, with any Facility Mortgagee(s). The insurance
policies required to be carried by Tenant hereunder shall insure against all the
following risks with respect to each Facility:

(a)    Loss or damage by fire, vandalism, collapse and malicious mischief,
extended coverage perils commonly known as “All Risk,” and all physical loss
perils normally included in such All Risk insurance, including, but not limited
to, sprinkler leakage and windstorm, in an amount not less than the insurable
value on a Maximum Foreseeable Loss (as defined below in Section 13.2) basis and
including a building ordinance coverage endorsement; provided, that Tenant shall
have the right (i) to limit maximum insurance coverage for loss or damage by
earthquake (including earth movement) to a minimum amount of Two Hundred Million
Dollars ($200,000,000) or as may be reasonably requested by Landlord and
commercially available, and (ii) to limit maximum insurance coverage for loss or
damage by windstorm (including but not limited to named windstorms) to a minimum
amount of Two Hundred Million Dollars ($200,000,000) or as may be reasonably
requested by Landlord and commercially available; provided, further, that in the
event the premium cost of any or all of earthquake, flood, windstorm (including
named windstorm) or terrorism coverages are available only for a premium that is
more than 2.5 times the average premium paid by Tenant (or prior operator of
Facilities) over the preceding three years for the insurance policy contemplated
by this Section 13.1(a), then Tenant shall be entitled and required to purchase
the maximum insurance coverage it deems most efficient and prudent to purchase
and Tenant shall not be required to spend additional funds to purchase
additional coverages insuring against such risks; and provided, further, that
some property coverages might be sub-limited in an amount less than the Maximum
Foreseeable Loss as long as the sub-limits are commercially reasonable and
prudent as deemed by Tenant;

 

44



--------------------------------------------------------------------------------

(b)    Loss or damage by explosion of steam boilers, pressure vessels or similar
apparatus, now or hereafter installed in each Facility, in such limits with
respect to any one accident as may be reasonably requested by Landlord from time
to time;

(c)    Flood (when any of the improvements comprising the Leased Property of a
Facility is located in whole or in part within a designated 100-year flood plain
area) in an amount not less than the greater of (i) probable maximum loss of a
250 year event, and (ii) One Hundred Million Dollars ($100,000,000), and such
other hazards and in such amounts as may be customary for comparable properties
in the area;

(d)    Loss of rental value in an amount not less than twelve (12) months’ Rent
payable hereunder or business interruption in an amount not less than twelve
(12) months of income and normal operating expenses including 90-days ordinary
payroll and Rent payable hereunder with an extended period of indemnity coverage
of at least ninety (90) days necessitated by the occurrence of any of the
hazards described in Sections 13.1(a), 13.1(b) or 13.1(c), provided that Tenant
may self-insure specific Facilities for the insurance contemplated under this
Section 13.1(d), provided that (i) such Facilities that Tenant chooses to
self-insure are not expected to generate more than ten percent (10%) of Net
Revenues anticipated to be generated from all the Facilities and (ii) Tenant
deposits in any impound account created under Section 4.3 hereof an amount equal
to the product of (1) the sum of (A) the insurance premiums paid by Tenant for
such period under this Section 13.1(d) to insurance companies and (B) the amount
deposited by Tenant in an impound account pursuant to this provision, and
(2) the percentage of Net Revenues that are anticipated to be generated by the
Facilities that are being self-insured by Tenant under this provision;

(e)    Claims for personal injury or property damage under a policy of
comprehensive general public liability insurance with amounts not less than One
Hundred Million Dollars ($100,000,000) each occurrence and One Hundred Million
Dollars ($100,000,000) in the annual aggregate, provided that such requirements
may be satisfied through the purchase of a primary general liability policy and
excess liability policies;

(f)    During such time as Tenant is constructing any improvements, Tenant, at
its sole cost and expense, shall carry, or cause to be carried (i) workers’
compensation insurance and employers’ liability insurance covering all persons
employed in connection with the improvements in statutory limits, (ii) a
completed operations endorsement to the commercial general liability insurance
policy referred to above, (iii) builder’s risk insurance, completed value form
(or its equivalent), covering all physical loss, in an amount and subject to
policy conditions satisfactory to Landlord, and (iv) such other insurance, in
such amounts, as Landlord deems reasonably necessary to protect Landlord’s
interest in the Leased Property from any act or omission of Tenant’s contractors
or subcontractors.

13.2    Maximum Foreseeable Loss. The term “Maximum Foreseeable Loss” shall mean
the largest monetary loss within one area that may be expected to result from a
single fire with protection impaired, the control of the fire mainly dependent
on physical barriers or separations and a delayed manual firefighting by public
and/or private fire brigades. If Landlord reasonably believes that the Maximum
Foreseeable Loss has increased at any time during the Term, it shall have the
right (unless Tenant and Landlord agree otherwise) to have such Maximum

 

45



--------------------------------------------------------------------------------

Foreseeable Loss redetermined by an impartial national insurance company
reasonably acceptable to both parties (the “Impartial Appraiser”), or, if the
parties cannot agree on an Impartial Appraiser, then by an Expert appointed in
accordance with Section 34.1 hereof. The determination of the Impartial
Appraiser (or the Expert, as the case may be) shall be final and binding on the
parties hereto, and Tenant shall forthwith adjust the amount of the insurance
carried pursuant to this Article XIII to the amount so determined by the
Impartial Appraiser (or the Expert, as the case may be), subject to the approval
of the Facility Mortgagee, as applicable. Each party shall pay one-half (1/2) of
the fee, if any, of the Impartial Appraiser. If Landlord pays the Impartial
Appraiser, fifty percent (50%) of such costs shall be Additional Charges
hereunder and if Tenant pays such Impartial Appraiser, fifty percent (50%) of
such costs shall be a credit against the next Rent payment hereunder. If Tenant
has undertaken any structural alterations or additions to the Leased Property
having a cost or value in excess of Twenty Five Million Dollars ($25,000,000),
Landlord may at Tenant’s expense have the Maximum Foreseeable Loss redetermined
at any time after such improvements are made, regardless of when the Maximum
Foreseeable Loss was last determined.

13.3    Additional Insurance. In addition to the insurance described above,
Tenant shall maintain such additional insurance upon notice from Landlord as may
be reasonably required from time to time by any Facility Mortgagee and shall
further at all times maintain adequate workers’ compensation coverage and any
other coverage required by Legal Requirements for all Persons employed by Tenant
on the Leased Property in accordance with Legal Requirements.

13.4    Waiver of Subrogation. All insurance policies carried by either party
covering the Leased Property or Tenant’s Property, including, without
limitation, contents, fire and liability insurance, shall expressly waive any
right of subrogation on the part of the insurer against the other party. Each
party, respectively, shall pay any additional costs or charges for obtaining
such waiver.

13.5    Policy Requirements. All of the policies of insurance referred to in
this Article XIII shall be written in form reasonably satisfactory to Landlord
and any Facility Mortgagee and issued by insurance companies with a minimum
policyholder rating of “A-” and a financial rating of “VII” in the most recent
version of Best’s Key Rating Guide, or a minimum rating of “BBB” from Standard &
Poor’s or equivalent. If Tenant obtains and maintains the general liability
insurance described in Section 13.1(e) above on a “claims made” basis, Tenant
shall provide continuous liability coverage for claims arising during the Term.
In the event such “claims made” basis policy is canceled or not renewed for any
reason whatsoever (or converted to an “occurrence” basis policy), Tenant shall
either obtain (a) “tail” insurance coverage converting the policies to
“occurrence” basis policies providing coverage for a period of at least three
(3) years beyond the expiration of the Term, or (b) an extended reporting period
of at least three (3) years beyond the expiration of the Term. Tenant shall pay
all of the premiums therefor, and deliver certificates thereof to Landlord prior
to their effective date (and with respect to any renewal policy, prior to the
expiration of the existing policy), and in the event of the failure of Tenant
either to effect such insurance in the names herein called for or to pay the
premiums therefor, or to deliver such certificates thereof to Landlord, at the
times required, Landlord shall be entitled, but shall have no obligation, to
effect such insurance and pay the premiums therefor, in which event the cost
thereof, together with interest thereon at the Overdue Rate, shall be repayable
to Landlord upon demand therefor. Tenant shall obtain, to the extent available
on commercially reasonable terms, the agreement of each insurer, by endorsement
on the policy or policies issued by it, or by independent

 

46



--------------------------------------------------------------------------------

instrument furnished to Landlord, that it will give to Landlord thirty
(30) days’ (or ten (10) days’ in the case of non-payment of premium) written
notice before the policy or policies in question shall be altered, allowed to
expire or cancelled. Notwithstanding any provision of this Article XIII to the
contrary, Landlord acknowledges and agrees that the coverage required to be
maintained by Tenant may be provided under one or more policies with various
deductibles or self-insurance retentions by Tenant or its Affiliates, subject to
Landlord’s approval not to be unreasonably withheld. Upon written request by
Landlord, Tenant shall provide Landlord copies of the property insurance
policies when issued by the insurers providing such coverage.

13.6    Increase in Limits. If, from time to time after the Commencement Date,
Landlord determines in the exercise of its reasonable business judgment that the
limits of the personal injury or property damage-public liability insurance then
carried pursuant to Section 13.1(e) hereof are insufficient, Landlord may give
Tenant Notice of acceptable limits for the insurance to be carried; provided
that in no event will Tenant be required to carry insurance in an amount which
exceeds the product of (i) the amounts set forth in Section 13.1(e) hereof and
(ii) the CPI Increase; and subject to the foregoing limitation, within ninety
(90) days after the receipt of such Notice, the insurance shall thereafter be
carried with limits as prescribed by Landlord until further increase pursuant to
the provisions of this Section 13.6.

13.7    Blanket Policy. Notwithstanding anything to the contrary contained in
this Article XIII, Tenant’s obligations to carry the insurance provided for
herein may be brought within the coverage of a so-called blanket policy or
policies of insurance carried and maintained by Tenant; provided that the
requirements of this Article XIII (including satisfaction of the Facility
Mortgagee’s requirements and the approval of the Facility Mortgagee) are
otherwise satisfied, and provided further that Tenant maintains specific
allocations acceptable to Landlord.

13.8    No Separate Insurance. Tenant shall not, on Tenant’s own initiative or
pursuant to the request or requirement of any third party, (i) take out separate
insurance concurrent in form or contributing in the event of loss with that
required in this Article XIII to be furnished by, or which may reasonably be
required to be furnished by, Tenant or (ii) increase the amounts of any then
existing insurance by securing an additional policy or additional policies,
unless all parties having an insurable interest in the subject matter of the
insurance, including in all cases Landlord and all Facility Mortgagees, are
included therein as additional insureds and the loss is payable under such
insurance in the same manner as losses are payable under this Master Lease.
Notwithstanding the foregoing, nothing herein shall prohibit Tenant from
insuring against risks not required to be insured hereby, and as to such
insurance, Landlord and any Facility Mortgagee need not be included therein as
additional insureds, nor must the loss thereunder be payable in the same manner
as losses are payable hereunder except to the extent required to avoid a default
under the Facility Mortgage.

ARTICLE XIV

14.1    Property Insurance Proceeds. All proceeds (except business interruption
not allocated to rent expenses) payable by reason of any property loss or damage
to the Leased Property, or any portion thereof, under any property policy of
insurance required to be carried

 

47



--------------------------------------------------------------------------------

hereunder shall be paid to Facility Mortgagee or to an escrow account held by a
third party depositary reasonably acceptable to Landlord and Tenant (pursuant to
an escrow agreement acceptable to the parties and intended to implement the
terms hereof) and made available to Tenant upon request for the reasonable
out-of-pocket costs of preservation, stabilization, emergency restoration,
business interruption, reconstruction and repair, as the case may be, of any
damage to or destruction of the Leased Property, or any portion thereof;
provided, however, that the portion of such proceeds that are attributable to
Tenant’s obligation to pay Rent shall be applied against Rents due by Tenant
hereunder; and provided, further, that if the total amount of proceeds payable
net of the applicable deductibles is One Million Dollars ($1,000,000) or less,
and if no Event of Default has occurred and is continuing, the proceeds shall be
paid directly to Tenant and, subject to the limitations set forth in this
Article XIV used for the repair of any damage to the Leased Property, it being
understood and agreed that Tenant shall have no obligation to rebuild any Tenant
Capital Improvement, provided that the Leased Property is rebuilt in a manner
substantially similar to the condition in which it existed prior to the related
casualty or otherwise in a manner reasonably satisfactory to Landlord. Any
excess proceeds of insurance remaining after the completion of the restoration
or reconstruction of the Leased Property to substantially the same condition as
existed immediately before the damage or destruction and with materials and
workmanship of like kind and quality and to Landlord’s reasonable satisfaction
shall be provided to Landlord within fifteen (15) days after such restoration or
reconstruction has been completed. All salvage resulting from any risk covered
by insurance for damage or loss to the Leased Property shall belong to Landlord.
Tenant shall have the right to prosecute and settle insurance claims, provided
that Tenant shall consult with and involve Landlord in the process of adjusting
any insurance claims under this Article XIV and any final settlement with the
insurance company shall be subject to Landlord’s consent, such consent not to be
unreasonably withheld.

14.2    Tenant’s Obligations Following Casualty. (a)If a Facility and/or any
Tenant Capital Improvements to a Facility are damaged, whether or not from a
risk covered by insurance carried by Tenant, except as otherwise provided
herein, (i) Tenant shall restore such Leased Property (excluding any Tenant
Capital Improvement, it being understood and agreed that Tenant shall not be
required to repair any Tenant Capital Improvement, provided that the Leased
Property is rebuilt in a manner reasonably satisfactory to Landlord), to
substantially the same condition as existed immediately before such damage and
(ii) such damage shall not terminate this Master Lease.

(b)    If Tenant restores the affected Leased Property and the cost of the
repair or restoration exceeds the amount of proceeds received from the insurance
required to be carried hereunder, Tenant shall provide Landlord with evidence
reasonably acceptable to Landlord that Tenant has available to it any excess
amounts needed to restore such Facility. Such excess amounts necessary to
restore such Facility shall be paid by Tenant.

(c)    If Tenant has not restored the affected Leased Property and gaming
operations have not recommenced by the date that is the third anniversary of the
date of any casualty, all remaining insurance proceeds shall be paid to and
retained by Landlord free and clear of any claim by or through Tenant.

(d)    In the event neither Landlord nor Tenant is required or elects to repair
and restore the Leased Property, all insurance proceeds, other than proceeds
reasonably attributed to

 

48



--------------------------------------------------------------------------------

any Tenant Capital Improvements (and, subject to no Event of Default having
occurred and being continuing, any business interruption proceeds in excess of
Tenant’s Rent obligations hereunder), which proceeds shall be and remain the
property of Tenant, shall be paid to and retained by Landlord free and clear of
any claim by or through Tenant except as otherwise specifically provided below
in this Article XIV.

14.3    No Abatement of Rent. This Master Lease shall remain in full force and
effect and Tenant’s obligation to pay the Rent and all other charges required by
this Master Lease shall remain unabated during the period required for adjusting
insurance, satisfying Legal Requirements, repair and restoration. Upon the
occurrence of any casualty that has a negative impact on Net Revenue, the
Percentage Rent shall continue during the period required to make all necessary
repairs at the same rate then in effect immediately prior to the occurrence of
such casualty and until such time as the affected Leased Property is rebuilt and
gaming operations have recommenced thereon (or such time as this Master Lease
has been terminated as to the affected Leased Property).

14.4    Waiver. Tenant waives any statutory rights of termination which may
arise by reason of any damage or destruction of the Leased Property but such
waiver shall not affect any contractual rights granted to Tenant under this
Article XIV.

14.5    Insurance Proceeds Paid to Facility Mortgagee. Notwithstanding anything
herein to the contrary, in the event that Landlord obtains any Facility
Mortgage, the terms of such Facility Mortgage shall provide that any insurance
proceeds (excluding business interruption proceeds, which shall continue to be
payable to Landlord in payment of Rent) may be held by such Facility Mortgagee
and shall be applied to the restoration of the Leased Property and/or disbursed
to Tenant to permit Tenant to restore the Leased Property, in the manner
required by Section 14.2 and other applicable provisions of this Master Lease
and may not be applied by such Facility Mortgagee to the indebtedness secured by
the Facility Mortgage, provided that Tenant satisfies each of the following
conditions to the reasonable satisfaction of Landlord and such Facility
Mortgagee: (a) at the time of the related casualty, there shall exist no Event
of Default; (b) the Leased Property affected by such casualty shall be capable
of being restored to the condition required by Section 14.2; (c) Tenant shall
demonstrate to Landlord’s and such Facility Mortgagee’s reasonable satisfaction
Tenant’s ability to pay the Rent coming due during such repair or restoration
period (after taking into account proceeds from business interruption insurance
carried by Tenant); (d) Tenant shall have provided to Landlord and such Facility
Mortgagee all of the following: (i) an architect’s contract with an architect
reasonably acceptable to Landlord and such Facility Mortgagee; (ii) complete
plans and specifications for the restoration of the affected portions of the
Leased Property, which plans and specifications shall cause the Leased Property
to be restored or reconstructed to the condition required under Section 14.2;
provided, however, Tenant agrees to incorporate Landlord’s reasonable comments
to such plans and specifications; (iii) fixed-price or guaranteed maximum cost
construction contracts with contractors reasonably acceptable to Landlord and
such Facility Mortgagee for completion of the restoration work in accordance
with the aforementioned plans and specifications; (iv) such additional funds (if
any) as are necessary from time to time, in Landlord’s and such Facility
Mortgagee’s reasonable opinion, to complete the restoration pursuant to the
plans and specifications and in the condition required under Section 14.2; and
(v) copies of all permits, licenses and approvals necessary to complete the
restoration in accordance with the plans and specifications and all Legal
Requirements; (e) Tenant shall, promptly following the related casualty,
diligently pursue all items required pursuant to clause (d) above and,

 

49



--------------------------------------------------------------------------------

after obtaining and providing the same to Landlord and any Facility Mortgagee,
shall promptly commence and diligently pursue such work to completion;
(f) Tenant shall complete (and shall provide to Landlord and any Facility
Mortgagee such documentation evidencing the same) the restoration on or before
the earliest to occur of (i) three (3) years after the date of the related
casualty, and (ii) the expiration of the Term (provided, however, in the event
that such restoration or reconstruction cannot be reasonably completed prior to
the expiration of the Term, the deadline imposed under this subclause
(iii) shall include any properly exercised Renewal Term); (g) the Property and
the use thereof after the restoration will be in compliance with all applicable
Legal Requirements; (h) Tenant shall promptly deliver to Landlord and any
Facility Mortgagee all certificates of occupancy, lien waivers and such other
documentation reasonably requested by Landlord or any Facility Mortgagee in
connection with the restoration and reconstruction of the Leased Property; and
(i) Tenant agrees to comply with any commercially reasonable draw or other
disbursement requirements imposed by any such Facility Mortgagee.

14.6    Termination of Master Lease; Abatement of Rent. In the event this Master
Lease is terminated as to an affected Leased Property pursuant to Section 8.2
(in respect of Tenant being in jeopardy of losing a Gaming License or Landlord
being in jeopardy of failing to comply with a regulatory requirement material to
the continued operation of a Facility), Section 15.5 (as provided therein) or
Section 41.16 (in the event Tenant elects to purchase a New Jersey Facility or
require Landlord to sell such New Jersey Facility to a third party) (such
termination or cessation, a “Leased Property Rent Adjustment Event”), then:

 

  (i)

the Building Base Rent due hereunder from and after the effective date of any
such Leased Property Rent Adjustment Event shall be reduced by an amount
determined by multiplying (A) a fraction, (x) the numerator of which shall be
the Adjusted Revenue for the affected Leased Property and (y) the denominator of
which shall be the Adjusted Revenue for all of the Leased Property then subject
to the terms of this Master Lease, including the affected Leased Property (in
each case, determined by reference to the most recent Test Period for which
Tenant’s Parent’s financial results are available), by (B) the Building Base
Rent payable under this Master Lease immediately prior to the effective date of
the Leased Property Rent Adjustment Event as to the affected Leased Property;

 

  (ii)

the Land Base Rent due hereunder from and after the effective date of any such
Leased Property Rent Adjustment Event shall be reduced by an amount determined
by multiplying (A) a fraction, (x) the numerator of which shall be the Adjusted
Revenue for the affected Leased Property and (y) the denominator of which shall
be the Adjusted Revenue for all of the Leased Property then subject to the terms
of this Master Lease, including the affected Leased Property (in each case,
determined by reference to the most recent Test Period for which Tenant’s
Parent’s financial results are available), by (B) the Land Base Rent payable
under this Master Lease immediately prior to the effective date of the Leased
Property Rent Adjustment Event as to the affected Leased Property;

 

  (iii)

the Percentage Rent due from and after the effective date of any such Leased
Property Rent Adjustment Event with respect to a Leased Property, shall be
reduced by an amount determined by multiplying (A) a fraction, (x) the numerator
of which shall be the Adjusted Revenue for the affected Leased Property and
(y) the denominator of

 

50



--------------------------------------------------------------------------------

 

which shall be the Adjusted Revenue for all of the Leased Property then subject
to the terms of this Master Lease, including the affected Leased Property (in
each case, determined by reference to the most recent Test Period for which
Tenant’s Parent’s financial results are available), by (B) the Percentage Rent
payable immediately prior to the effective date of the Leased Property Rent
Adjustment Event as to the affected Leased Property;

 

  (iv)

the amount set forth in clause (b) of the second sentence of the definition of
Percentage Rent shall be modified from and after the effective date of any such
Leased Property Rent Adjustment Event with respect to a Leased Property by
reducing the amount set forth in clause (b) of the second sentence of the
definition of Percentage Rent by an amount determined by multiplying (A) a
fraction, (x) the numerator of which is the Adjusted Revenue for the affected
Leased Property and (y) the denominator of which is the Adjusted Revenue for all
of the Leased Property then subject to the terms of this Master Lease, including
the affected Leased Property (in each case, determined by reference to the most
recent Test Period for which Tenant’s Parent’s financial results are available),
by (B) the amount set forth in clause (b) of the second sentence of the
definition of Percentage Rent immediately prior to the effective date of the
Leased Property Rent Adjustment Event as to the affected Leased Property; and

 

  (v)

Landlord shall retain any claim which Landlord may have against Tenant for
failure to insure such Leased Property as required by Article XIII.

ARTICLE XV

15.1    Condemnation.

(a)    Total Taking. If the Leased Property of a Facility is totally and
permanently taken by Condemnation (a “Taking”), this Master Lease shall
terminate with respect to such Facility as of the day before the Date of Taking
for such Facility.

(b)    Partial Taking. If a portion of the Leased Property of, and any Tenant
Capital Improvements to, a Facility are taken by Condemnation, this Master Lease
shall remain in effect if the affected Facility is not thereby rendered
Unsuitable for Its Primary Intended Use, but if such Facility is thereby
rendered Unsuitable for Its Primary Intended Use, this Master Lease shall
terminate with respect to such Facility as of the day before the Date of Taking
for such Facility.

(c)    Restoration. If there is a partial Taking of the Leased Property of, and
any Tenant Capital Improvements to, a Facility and this Master Lease remains in
full force and effect with respect to such Facility, Landlord shall make
available to Tenant the portion of the Award applicable to restoration of the
Leased Property (excluding any Tenant Capital Improvements, it being understood
and agreed that Tenant shall not be required to repair or restore any Tenant
Capital Improvements, provided that the Leased Property is restored in a manner
reasonably satisfactory to Landlord and, whether or not Tenant elects to restore
such Tenant Capital Improvements,

 

51



--------------------------------------------------------------------------------

the portion of such Award attributable thereto shall also be paid to Tenant),
and Tenant shall accomplish all necessary restoration whether or not the amount
provided by the Condemnor for restoration is sufficient and the Base Rent shall
be reduced by such amount as may be agreed upon by Landlord and Tenant or, if
they are unable to reach such an agreement within a period of thirty (30) days
after the occurrence of the Taking, then the Base Rent for such Facility shall
be proportionately reduced, based on the proportion of the Facility that was
subject to the partial Taking and pursuant to the formula set forth in
Section 14.6 hereof. Tenant shall restore such Leased Property (as nearly as
possible under the circumstances) to a complete architectural unit of the same
general character and condition as such Leased Property existing immediately
prior to such Taking.

15.2    Award Distribution. Except as set forth below and except to the extent
of restoration proceeds to be made available to Tenant as provided in
Section 15.1(c) hereof, the entire Award shall belong to and be paid to
Landlord. Tenant shall, however, be entitled to pursue its own claim with
respect to the Taking for Tenant’s lost profits value and moving expenses and,
the portion of the Award, if any, allocated to any Tenant Capital Improvements
(subject to Tenant’s restoring the Leased Property not subject to a Taking in a
manner reasonably satisfactory to Landlord) and Tenant’s Property shall be and
remain the property of Tenant free of any claim thereto by Landlord.

15.3    Temporary Taking. The taking of the Leased Property, or any part
thereof, shall constitute a taking by Condemnation only when the use and
occupancy by the taking authority has continued for longer than 180 consecutive
days. During any shorter period, which shall be a temporary taking, all the
provisions of this Master Lease shall remain in full force and effect and the
Award allocable to the Term shall be paid to Tenant.

15.4    Condemnation Awards Paid to Facility Mortgagee. Notwithstanding anything
herein to the contrary, in the event that any Facility Mortgagee is entitled to
any Condemnation Award, or any portion thereof, under the terms of any Facility
Mortgage or related financing agreement, such award shall be applied, held
and/or disbursed in accordance with the terms of the Facility Mortgage or
related financing agreement. In the event that the Facility Mortgagee elects to
apply the Condemnation Award to the indebtedness secured by the Facility
Mortgage in the case of a Taking as to which the restoration provisions apply
(or the related financing agreement requires such application), Landlord shall
either (i) within ninety (90) days of the notice from the Facility Mortgagee
make available to Tenant for restoration of such Leased Property funds (either
through refinance or otherwise) equal to the amount applied by the Facility
Mortgagee or applicable to restoration of the Leased Property and shall pay to
Tenant any amount of the Award allocated to Tenant Capital Improvements, or
(ii) sell to Tenant the portion of the Leased Property consisting of the
Facility that is not subject to the Taking in exchange for a payment equal to
the greater of (1) the difference between (a) the value of such Facility
immediately prior to such Taking, based on the average fair market value of
similar real estate in the areas surrounding such Facility, and (b) the amount
of the Condemnation Award retained by the Facility Mortgagee, and (2) the value
of the remaining portion of such Facility after such Taking, based on the
average fair market value of similar real estate in the areas surrounding such
Facility.

15.5    Termination of Master Lease; Abatement of Rent. In the event this Master
Lease is terminated with respect to the affected portion of the Leased Property
as a result of a Taking (or pursuant to Section 15.4 hereof as a result of a
Facility Mortgagee electing to apply a

 

52



--------------------------------------------------------------------------------

Condemnation Award to the indebtedness secured by the Facility Mortgage), the
Base Rent due hereunder from and after the effective date of such termination
shall be reduced by an amount determined in the same manner as set forth in
Section 14.6 hereof.

ARTICLE XVI

16.1      Events of Default. Any one or more of the following shall constitute
an “Event of Default”:

 

  (a)

(i)       Tenant shall fail to pay any installment of Rent within four
(4) Business Days of when due and such failure is not cured by Tenant within
three (3) Business Days after notice from Landlord of Tenant’s failure to pay
such installment of Rent when due (and such notice of failure from Landlord may
be given any time after such installment is four (4) Business Days late);

 

  (ii)

Tenant shall fail on any two separate occasions in the same Fiscal Year to pay
any installment of Rent within four (4) Business Days of when due;

 

  (iii)

Reserved; or

 

  (iv)

Tenant shall fail to pay any Additional Charge within five (5) Business Days
after notice from Landlord of Tenant’s failure to make such payment of such
Additional Charge when due (and such notice of failure from Landlord may be
given any time after such payment is more than one (1) Business Day late);

(b)        a default shall occur under any Guaranty, where the default is not
cured within any applicable grace period set forth therein or, if no cure
periods are provided, within fifteen (15) days after notice from Landlord (or in
the case of a breach of Paragraph 8 of the Guaranty, the cure periods provided
herein with respect to such action or omission);

(c)        Tenant or any Guarantor shall:

 

  (i)

admit in writing in a legal proceeding its inability to pay its debts generally
as they become due;

 

  (ii)

file a petition in bankruptcy or a petition to take advantage of any insolvency
act;

 

  (iii)

make an assignment for the benefit of its creditors;

 

  (iv)

consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property; or

 

  (v)

file a petition or answer seeking reorganization or arrangement under the United
States bankruptcy laws or any other applicable law or statute of the

 

53



--------------------------------------------------------------------------------

 

United States of America or any state thereof pertaining to debtor relief or
insolvency;

(d)       Tenant or any Guarantor (other than an Immaterial Subsidiary
Guarantor) shall be adjudicated as bankrupt or a court of competent jurisdiction
shall enter an order or decree appointing, without the consent of Tenant or any
Guarantor (other than an Immaterial Subsidiary Guarantor), a receiver of Tenant
or any Guarantor (other than an Immaterial Subsidiary Guarantor) or of the whole
or substantially all of the Tenant’s or any Guarantor’s (other than an
Immaterial Subsidiary Guarantor’s) property, or approving a petition filed
against Tenant or any Guarantor (other than an Immaterial Subsidiary Guarantor)
seeking reorganization or arrangement of Tenant or any Guarantor (other than an
Immaterial Subsidiary Guarantor) under the United States bankruptcy laws or any
other applicable law or statute of the United States of America or any state
thereof, and such judgment, order or decree shall not be vacated or set aside or
stayed within sixty (60) days from the date of the entry thereof;

(e)       Tenant or any Guarantor (other than an Immaterial Subsidiary
Guarantor) shall be liquidated or dissolved (except that any Guarantor may be
liquidated or dissolved into another Guarantor or the Tenant or so long as its
assets are distributed following such liquidation or dissolution to another
Guarantor or Tenant);

(f)       the estate or interest of Tenant in the Leased Property or any part
thereof shall be levied upon or attached in any proceeding relating to more than
$1,000,000 and the same shall not be vacated, discharged or stayed pending
appeal (or bonded or otherwise similarly secured payment) within the later of
ninety (90) days after commencement thereof or thirty (30) days after receipt by
Tenant of notice thereof from Landlord; provided, however, that such notice
shall be in lieu of and not in addition to any notice required under applicable
law and the foregoing shall not apply to the lien of real estate Taxes on the
Leased Property to the extent that such Taxes are not delinquent or are being
contested in accordance with the provisions of Section 12.1 of this Master
Lease;

(g)       except as a result of material damage, destruction or Condemnation,
Tenant voluntarily ceases operations for its Primary Intended Use at a Facility
and such event would reasonably be expected to have a material adverse effect on
Tenant, the Facilities, or on the Leased Property, in each case, taken as a
whole;

(h)       any of the representations or warranties made by Tenant hereunder or
by any Guarantor in a Guaranty proves to be untrue when made in any material
respect which materially and adversely affects Landlord;

(i)       any applicable license or other agreements material to a Facility’s
operation for its Primary Intended Use are at any time terminated or revoked or
suspended for more than thirty (30) days (and causes cessation of gaming
activity at a Facility) and such termination, revocation or suspension is not
stayed pending appeal and would reasonably be expected to have a material
adverse effect on Tenant, the Facilities, or on the Leased Property, taken as a
whole;

(j)       except to a permitted assignee pursuant to Section 22.2 or a permitted
subtenant or Subsidiary that joins as a Guarantor to the Guaranty pursuant to
Section 22.3, or with

 

54



--------------------------------------------------------------------------------

respect to the granting of a permitted pledge hereunder to a Permitted Leasehold
Mortgagee, the sale or transfer, without Landlord’s consent, of all or any
portion of any Gaming License or similar certificate or license relating to the
Leased Property;

(k)       Tenant or any Guarantor, by its acts or omissions, causes the
occurrence of a default under any provision (to the extent Tenant has knowledge
of such provision and Tenant’s or such Guarantor’s obligations with respect
thereto) of any Facility Mortgage, related documents or obligations thereunder
by which Tenant is bound in accordance with Section 31.1 or has agreed under the
terms of this Master Lease to be bound, which default is not cured within the
applicable time period, if the effect of such default is to cause, or to permit
the holder or holders of that Facility Mortgage or Indebtedness secured by that
Facility Mortgage (or a trustee or agent on behalf of such holder or holders),
to cause, that Facility Mortgage (or the Indebtedness secured thereby) to become
or be declared due and payable (or redeemable) prior to its stated maturity
(excluding in any case any default related to the financial performance of
Tenant or any Guarantor);

(l)      (x) a breach by Tenant of Section 23.3(a) hereof for two consecutive
Test Periods ending on the last day of two consecutive fiscal quarters or (y) a
breach of Section 23.3(b) hereof;

 

  (m)   The

occurrence of an Event of Default under the Lumiere Loan Documents;

(n)    if Tenant shall fail to observe or perform any other term, covenant or
condition of this Master Lease and such failure is not cured by Tenant within
thirty (30) days after written notice thereof from Landlord, unless such failure
cannot with due diligence be cured within a period of thirty (30) days, in which
case such failure shall not be deemed to be an Event of Default if Tenant
proceeds promptly and with due diligence to cure the failure and diligently
completes the curing thereof within one hundred twenty (120) days after such
notice from Landlord; provided, however, that such notice shall be in lieu of
and not in addition to any notice required under applicable law;

(o)    if Tenant or any Guarantor shall fail to pay, bond, escrow or otherwise
similarly secure payment of one or more final judgments aggregating in excess of
the product of (i) $100 million and (ii) the CPI Increase (and only to the
extent not covered by insurance), which judgments are not discharged or
effectively waived or stayed for a period of 45 consecutive days; and

(p)    an assignment of Tenant’s interest in this Master Lease (including
pursuant to a Change in Control) shall have occurred without the consent of
Landlord to the extent such consent is required under Article XXII or Tenant is
otherwise in default of the provisions set forth in Section 22.1 below.

No Event of Default (other than a failure to make payment of money) shall be
deemed to exist under this Section 16.1 during any time the curing thereof is
prevented by an Unavoidable Delay, provided that upon the cessation of the
Unavoidable Delay, Tenant remedies the default without further delay.

 

55



--------------------------------------------------------------------------------

16.2    Certain Remedies. If an Event of Default shall have occurred and be
continuing, Landlord may (a) terminate this Master Lease by giving Tenant no
less than ten (10) days’ notice of such termination and the Term shall terminate
and all rights of Tenant under this Master Lease shall cease, (b) seek damages
as provided in Section 16.3 hereof, and/or (c) exercise any other right or
remedy at law or in equity available to Landlord as a result of any Event of
Default. Tenant shall pay as Additional Charges all costs and expenses incurred
by or on behalf of Landlord, including reasonable attorneys’ fees and expenses,
as a result of any Event of Default hereunder. If an Event of Default shall have
occurred and be continuing, whether or not this Master Lease has been terminated
pursuant to the first sentence of this Section 16.2, Tenant shall, to the extent
permitted by law (including applicable Gaming Regulations), if required by
Landlord to do so, immediately surrender to Landlord possession of all or any
portion of the Leased Property (including any Tenant Capital Improvements of the
Facilities) as to which Landlord has so demanded and quit the same and Landlord
may, to the extent permitted by law (including applicable Gaming Regulations),
enter upon and repossess such Leased Property and any Capital Improvement
thereto by reasonable force, summary proceedings, ejectment or otherwise, and,
to the extent permitted by law (including applicable Gaming Regulations), may
remove Tenant and all other Persons and any of Tenant’s Property from such
Leased Property (including any such Tenant Capital Improvement thereto).

16.3    Damages. None of (i) the termination of this Master Lease, (ii) the
repossession of the Leased Property (including any Capital Improvements to any
Facility), (iii) the failure of Landlord to relet the Leased Property or any
portion thereof, (iv) the reletting of all or any portion of the Leased
Property, or (v) the inability of Landlord to collect or receive any rentals due
upon any such reletting, shall relieve Tenant of its liabilities and obligations
hereunder, all of which shall survive any such termination, repossession or
reletting. Landlord and Tenant agree that Landlord shall have no obligation to
mitigate Landlord’s damages under this Master Lease. If any such termination of
this Master Lease occurs (whether or not Landlord terminates Tenant’s right to
possession of the Leased Property), Tenant shall forthwith pay to Landlord all
Rent due and payable under this Master Lease to and including the date of such
termination. Thereafter:

Tenant shall forthwith pay to Landlord, at Landlord’s option, as and for
liquidated and agreed current damages for the occurrence of an Event of Default,
either:

 

  (A)

the sum of:

 

  (i)

the worth at the time of award of the unpaid Rent which had been earned at the
time of termination to the extent not previously paid by Tenant under this
Section 16.3;

 

  (ii)

the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves was in fact avoided or could have
been reasonably avoided;

 

  (iii)

the worth at the time of award of the amount by which the unpaid Rent for the
balance of the Term after the time of award exceeds the amount of such

 

56



--------------------------------------------------------------------------------

 

rental loss that Tenant proves was in fact avoided or could be reasonably
avoided; plus

 

  (iv)

any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Master Lease or which in the ordinary course of things would be likely to result
therefrom; provided, however, no compensation shall be due for consequential
damages or diminution in value of the Land or the Buildings resulting from the
Event of Default; provided, further, that Tenant shall be responsible for
consequential damages resulting solely from Tenant’s holding over and remaining
in all or any portion of the Leased Property following the expiration or earlier
termination of the Lease (or any partial termination thereof with respect to a
particular Facility) and first accruing after the date that is six (6) months
following such termination.

As used in clauses (i) and (ii) above, the “worth at the time of award” shall be
computed by allowing interest at the Overdue Rate. As used in clause
(iii) above, the “worth at the time of award” shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of New York at the
time of award plus one percent (1%) and reducing such amount by the portion of
the unpaid Rent that Tenant proves could be reasonably avoided. For purposes of
determining the worth at the time of the award, Percentage Rent that would have
been payable for the remainder of the Term shall be deemed to be the greater of
(y) the same as the Percentage Rent for the then current Lease Year or, if not
determinable, the immediately preceding Lease Year; and (z) such other amount as
Landlord shall demonstrate could reasonably have been earned (assuming Net
Revenues will have not been impacted by any of the conditions that contributed
to the Event of Default).

or

(B)    if Landlord chooses not to terminate Tenant’s right to possession of the
Leased Property (whether or not Landlord terminates the Master Lease), each
installment of said Rent and other sums payable by Tenant to Landlord under this
Master Lease as the same becomes due and payable, together with interest at the
Overdue Rate from the date when due until paid, and Landlord may enforce, by
action or otherwise, any other term or covenant of this Master Lease (and
Landlord may at any time thereafter terminate Tenant’s right to possession of
the Leased Property and seek damages under subparagraph (A) hereof, to the
extent not already paid for by Tenant under this subparagraph (B)).

16.4    Receiver. Upon the occurrence and continuance of an Event of Default,
and upon commencement of proceedings to enforce the rights of Landlord
hereunder, but subject to any limitations of applicable law, Landlord shall be
entitled, as a matter of right, to the appointment of a receiver or receivers
acceptable to Landlord of the Leased Property and of the revenues, earnings,
income, products and profits thereof, pending the outcome of such proceedings,
with such powers as the court making such appointment shall confer.

 

57



--------------------------------------------------------------------------------

16.5    Waiver. If Landlord initiates judicial proceedings or if this Master
Lease is terminated by Landlord pursuant to this Article XVI, Tenant waives, to
the extent permitted by applicable law, (i) any right of redemption, re-entry or
repossession; and (ii) the benefit of any laws now or hereafter in force
exempting property from liability for rent or for debt.

16.6    Application of Funds. Any payments received by Landlord under any of the
provisions of this Master Lease during the existence or continuance of any Event
of Default which are made to Landlord rather than Tenant due to the existence of
an Event of Default shall be applied to Tenant’s obligations in the order which
Landlord may reasonably determine or as may be prescribed by the laws of the
State.

ARTICLE XVII

17.1    Permitted Leasehold Mortgagees.

(a)      On one or more occasions without Landlord’s prior consent Tenant may
mortgage or otherwise encumber Tenant’s estate in and to the Leased Property
(the “Leasehold Estate”) to one or more Permitted Leasehold Mortgagees under one
or more Permitted Leasehold Mortgages and pledge its right, title and interest
under this Master Lease and/or Equity Interests in Tenant or its direct or
indirect equity owners as security for such Permitted Leasehold Mortgages or any
Debt Agreement secured thereby; provided that, except as provided in
Section 17.1(b)(i)(3), no Person shall be considered a Permitted Leasehold
Mortgagee unless (1) such Person delivers to Landlord a written agreement (in
form and substance reasonably satisfactory to Landlord) providing (i) that
(unless this Master Lease has been terminated as to a particular Facility) such
Permitted Leasehold Mortgagee and any lenders for whom it acts as
representative, agent or trustee, will not use or dispose of any Gaming License
for use at a location other than at the Facility to which such Gaming License
relates as of the date such Person becomes a Permitted Leasehold Mortgagee (or,
in the case of any Facility added to the Master Lease after such date, as of the
date that such Facility is added to the Master Lease), and (ii) an express
acknowledgement that, in the event of the exercise by the Permitted Leasehold
Mortgagee of its rights under the Permitted Leasehold Mortgage, the Permitted
Leasehold Mortgagee shall be required to (except for a transfer that meets the
requirements of Section 22.2(iii)) secure the approval of Landlord for the
replacement of Tenant with respect to the affected portion of the Leased
Property and contain the Permitted Leasehold Mortgagee’s acknowledgment that
such approval may be granted or withheld by Landlord in accordance with the
provisions of Article XXII of this Master Lease, and (2) the underlying
Permitted Leasehold Mortgage includes an express acknowledgement that any
exercise of remedies thereunder that would affect the Leasehold Estate shall be
subject to the terms of the Master Lease.

(b)      Notice to Landlord.

(i)      (1)      If Tenant shall, on one or more occasions, mortgage Tenant’s
Leasehold Estate and if the holder of such Permitted Leasehold Mortgage shall
provide Landlord with written notice of such Permitted Leasehold Mortgage
together with a true copy of such Permitted Leasehold Mortgage and the name and
address of the Permitted Leasehold Mortgagee, Landlord and Tenant agree that,

 

58



--------------------------------------------------------------------------------

following receipt of such written notice by Landlord, the provisions of this
Section 17.1 shall apply in respect to each such Permitted Leasehold Mortgage.

(2)    In the event of any assignment of a Permitted Leasehold Mortgage or in
the event of a change of address of a Permitted Leasehold Mortgagee or of an
assignee of such Mortgage, written notice of the new name and address shall be
provided to Landlord.

(3)    Landlord hereby acknowledges and agrees that JPMorgan has satisfied all
conditions precedent set forth in this Section 17.1 to be, and for all purposes
under this Master Lease is, a Permitted Leasehold Mortgagee.

(ii)    Landlord shall promptly upon receipt of a communication purporting to
constitute the notice provided for by subsection (b)(i) above acknowledge by an
executed and notarized instrument receipt of such communication as constituting
the notice provided for by subsection (b)(i) above and confirming the status of
the Permitted Leasehold Mortgagee as such or, in the alternative, notify the
Tenant and the Permitted Leasehold Mortgagee of the rejection of such
communication as not conforming with the provisions of this Section 17.1 and
specify the specific basis of such rejection.

(iii)    After Landlord has received the notice provided for by subsection
(b)(i) above, the Tenant, upon being requested to do so by Landlord, shall with
reasonable promptness provide Landlord with copies of the note or other
obligation secured by such Permitted Leasehold Mortgage and of any other
documents pertinent to the Permitted Leasehold Mortgage as specified by the
Landlord. If requested to do so by Landlord, Tenant shall thereafter also
provide the Landlord from time to time with a copy of each amendment or other
modification or supplement to such instruments. All recorded documents shall be
accompanied by the appropriate recording stamp or other certification of the
custodian of the relevant recording office as to their authenticity as true and
correct copies of official records and all nonrecorded documents shall be
accompanied by a certification by Tenant that such documents are true and
correct copies of the originals. From time to time upon being requested to do so
by Landlord, Tenant shall also notify Landlord of the date and place of
recording and other pertinent recording data with respect to such instruments as
have been recorded.

(c)    Default Notice. Landlord, upon providing Tenant any notice of:
(i) default under this Master Lease or (ii) a termination of this Master Lease,
shall at the same time provide a copy of such notice to every Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof. No such notice by Landlord to Tenant shall
be deemed to have been duly given unless and until a copy thereof has been sent,
in the manner prescribed in Section 35.1 of this Master Lease, to every
Permitted Leasehold Mortgagee for which notice has been properly provided to
Landlord pursuant to Section 17.1(b) hereof. From and after such notice has been
sent to a Permitted Leasehold Mortgagee, such Permitted Leasehold Mortgagee
shall have the same period, after the giving of such notice upon its remedying
any default or acts or omissions which are the subject matter of such notice or
causing the same to be

 

59



--------------------------------------------------------------------------------

remedied, as is given Tenant after the giving of such notice to Tenant, plus in
each instance, the additional periods of time specified in subsections (d) and
(e) of this Section 17.1 to remedy, commence remedying or cause to be remedied
the defaults or acts or omissions which are the subject matter of such notice
specified in any such notice. Landlord shall accept such performance by or at
the instigation of such Permitted Leasehold Mortgagee as if the same had been
done by Tenant. Tenant authorizes each Permitted Leasehold Mortgagee (to the
extent such action is authorized under the applicable Debt Agreement) to take
any such action at such Permitted Leasehold Mortgagee’s option and does hereby
authorize entry upon the premises by the Permitted Leasehold Mortgagee for such
purpose.

(d)    Notice to Permitted Leasehold Mortgagee. Anything contained in this
Master Lease to the contrary notwithstanding, if any default shall occur which
entitles Landlord to terminate this Master Lease, Landlord shall have no right
to terminate this Master Lease on account of such default unless, following the
expiration of the period of time given Tenant to cure such default or the act or
omission which gave rise to such default, Landlord shall notify every Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof of Landlord’s intent to so terminate at least
thirty (30) days in advance of the proposed effective date of such termination
if such default is capable of being cured by the payment of money, and at least
ninety (90) days in advance of the proposed effective date of such termination
if such default is not capable of being cured by the payment of money
(“Termination Notice”). The provisions of subsection (e) below of this
Section 17.1 shall apply if, during such thirty (30) or ninety (90) days (as the
case may be) Termination Notice period, any Permitted Leasehold Mortgagee shall:

 

  (i)

notify Landlord of such Permitted Leasehold Mortgagee’s desire to nullify such
Termination Notice; and

 

  (ii)

pay or cause to be paid all Rent, Additional Charges, and other payments
(i) then due and in arrears as specified in the Termination Notice to such
Permitted Leasehold Mortgagee and (ii) which may become due during such thirty
(30) or ninety (90) day (as the case may be) period (as the same may become
due); and

 

  (iii)

comply or in good faith, with reasonable diligence and continuity, commence to
comply with all nonmonetary requirements of this Master Lease then in default
and reasonably susceptible of being complied with by such Permitted Leasehold
Mortgagee, provided, however, that such Permitted Leasehold Mortgagee shall not
be required during such ninety (90) day period to cure or commence to cure any
default consisting of Tenant’s failure to satisfy and discharge any lien, charge
or encumbrance against the Tenant’s interest in this Master Lease or the Leased
Property, or any of Tenant’s other assets junior in priority to the lien of the
mortgage or other security documents held by such Permitted Leasehold Mortgagee;
and

 

  (iv)

during such thirty (30) or ninety (90) day period, the Permitted Leasehold
Mortgagee shall respond, with reasonable diligence, to requests for information
from Landlord as to the Permitted Leasehold Mortgagee’s (and related lenders’)
intent to pay such Rent and other charges and comply with this Master Lease.

 

60



--------------------------------------------------------------------------------

(e)    Procedure on Default.

 

  (i)

If Landlord shall elect to terminate this Master Lease by reason of any Event of
Default of Tenant that has occurred and is continuing, and a Permitted Leasehold
Mortgagee shall have proceeded in the manner provided for by subsection (d) of
this Section 17.1, the specified date for the termination of this Master Lease
as fixed by Landlord in its Termination Notice shall be extended for a period of
six (6) months; provided that such Permitted Leasehold Mortgagee shall, during
such six-month period (and during the period of any continuance referred to in
subsection (e)(ii) below):

(1)    pay or cause to be paid the Rent, Additional Charges and other monetary
obligations of Tenant under this Master Lease as the same become due, and
continue its good faith efforts to perform or cause to be performed all of
Tenant’s other obligations under this Master Lease, excepting (A) obligations of
Tenant to satisfy or otherwise discharge any lien, charge or encumbrance against
Tenant’s interest in this Master Lease or the Leased Property or any of Tenant’s
other assets junior in priority to the lien of the mortgage or other security
documents held by such Permitted Leasehold Mortgagee and (B) past nonmonetary
obligations then in default and not reasonably susceptible of being cured by
such Permitted Leasehold Mortgagee; and

(2)    if not enjoined or stayed pursuant to a bankruptcy or insolvency
proceeding or other judicial order, diligently continue to pursue acquiring or
selling Tenant’s interest in this Master Lease and the Leased Property by
foreclosure of the Permitted Leasehold Mortgage or other appropriate means and
diligently prosecute the same to completion.

 

  (ii)

If at the end of such six (6) month period such Permitted Leasehold Mortgagee is
complying with subsection (e)(i) above, this Master Lease shall not then
terminate, and the time for completion by such Permitted Leasehold Mortgagee of
its proceedings shall continue (provided that for the time of such continuance,
such Permitted Leasehold Mortgagee is in compliance with subsection (e)(i)
above) (x) so long as such Permitted Leasehold Mortgagee is enjoined or stayed
pursuant to a bankruptcy or insolvency proceeding or other judicial order and if
so enjoined or stayed, thereafter for so long as such Permitted Leasehold
Mortgagee proceeds to complete steps to acquire or sell Tenant’s interest in
this Master Lease by foreclosure of the Permitted Leasehold Mortgage or by other
appropriate means with reasonable diligence and continuity but not to exceed
twelve (12) months after the Permitted Leasehold Mortgagee is no longer so
enjoined or stayed from prosecuting the same and in no event longer than
twenty-four (24) months from the date of Landlord’s initial notification to
Permitted Leasehold Mortgagee pursuant to Section 17.1(d) hereof, and (y) if
such Permitted Leasehold Mortgagee is not so enjoined or stayed, thereafter for
so long as such Permitted Leasehold Mortgagee proceeds to complete steps to
acquire or sell Tenant’s interests in this Master Lease by foreclosure of the
Permitted Leasehold Mortgage or by other appropriate means with reasonable

 

61



--------------------------------------------------------------------------------

 

diligence and continuity but not to exceed twelve (12) months from the date of
Landlord’s initial notification to Permitted Leasehold Mortgagee pursuant to
Section 17.1(d) hereof. Nothing in this subsection (e) of this Section 17.1,
however, shall be construed to extend this Master Lease beyond the original term
thereof as extended by any options to extend the term of this Master Lease
properly exercised by Tenant or a Permitted Leasehold Mortgagee in accordance
with Section 1.4, nor to require a Permitted Leasehold Mortgagee to continue
such foreclosure proceeding after the default has been cured. If the default
shall be cured pursuant to the terms and within the time periods allowed in
subsections (d) and (e) of this Section 17.1 and the Permitted Leasehold
Mortgagee shall discontinue such foreclosure proceedings, this Master Lease
shall continue in full force and effect as if Tenant had not defaulted under
this Master Lease.

 

  (iii)

If a Permitted Leasehold Mortgagee is complying with subsection (e)(i) of this
Section 17.1, upon the acquisition of Tenant’s Leasehold Estate herein by a
Discretionary Transferee this Master Lease shall continue in full force and
effect as if Tenant had not defaulted under this Master Lease, provided that
such Discretionary Transferee cures all outstanding defaults that can be cured
through the payment of money and all other defaults that are reasonably
susceptible of being cured.

 

  (iv)

For the purposes of this Section 17.1, the making of a Permitted Leasehold
Mortgage shall not be deemed to constitute an assignment or transfer of this
Master Lease nor of the Leasehold Estate hereby created, nor shall any Permitted
Leasehold Mortgagee, as such, be deemed to be an assignee or transferee of this
Master Lease or of the Leasehold Estate hereby created so as to require such
Permitted Leasehold Mortgagee, as such, to assume the performance of any of the
terms, covenants or conditions on the part of the Tenant to be performed
hereunder; but the purchaser at any sale of this Master Lease (including a
Permitted Leasehold Mortgagee if it is the purchaser at foreclosure) and of the
Leasehold Estate hereby created in any proceedings for the foreclosure of any
Permitted Leasehold Mortgage, or the assignee or transferee of this Master Lease
and of the Leasehold Estate hereby created under any instrument of assignment or
transfer in lieu of the foreclosure of any Permitted Leasehold Mortgage, shall
be subject to Article XXII hereof (including the requirement that such purchaser
assume the performance of the terms, covenants or conditions on the part of the
Tenant to be performed hereunder and meet the qualifications of Discretionary
Transferee or be reasonably consented to by Landlord in accordance with
Section 22.2(i) hereof).

 

  (v)

Any Permitted Leasehold Mortgagee or other acquirer of the Leasehold Estate of
Tenant pursuant to foreclosure, assignment in lieu of foreclosure or other
proceedings in accordance with the requirements of Section 22.2(iii) of this
Master Lease may, upon acquiring Tenant’s Leasehold Estate, without further
consent of Landlord, sell and assign the Leasehold Estate in accordance with the
requirements of Section 22.2(iii) of this Master Lease and enter into Permitted
Leasehold Mortgages in the same manner as the original Tenant, subject to the
terms hereof.

 

62



--------------------------------------------------------------------------------

  (vi)

Notwithstanding any other provisions of this Master Lease, any sale of this
Master Lease and of the Leasehold Estate hereby created in any proceedings for
the foreclosure of any Permitted Leasehold Mortgage, or the assignment or
transfer of this Master Lease and of the Leasehold Estate hereby created in lieu
of the foreclosure of any Permitted Leasehold Mortgage, shall be deemed to be a
permitted sale, transfer or assignment of this Master Lease and of the Leasehold
Estate hereby created to the extent that the successor tenant under this Master
Lease is a Discretionary Transferee and the transfer otherwise complies with the
requirements of Section 22.2(iii) of this Master Lease or the transferee is
reasonably consented to by Landlord in accordance with Section 22.2(i) hereof.

(f)    New Lease. In the event of the termination of this Master Lease other
than due to a default as to which the Permitted Leasehold Mortgagee had the
opportunity (without legal impediment) to, but did not, cure the default as set
forth in Sections 17.1(d) and 17.1(e) above, including pursuant to the
disaffirmance or rejection of this Master Lease by Tenant in a bankruptcy,
Landlord shall provide each Permitted Leasehold Mortgagee with written notice
that this Master Lease has been terminated (“Notice of Termination”), together
with a statement of all sums which would at that time be due under this Master
Lease but for such termination, and of all other defaults, if any, then known to
Landlord. Landlord agrees to enter into a new lease (“New Lease”) of the Leased
Property with such Permitted Leasehold Mortgagee or its Permitted Leasehold
Mortgagee Designee (in each case if a Discretionary Transferee) or any other
transferee permitted to be assigned the Lease without consent of the Landlord
pursuant to Section 22.2(iii)(z), for the remainder of the term of this Master
Lease, effective as of the date of termination, at the rent and additional rent,
and upon the terms, covenants and conditions (including all options to renew but
excluding requirements which have already been fulfilled) of this Master Lease,
provided:

(i)    Such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall make a binding, written, irrevocable commitment to Landlord for
such New Lease within thirty (30) days after the date such Permitted Leasehold
Mortgagee receives Landlord’s Notice of Termination of this Master Lease given
pursuant to this Section 17.1(f);

(ii)    Such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall pay or cause to be paid to Landlord at the time of the execution
and delivery of such New Lease, any and all sums which would at the time of
execution and delivery thereof be due pursuant to this Master Lease but for such
termination and, in addition thereto, all reasonable expenses, including
reasonable attorney’s fees, which Landlord shall have incurred by reason of such
termination and the execution and delivery of the New Lease and which have not
otherwise been received by Landlord from Tenant or other party in interest under
Tenant; and

(iii)    Such Permitted Leasehold Mortgagee or its Permitted Leasehold Mortgagee
Designee shall agree to remedy any of Tenant’s defaults of which said Permitted
Leasehold Mortgagee was notified by Landlord’s Notice of Termination (or in any
subsequent notice) and which can be cured through the payment of money or are
reasonably susceptible of being cured by Permitted Leasehold Mortgagee or its
Permitted Leasehold Mortgagee Designee.

(g)    New Lease Priorities. If more than one Permitted Leasehold Mortgagee
shall request a New Lease pursuant to subsection (f)(i) of this Section 17.1,
Landlord shall enter

 

63



--------------------------------------------------------------------------------

into such New Lease with the Permitted Leasehold Mortgagee whose mortgage is
senior in lien, or with its Permitted Leasehold Mortgagee Designee acting for
the benefit of such Permitted Leasehold Mortgagee prior in lien foreclosing on
Tenant’s interest in this Master Lease. Landlord, without liability to Tenant or
any Permitted Leasehold Mortgagee with an adverse claim, may rely upon a title
insurance policy issued by a reputable title insurance company as the basis for
determining the appropriate Permitted Leasehold Mortgagee who is entitled to
such New Lease.

(h)    Permitted Leasehold Mortgagee Need Not Cure Specified Defaults. Nothing
herein contained shall require any Permitted Leasehold Mortgagee as a condition
to its exercise of the right hereunder to cure any default of Tenant not
reasonably susceptible of being cured by such Permitted Leasehold Mortgagee or
its Permitted Leasehold Mortgagee Designee (including but not limited to the
default referred to in Section 16.1(c), (d), (e), (f) (if the levy or attachment
is in favor of such Permitted Leasehold Mortgagee (provided such levy is
extinguished upon foreclosure or similar proceeding or in a transfer in lieu of
any such foreclosure) or is junior to the lien of such Permitted Leasehold
Mortgagee and would be extinguished by the foreclosure of the Permitted
Leasehold Mortgage that is held by such Permitted Leasehold Mortgagee), (m) (as
related to the Indebtedness secured by a Permitted Leasehold Mortgage that is
junior to the lien of the Permitted Leasehold Mortgagee and such junior lien
would be extinguished by the foreclosure of the Permitted Leasehold Mortgage
that is held by such Permitted Leasehold Mortgagee) or (o) (if the judgment is
in favor of a Permitted Leasehold Mortgagee other than a Permitted Leasehold
Mortgagee holding a Permitted Leasehold Mortgage that is senior to the lien of
such Permitted Leasehold Mortgagee) and any other sections of this Master Lease
which may impose conditions of default not susceptible to being cured by a
Permitted Leasehold Mortgagee or a subsequent owner of the Leasehold Estate
through foreclosure hereof), in order to comply with the provisions of Sections
17.1(d) and 17.1(e), or as a condition of entering into the New Lease provided
for by Section 17.1(f).

(i)    Casualty Loss. A standard mortgagee clause naming each Permitted
Leasehold Mortgagee for which notice has been properly provided to Landlord
pursuant to Section 17.1(b) hereof may be added to any and all insurance
policies required to be carried by Tenant hereunder on condition that the
insurance proceeds are to be applied in the manner specified in this Master
Lease and the Permitted Leasehold Mortgage shall so provide; except that the
Permitted Leasehold Mortgage may provide a manner for the disposition of such
proceeds, if any, otherwise payable directly to the Tenant (but not such
proceeds, if any, payable jointly to the Landlord and the Tenant or to the
Landlord, to the Facility Mortgagee or to a third-party escrowee) pursuant to
the provisions of this Master Lease.

(j)    Arbitration; Legal Proceedings. Landlord shall give prompt notice to each
Permitted Leasehold Mortgagee (for which notice has been properly provided to
Landlord pursuant to Section 17.1(b) hereof) of any arbitration or legal
proceedings between Landlord and Tenant involving obligations under this Master
Lease.

(k)    No Merger. The fee title to the Leased Property and the Leasehold Estate
of Tenant therein created by this Master Lease shall not merge but shall remain
separate and distinct, notwithstanding the acquisition of said fee title and
said Leasehold Estate by Landlord or by Tenant or by a third party, by purchase
or otherwise.

 

64



--------------------------------------------------------------------------------

(l)    Notices. Notices from Landlord to the Permitted Leasehold Mortgagee for
which notice has been properly provided to Landlord pursuant to Section 17.1(b)
hereof shall be provided in the method provided in Section 35.1 hereof to the
address or fax number furnished Landlord pursuant to subsection (b) of this
Section 17.1, and those from the Permitted Leasehold Mortgagee to Landlord shall
be mailed to the address designated pursuant to the provisions of Section 35.1
hereof. Such notices, demands and requests shall be given in the manner
described in this Section 17.1 and in Section 35.1 and shall in all respects be
governed by the provisions of those sections.

(m)    Limitation of Liability. Notwithstanding any other provision hereof to
the contrary, (i) Landlord agrees that any Permitted Leasehold Mortgagee’s
liability to Landlord in its capacity as Permitted Leasehold Mortgagee hereunder
howsoever arising shall be limited to and enforceable only against such
Permitted Leasehold Mortgagee’s interest in the Leasehold Estate and such
Permitted Leasehold Mortgagee’s interest in such other collateral granted to
such Permitted Leasehold Mortgagee to secure the obligations under its Debt
Agreement to the extent such other collateral is acquired by such Permitted
Leasehold Mortgagee by foreclosure or in lieu of foreclosure; provided, however,
if necessary to satisfy the Landlord’s claim the Permitted Leasehold Mortgagee
shall use diligent efforts to foreclose or acquire by a deed in lieu of such
foreclosure such other collateral granted to such Permitted Leasehold Mortgagee,
and (ii) each Permitted Leasehold Mortgagee agrees that Landlord’s liability to
such Permitted Leasehold Mortgagee hereunder howsoever arising shall be limited
to and enforceable only against Landlord’s interest in the Leased Property, and
no recourse against Landlord shall be had against any other assets of Landlord
whatsoever.

(n)    Sale Procedure. If an Event of Default shall have occurred and be
continuing, the Permitted Leasehold Mortgagee for which notice has been properly
provided to Landlord pursuant to Section 17.1(b) hereof with the most senior
lien on the Leasehold Estate shall have the right to make all determinations and
agreements on behalf of Tenant under Article XXXVI (including, without
limitation, requesting that the sale process described in Article XXXVI be
commenced, the determination and agreement of the Gaming Assets FMV, the
Successor Tenant Rent, and the potential Successor Tenants that should be
included in the process, and negotiation with such Successor Tenants), in each
case, in accordance with and subject to the terms and provisions of Article
XXXVI, including without limitation the requirement that Successor Tenant meet
the qualifications of Discretionary Transferee.

(o)    Third Party Beneficiary. Each Permitted Leasehold Mortgagee (for so long
as such Permitted Leasehold Mortgagee holds a Permitted Leasehold Mortgage) is
an intended third-party beneficiary of this Article XVII entitled to enforce the
same as if a party to this Master Lease.

17.2    Landlord’s Right to Cure Tenant’s Default. If Tenant shall fail to make
any payment or to perform any act required to be made or performed hereunder
when due or within any cure period provided for herein, Landlord, without
waiving or releasing any obligation or default, may, but shall be under no
obligation to, upon prior written notice to Tenant specifying the default to be
cured and that it is curing such default under this Section 17.2 make such
payment or perform such act for the account and at the expense of Tenant, and
may, to the extent permitted by

 

65



--------------------------------------------------------------------------------

law, enter upon the Leased Property for such purpose and take all such action
thereon as, in Landlord’s opinion, may be necessary or appropriate therefor. No
such entry shall be deemed an eviction of Tenant. All sums so paid by Landlord
and all costs and expenses, including reasonable attorneys’ fees and expenses,
so incurred, together with interest thereon at the Overdue Rate from the date on
which such sums or expenses are paid or incurred by Landlord, shall be paid by
Tenant to Landlord on demand as an Additional Charge.

17.3    Landlord’s Right to Cure Debt Agreement. Tenant agrees that, with
respect to any agreement related to Material Indebtedness and any Debt Agreement
(or the principal or controlling agreement relating to such Material
Indebtedness or series of related Debt Agreements) will include a provision
requiring the lender or lenders thereunder (or the Representatives of such
lenders) to provide a copy to Landlord of any notices issued by such lender or
lenders thereunder or the Representative of such lenders to Tenant of a
Specified Debt Agreement Default. In addition, Tenant agrees that it will ensure
that any such agreement related to Material Indebtedness and any Debt Agreement
(or the principal or controlling agreement relating to such Material
Indebtedness or series of related Debt Agreements) includes a provision with the
effect that should Tenant shall fail to make any payment or to perform any act
required to be made or performed under an agreement related to Material
Indebtedness or under the Debt Agreement when due or within any cure period
provided for therein (if any), Landlord may, subject to applicable Gaming
Regulations and the terms hereof, upon prior written notice to Tenant specifying
the default and that it is curing such default under this Section 17.3, cure any
such default by making such payment to the applicable lenders or Representative
or otherwise performing such acts within the cure period thereunder (if any) for
the account of Tenant, to the extent such default is susceptible to cure by
Landlord; provided that Landlord’s right to cure such default shall not be any
greater than the rights of the obligors under such Material Indebtedness or Debt
Agreement to cure such default. Landlord and Tenant agree that all sums so paid
by Landlord and all costs and expenses, including reasonable attorneys’ fees and
expenses, so incurred, together with interest thereon at the Overdue Rate from
the date on which such sums or expenses are paid or incurred by Landlord, shall
be for the account of Tenant and paid by Tenant to Landlord on demand.

ARTICLE XVIII

18.1    Sale of the Leased Property. Landlord shall not voluntarily sell all or
portions of the Leased Property (including via entering into a merger
transaction) during the Term without the prior written consent of Tenant, which
consent may not be unreasonably withheld. Notwithstanding the foregoing,
Tenant’s consent shall not be required for (A) any transfer to a Facility
Mortgagee contemplated under Article XXXI hereof which may include, without
limitation, a transfer by foreclosure brought by the Facility Mortgagee or a
transfer by deed in lieu of foreclosure (and the first subsequent sale by such
Facility Mortgagee to the extent the Facility Mortgagee has been diligently
attempting to expedite such first subsequent sale from the time it initiated
foreclosure proceedings taking into account the interest of such Facility
Mortgagee to maximize the proceeds of such sale), (B) a sale by Landlord of all
of the Leased Property to a single buyer or group of buyers, other than to an
operator, or an Affiliate of an operator, of Gaming Facilities (provided that
Landlord shall be permitted to sell all of the Leased Property to a real estate
investment trust even if such real estate investment trust is an Affiliate of an
operator), (C)

 

66



--------------------------------------------------------------------------------

a merger transaction or sale by Landlord or GLP involving all of the Facilities,
other than with an operator, or an Affiliate of an operator, of Gaming
Facilities (provided that Landlord or GLP shall be permitted to merge with or
sell all of the Leased Property to a real estate investment trust even if such
real estate investment trust is an Affiliate of an operator), (D) a
sale/leaseback transaction by Landlord with respect to any or all of the Leased
Properties for financing purposes, (E) any sale of all or a portion of the
Leased Property or the Facilities that does not change the identity of the
Landlord hereunder, including without limitation a participating interest in
Landlord’s interest under this Master Lease or a sale of Landlord’s reversionary
interest in the Leased Property, or (F) a sale or transfer to an Affiliate of
GLP or a joint venture entity in which GLP or its Affiliate is the managing
member or partner. Any sale by Landlord of all or any portion of the Leased
Property pursuant to this Section 18.1 shall be subject in each instance to all
of the rights of Tenant under this Master Lease and, to the extent necessary,
any purchaser or successor Landlord and/or other controlling persons must be
approved by all applicable gaming regulatory agencies to ensure that there is no
material impact on the validity of any of the Gaming Licenses or the ability of
Tenant to continue to use the Facilities for gaming activities in substantially
the same manner as immediately prior to Landlord’s sale.

ARTICLE XIX

19.1    Holding Over. If Tenant shall for any reason remain in possession of the
Leased Property of a Facility after the expiration or earlier termination of the
Term without the consent, or other than at the request, of Landlord, such
possession shall be as a month-to-month tenant during which time Tenant shall
pay as Base Rent each month the monthly Base Rent applicable to the prior Lease
Year for such Facility multiplied by (A) 150% for the first three months of such
holdover and (B) 200% for any succeeding months of such holdover, together with
all Percentage Rent and Additional Charges and all other sums payable by Tenant
pursuant to this Master Lease. During such period of month-to-month tenancy,
Tenant shall be obligated to perform and observe all of the terms, covenants and
conditions of this Master Lease, but shall have no rights hereunder other than
the right, to the extent given by law to month-to-month tenancies, to continue
its occupancy and use of the Leased Property of, and/or any Tenant Capital
Improvements to, such Facility. Nothing contained herein shall constitute the
consent, express or implied, of Landlord to the holding over of Tenant after the
expiration or earlier termination of this Master Lease.

ARTICLE XX

20.1    Risk of Loss. The risk of loss or of decrease in the enjoyment and
beneficial use of the Leased Property as a consequence of the damage or
destruction thereof by fire, the elements, casualties, thefts, riots, wars or
otherwise, or in consequence of foreclosures, attachments, levies or executions
(other than by Landlord and Persons claiming from, through or under Landlord) is
assumed by Tenant, and except as otherwise provided herein no such event shall
entitle Tenant to any abatement of Rent.

 

67



--------------------------------------------------------------------------------

ARTICLE XXI

21.1    General Indemnification. In addition to the other indemnities contained
herein, and notwithstanding the existence of any insurance carried by or for the
benefit of Landlord or Tenant, and without regard to the policy limits of any
such insurance, Tenant shall protect, indemnify, save harmless and defend
Landlord from and against all liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses, including reasonable
attorneys’, consultants’ and experts’ fees and expenses, imposed upon or
incurred by or asserted against Landlord by reason of: (i) except to the extent
cause solely as a result of Landlord’s gross negligence or willful misconduct,
any accident, injury to or death of Persons or loss of or damage to property
occurring on or about the Leased Property or adjoining sidewalks under the
control of Tenant; (ii) any use, misuse, non-use, condition, maintenance or
repair by Tenant of the Leased Property; (iii) any failure on the part of Tenant
to perform or comply with any of the terms of this Master Lease (notwithstanding
anything to the contrary set forth in Section 1.2(a) of the Purchase and Sale
Agreement); (iv) the non-performance of any of the terms and provisions of any
and all existing and future subleases of the Leased Property to be performed by
any party thereunder; (v) any claim for malpractice, negligence or misconduct
committed by any Person on or working from the Leased Property; and (vi) the
violation by Tenant of any Legal Requirement (notwithstanding anything to the
contrary set forth in Section 1.2(d) of the Purchase and Sale Agreement). Any
amounts which become payable by Tenant under this Article XXI shall be paid
within ten (10) days after liability therefor is determined by a final non
appealable judgment or settlement or other agreement of the parties, and if not
timely paid shall bear interest at the Overdue Rate from the date of such
determination to the date of payment. Tenant, at its sole cost and expense,
shall contest, resist and defend any such claim, action or proceeding asserted
or instituted against Landlord. For purposes of this Article XXI, any acts or
omissions of Tenant, or by employees, agents, assignees, contractors,
subcontractors or others acting for or on behalf of Tenant (whether or not they
are negligent, intentional, willful or unlawful), shall be strictly attributable
to Tenant.

ARTICLE XXII

22.1    Subletting and Assignment. Tenant shall not, without Landlord’s prior
written consent, which, except as specifically set forth herein, may be withheld
in Landlord’s sole and absolute discretion, voluntarily or by operation of law
assign (which term includes any transfer, sale, encumbering, pledge or other
transfer or hypothecation) this Master Lease, sublet all or any part of the
Leased Property of any Facility or engage the services of any Person (other than
an Affiliate of Tenant that becomes or is also a Guarantor) for the management
or operation of any Facility (provided that the foregoing shall not restrict a
transferee of Tenant from retaining a manager necessary for such transferee’s
satisfying the requirement set forth in clause (a)(1) of the definition of
“Discretionary Transferee”). Tenant acknowledges that Landlord is relying upon
the expertise of Tenant in the operation of the Facilities and that Landlord
entered into this Master Lease with the expectation that Tenant would remain in
and operate such Facilities during the entire Term and for that reason, except
as set forth herein, Landlord retains sole and absolute discretion in approving
or disapproving any assignment or sublease. Any Change in Control shall
constitute an assignment of Tenant’s interest in this Master Lease within the
meaning of this Article XXII and the provisions requiring consent contained
herein shall apply.

 

68



--------------------------------------------------------------------------------

22.2    Permitted Assignments. Notwithstanding the foregoing, and subject to
Section 40.1, Tenant may:

(i)    with Landlord’s prior written consent, which consent shall not be
unreasonably withheld, allow to occur or undergo a Change in Control (including
without limitation a transfer or assignment of this Master Lease to any third
party in conjunction with a sale by Tenant of all or substantially all of
Tenant’s assets relating to the Facilities);

(ii)    without Landlord’s prior written consent, assign this Master Lease or
sublease the Leased Property to Tenant’s Parent, a wholly-owned Subsidiary of
Tenant’s Parent or a wholly-owned Subsidiary of Tenant if all of the following
are first satisfied: (w) such Affiliate becomes a party to the Guaranty as a
Guarantor and in the case of an assignment of this Master Lease, becomes party
to and bound by this Master Lease; (x) Tenant remains fully liable hereunder;
(y) the use of the Leased Property continues to comply with the requirements of
this Master Lease; and (z) Landlord in its reasonable discretion shall have
approved the form and content of all documents for such assignment or sublease
and received an executed counterpart thereof; and

(iii)    without Landlord’s prior written consent:

(w) undergo a Change in Control of the type referred to in clause (i)(a) of the
definition of Change in Control (such Change in Control, a “Tenant Parent COC”)
if a Person acquiring such beneficial ownership or control is (1) a
Discretionary Transferee and (2) the Parent Company of such Discretionary
Transferee, if any, has become a Guarantor and provided a Guaranty on terms
substantially similar to the Guaranty or otherwise reasonably satisfactory to
Landlord or, if such Discretionary Transferee does not have a Parent Company,
such Discretionary Transferee has become a Guarantor and provided a Guaranty on
terms substantially similar to the Guaranty or otherwise reasonably satisfactory
to Landlord;

(x) undergo a Change in Control whereby a Person acquires beneficial ownership
and control of 100% of the Equity Interests in Tenant in connection with a
Change in Control that does not constitute a Tenant Parent COC or a Foreclosure
COC (such Change in Control, a “Tenant COC”) if (1) such Person is a
Discretionary Transferee, (2) the Parent Company of such Discretionary
Transferee, if any, has become a Guarantor and provided a Guaranty on terms
substantially similar to the Guaranty or otherwise reasonably satisfactory to
Landlord or, if such Discretionary Transferee does not have a Parent Company,
such Discretionary Transferee has become a Guarantor and provided a Guaranty on
terms reasonably satisfactory to Landlord, and (3) the Adjusted Revenue to Rent
Ratio with respect to all of the Facilities (determined at the proposed
effective time of the Change in Control) for the then most recently preceding
four (4) fiscal quarters for which financial statements are available is at
least 1.4:1;

(y) assign this Master Lease to any Person in an assignment that does not
constitute a Foreclosure Assignment if (1) such Person is a Discretionary
Transferee, (2) such Discretionary Transferee agrees in writing to assume the
obligations of the Tenant under this Master Lease without amendment or
modification other

 

69



--------------------------------------------------------------------------------

than as provided below, (3) the Parent Company of such Discretionary Transferee,
if any, has become a Guarantor and provided a Guaranty on terms substantially
similar to the Guaranty or otherwise reasonably satisfactory to Landlord or, if
such Discretionary Transferee does not have a Parent Company, such Discretionary
Transferee has become a Guarantor and provided a Guaranty on terms substantially
similar to the Guaranty or otherwise reasonably satisfactory to Landlord, and
(4) the Adjusted Revenue to Rent Ratio with respect to all of the Facilities
(determined at the proposed effective time of the assignment) for the then most
recently preceding four (4) fiscal quarters for which financial statements are
available is at least 1.4:1; or

(z) (i) assign this Master Lease by way of foreclosure of the Leasehold Estate,
an assignment-in-lieu of foreclosure to any Person or an assignment (by sale or
through a plan of reorganization) pursuant to any applicable bankruptcy or
insolvency law to any Person, (any such assignment, a “Foreclosure Assignment”)
or (ii) undergo a Change in Control whereby a Person acquires beneficial
ownership and control of 100% of the Equity Interests in Tenant as a result of
the purchase at a foreclosure on a permitted pledge of, or an assignment (by
sale or through a plan of reorganization) pursuant to any applicable bankruptcy
or insolvency law to any Person of, the Equity Interests in Tenant or an
assignment in lieu of such foreclosure (a “Foreclosure COC”) or (iii) effect the
first subsequent sale or assignment of the Leasehold Estate or Change in Control
after a Foreclosure Assignment or a Foreclosure COC whereby a Person so acquires
the Leasehold Estate or beneficial ownership and control of 100% of the Equity
Interests in Tenant or the Person who acquired the Leasehold Estate in
connection with the Foreclosure Assignment, in each case, effected by a
Permitted Leasehold Mortgagee or a Permitted Leasehold Mortgagee Foreclosing
Party, to the extent such Permitted Leasehold Mortgagee or Permitted Leasehold
Mortgagee Designee has been diligently attempting to expedite such first
subsequent sale from the time it has initiated foreclosure proceedings taking
into account the interest of such Permitted Leasehold Mortgagee or Permitted
Leasehold Mortgagee Designee in maximizing the proceeds of such disposition if
(1) such Person is a Discretionary Transferee, (2) in the case of any
Foreclosure Assignment, if such Discretionary Transferee is not a Permitted
Leasehold Mortgagee Designee such Discretionary Transferee agrees in writing to
assume the obligations of the Tenant under this Master Lease without amendment
or modification other than as provided below (which written assumption, in the
case of a Permitted Leasehold Mortgagee Foreclosing Party, may be made by a
Subsidiary of a Permitted Leasehold Mortgagee or a Permitted Leasehold Mortgagee
Designee) and (3) if such Discretionary Transferee is not a Permitted Leasehold
Mortgagee Foreclosing Party, the Parent Company of such Discretionary
Transferee, if any, has become a Guarantor and provided a Guaranty on terms
substantially similar to the Guaranty or otherwise reasonably satisfactory to
Landlord or, if such Discretionary Transferee does not have a Parent Company,
such Discretionary Transferee has become a Guarantor and provided a Guaranty on
terms substantially similar to the Guaranty or otherwise reasonably satisfactory
to Landlord;

 

70



--------------------------------------------------------------------------------

provided that no such Change in Control or assignment referred to in this
Section 22.2(iii) shall be permitted without Landlord’s prior written consent
unless, and in which case such consent shall not be unreasonably withheld,
(A) the use of the Leased Property at the time of such Change in Control or
assignment and immediately after giving effect thereto is permitted by
Section 7.2 hereof, and (B) Landlord in its reasonable discretion shall have
approved the form and content of all documents for such assignment and
assumption and received an executed counterpart thereof (provided no such
approval shall be required in the case of a Tenant Parent COC or a Tenant COC,
so long as (A) Tenant remains obligated under the Master Lease and the Guaranty
remains in effect except with respect to any release of Tenant’s Parent
permitted thereunder, (B) the requirements for a Guaranty from the Parent
Company or Discretionary Transferee under clause (w) or (x) above are met, and
(C) any modifications to this Master Lease required pursuant to the next
succeeding paragraph are made); and

(iv)    without Landlord’s prior written consent, pledge or mortgage its
Leasehold Estate to a Permitted Leasehold Mortgagee and permit a pledge of the
equity interests in Tenant to be pledged to a Permitted Leasehold Mortgagee.

Upon the effectiveness of any Change in Control or assignment permitted pursuant
to this Section 22.2, such Discretionary Transferee (and, if applicable, its
Parent Company) and Landlord shall make such amendments and other modifications
to this Master Lease as are reasonably requested by either party to give effect
to such Change in Control or assignment and such technical amendments as may be
necessary or appropriate in the reasonable opinion of such requesting party in
connection with such Change in Control or assignment including, without
limitation, changes to the definition of Change in Control to substitute the
Parent Company (or, if the Discretionary Transferee does not have a Parent
Company, the Discretionary Transferee) for Tenant’s Parent therein and in the
provisions of this Master Lease regarding delivery of financial statements and
other reporting requirements with respect to Tenant’s Parent. After giving
effect to any such Change in Control or assignment, unless the context otherwise
requires, references to Tenant and Tenant’s Parent hereunder shall be deemed to
refer to the Discretionary Transferee or its Parent Company, as applicable.

22.3    Permitted Sublease Agreements. Notwithstanding the provisions of
Section 22.1, but subject to compliance with the provisions of this Section 22.3
and of Section 40.1, (a) provided that no Event of Default shall have occurred
and be continuing, Tenant shall be permitted to sublease gaming operations to a
wholly-owned Subsidiary that becomes a Guarantor by executing the Guaranty in
form and substance reasonably satisfactory to Landlord, (b) the Specified
Subleases shall be permitted without any further consent from Landlord, and
(c) provided that no Event of Default shall have occurred and be continuing,
Tenant may enter into any sublease agreement without the prior written consent
of Landlord, provided, further that, (i) in either of clause (b) or (c), the
subleased space pursuant to such sublease will not be used for gaming purposes
(and any such space sublet for any gaming use will require Landlord’s prior
written consent, which consent may not be unreasonably withheld), except to the
extent permitted under the Specified Subleases; (ii) all sublease agreements
under clauses (b) and (c) of this Section 22.3 are made in the normal course of
the Primary Intended Use and to concessionaires or other third party users or
operators of portions of the Leased Property in furtherance of the Primary
Intended Use, except

 

71



--------------------------------------------------------------------------------

with respect to the Specified Subleases; (iii) each sublease agreement under
this Section 22.3 include a provision providing Landlord audit rights (subject
to reasonable confidentiality obligations) to the fullest extent necessary to
determine Net Revenues hereunder, except with respect to the Specified
Subleases; and (iv) Landlord shall have the right to reasonably approve the
identity of any subtenants under this Section 22.3 (except with respect to
subtenants under the Specified Subleases and any permitted assignment by such
subtenants with respect to such Specified Sublease) that will be operating all
or portions of the Leased Property for its Primary Intended Use to ensure that
all are adequately capitalized and competent and experienced for the operations
which they will be conducting. After an Event of Default has occurred and while
it is continuing, Landlord may collect rents from any subtenant and apply the
net amount collected to the Rent, but no such collection shall be deemed (i) a
waiver by Landlord of any of the provisions of this Master Lease, (ii) the
acceptance by Landlord of such subtenant as a tenant or (iii) a release of
Tenant from the future performance of its obligations hereunder. If reasonably
requested by Tenant in connection with a sublease permitted under clause
(c) above, Landlord and such sublessee shall enter into a subordination,
non-disturbance and attornment agreement with respect to such sublease in a form
reasonably satisfactory to Landlord (and if a Facility Mortgage is then in
effect, Landlord shall use reasonable efforts to cause the Facility Mortgagee to
enter into such subordination, non-disturbance and attornment agreement).

22.4    Required Assignment and Subletting Provisions. Any assignment and/or
sublease (excluding a Specified Sublease until such Specified Sublease is
amended or modified, in which case such amendment or modification shall
incorporate the requirements of Section 22.4) must provide that:

(i)    in the case of a sublease, it shall be subject and subordinate to all of
the terms and conditions of this Master Lease;

(ii)    the use of the applicable Facility (or portion thereof) shall not
conflict with any Legal Requirement or any other provision of this Master Lease;

(iii)    except as otherwise provided herein, no subtenant or assignee shall be
permitted to further sublet all or any part of the applicable Leased Property or
assign this Master Lease or its sublease except insofar as the same would be
permitted if it were a sublease by Tenant under this Master Lease (it being
understood that any subtenant under Section 22.3(a) may pledge and mortgage its
subleasehold estate (or allow the pledge of its equity interests) to a Permitted
Leasehold Mortgagee);

(iv)    in the case of a sublease, in the event of cancellation or termination
of this Master Lease for any reason whatsoever or of the surrender of this
Master Lease (whether voluntary, involuntary or by operation of law) prior to
the expiration date of such sublease, including extensions and renewals granted
thereunder, then, subject to Article XXXVI, at Landlord’s option, the subtenant
shall make full and complete attornment to Landlord for the balance of the term
of the sublease, which attornment shall be evidenced by an agreement in form and
substance satisfactory to Landlord and which the subtenant shall execute and
deliver within five (5) days after request by Landlord and the subtenant shall
waive the provisions of any law now or hereafter in effect which may give the
subtenant any right of election to terminate the sublease or to surrender
possession in the event any proceeding is brought by Landlord to terminate this
Master Lease; and

 

72



--------------------------------------------------------------------------------

(v)    in the event the subtenant receives a written notice from Landlord
stating that this Master Lease has been cancelled, surrendered or terminated,
then, subject to Article XXXVI, the subtenant shall thereafter be obligated to
pay all rentals accruing under said sublease directly to Landlord (or as
Landlord shall so direct); all rentals received from the subtenant by Landlord
shall be credited against the amounts owing by Tenant under this Master Lease.

22.5    Costs. Tenant shall reimburse Landlord for Landlord’s reasonable costs
and expenses incurred after the date of this Lease in conjunction with the
processing and documentation of any assignment, subletting or management
arrangement, including reasonable attorneys’, architects’, engineers’ or other
consultants’ fees whether or not such sublease, assignment or management
agreement is actually consummated.

22.6    No Release of Tenant’s Obligations; Exception. No assignment (other than
a permitted transfer pursuant to Section 22.2(i) or Section 22.2(iii)(y) or
Section 22.2(iii)(z)(1) or Section 22.2(iii)(z)(3), in connection with a sale or
assignment of the Leasehold Estate), subletting or management agreement shall
relieve Tenant of its obligation to pay the Rent and to perform all of the other
obligations to be performed by Tenant hereunder. The liability of Tenant and any
immediate and remote successor in interest of Tenant (by assignment or
otherwise), and the due performance of the obligations of this Master Lease on
Tenant’s part to be performed or observed, shall not in any way be discharged,
released or impaired by any (i) stipulation which extends the time within which
an obligation under this Master Lease is to be performed, (ii) waiver of the
performance of an obligation required under this Master Lease that is not
entered into for the benefit of Tenant or such successor, or (iii) failure to
enforce any of the obligations set forth in this Master Lease, provided that
Tenant shall not be responsible for any additional obligations or liability
arising as the result of any modification or amendment of this Master Lease by
Landlord and any assignee of Tenant that is not an Affiliate of Tenant.

ARTICLE XXIII

23.1    Officer’s Certificates and Financial Statements.

(a)    Officer’s Certificate. Each of Landlord and Tenant shall, at any time and
from time to time upon receipt of not less than ten (10) Business Days’ prior
written request from the other party hereto, furnish an Officer’s Certificate
certifying (i) that this Master Lease is unmodified and in full force and
effect, or that this Master Lease is in full force and effect as modified and
setting forth the modifications; (ii) the Rent and Additional Charges payable
hereunder and the dates to which the Rent and Additional Charges payable have
been paid; (iii) that the address for notices to be sent to the party furnishing
such Officer’s Certificate is as set forth in this Master Lease (or, if such
address for notices has changed, the correct address for notices to such party);
(iv) whether or not, to its actual knowledge, such party or the other party
hereto is in default in the performance of any covenant, agreement or condition
contained in this Master Lease (together with back-up calculation and
information reasonably necessary to support such determination) and, if so,
specifying each such default of which such party may have knowledge; (v) that
Tenant is in possession of the Leased Property (other than portions that are
subleased or assigned to third

 

73



--------------------------------------------------------------------------------

parties in accordance with this Master Lease); and (vi) responses to such other
questions or statements of fact as such other party, any ground or underlying
landlord, any purchaser or any current or prospective Facility Mortgagee or
Permitted Leasehold Mortgagee shall reasonably request. Landlord’s or Tenant’s
failure to deliver such statement within such time shall constitute an
acknowledgement by such failing party that, to such party’s knowledge, (x) this
Master Lease is unmodified and in full force and effect except as may be
represented to the contrary by the other party; (y) the other party is not in
default in the performance of any covenant, agreement or condition contained in
this Master Lease; and (z) the other matters set forth in such request, if any,
are true and correct. Any such certificate furnished pursuant to this Article
XXIII may be relied upon by the receiving party and any current or prospective
Facility Mortgagee, Permitted Leasehold Mortgagee, ground or underlying landlord
or purchaser of the Leased Property. Each Guarantor or Tenant, as the case may
be, shall deliver a written notice within two (2) Business Days of obtaining
knowledge of the occurrence of a default hereunder. Such notice shall include a
detailed description of the default and the actions such Guarantor or Tenant has
taken or shall take, if any, to remedy such default.

(b)    Statements. Tenant shall furnish the following statements to Landlord:

(i)    Within sixty-five (65) days after the end of Tenant Parent’s Fiscal Years
(commencing with the Fiscal Year ending December 31, 2018) or concurrently with
the filing by Tenant’s Parent of its annual report on Form 10-K with the SEC,
whichever is earlier: (x) Tenant’s Parent’s Financial Statements; (y) a
certificate, executed by the chief financial officer or treasurer of the
Tenant’s Parent (a) certifying that, to such person’s knowledge after due
inquiry, no default has occurred under this Master Lease or, if such person has
knowledge after due inquiry that a default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (b) setting forth the calculation of the financial covenants
set forth in Section 23.3 hereof in reasonable detail as of such Fiscal Year
(commencing with the Fiscal Year ending December 31, 2018); and (z) a report
with respect to Tenant’s Parent’s Financial Statements from Tenant’s Parent’s
accountants, which report shall be unqualified as to going concern and scope of
audit of Tenant’s Parent and its Subsidiaries (excluding any qualification as to
going concern relating to any debt maturities in the twelve month period
following the date of such audit or any projected financial performance or
covenant default in any Material Indebtedness or this Master Lease in such
twelve month period) and shall provide in substance that (a) such consolidated
financial statements present fairly the consolidated financial position of
Tenant’s Parent and its Subsidiaries as at the dates indicated and the results
of their operations and cash flow for the periods indicated in conformity with
GAAP and (b) that the examination by Tenant’s Parent’s accountants in connection
with such Financial Statements has been made in accordance with generally
accepted auditing standards;

(ii)    Within forty-five (45) days after the end of each of the first three
(3) fiscal quarters of the Tenant’s Parent’s Fiscal Year (commencing with the
fiscal quarter ending June 30, 2018) or concurrently with the filing by Tenant’s
Parent of its quarterly report on Form 10-Q with the SEC, whichever is earlier,
a copy of Tenant’s Parent’s Financial Statements for such period, together with
a certificate, executed by the chief financial officer or treasurer of Tenant’s
Parent (i) certifying that no default has occurred or, if such a default

 

74



--------------------------------------------------------------------------------

has occurred, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto, (ii) setting forth the
calculation of the financial covenants set forth in Section 23.3 hereof in
reasonable detail as of such quarter, to the extent one complete Test Period has
been completed which has commenced following the date of this Master Lease and
(iii) certifying that such Financial Statements fairly present, in all material
respects, the financial position and results of operations of Tenant’s Parent
and its Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes);

(iii)    Promptly following Landlord’s request from time to time, (a) five-year
forecasts of Tenant’s income statement and balance sheet covering such quarterly
and annual periods as may be reasonably requested by Landlord, and in a format
consistent with Tenant Parent’s quarterly and annual financial statements filed
with the SEC, and such additional financial information and projections as may
be reasonably requested by Landlord in connection with syndications, private
placements, or public offerings of GLP’s or Landlord’s debt securities or loans
or equity or hybrid securities and (b) such additional information and unaudited
quarterly financial information concerning the Leased Property and Tenant as
Landlord or GLP may require for its ongoing filings with the SEC under both the
Securities Act and the Securities Exchange Act of 1934, as amended, including,
but not limited to 10-Q Quarterly Reports, 10-K Annual Reports and registration
statements to be filed by Landlord or GLP during the Term of this Master Lease,
the Internal Revenue Service (including in respect of GLP’s qualification as a
“real estate investment trust” (within the meaning of Section 856(a) of the
Code)) and any other federal, state or local regulatory agency with jurisdiction
over GLP or its Subsidiaries subject to Section 23.1(c) below);

(iv)    Within thirty-five (35) days after the end of each calendar month, a
copy of Tenant’s income statement for such month and Tenant’s balance sheet as
of the end of such month (which may be subject to quarterly and year-end
adjustments and the absence of footnotes); provided, however, that with respect
to each calendar quarter, Tenant shall provide such financial reports for the
final month thereof as soon as is reasonably practicable following the closing
of the books for such month and in sufficient time so that Landlord or its
Affiliate is able to include the operational results for the entire quarter in
its current Form 10-Q or Form 10-K (or supplemental report filed in connection
therewith);

(v)    Prompt Notice to Landlord of any action, proposal or investigation by any
agency or entity, or complaint to such agency or entity, (any of which is called
a “Proceeding”), known to Tenant, the result of which Proceeding would
reasonably be expected to be to revoke or suspend or terminate or modify in a
way adverse to Tenant, or fail to renew or fully continue in effect, any license
or certificate or operating authority pursuant to which Tenant carries on any
part of the Primary Intended Use of all or any portion of the Leased Property;

(vi)    As soon as it is prepared and in no event later than sixty (60) days
after the end of each Fiscal Year, a capital and operating budget for each
Facility for that Fiscal Year; and

 

75



--------------------------------------------------------------------------------

(vii)    Tenant further agrees to provide the financial and operational reports
to be delivered to Landlord under this Master Lease in such electronic format(s)
as may reasonably be required by Landlord from time to time in order to
(i) facilitate Landlord’s internal financial and reporting database and
(ii) permit Landlord to calculate any rent, fee or other payments due under
Ground Leases. Tenant also agrees that Landlord shall have audit rights with
respect to such information to the extent required to confirm Tenant’s
compliance with the Master Lease terms (including, without limitation,
calculation of Net Revenues).

(c)    Notwithstanding the foregoing provisions of Section 23.1, Tenant shall
not be obligated (1) to provide information that is subject to the quality
assurance immunity or is subject to attorney-client privilege or the attorney
work product doctrine or (2) to provide information or assistance that could
give Landlord or its Affiliates a “competitive” advantage with respect to
markets in which GLP, Landlord or any of Landlord’s Affiliates and Tenant,
Tenant’s Parent or any of Tenant’s Affiliates might be competing at any time
(“Restricted Information”) it being understood that Restricted Information shall
not include revenue and expense information relevant to Landlord’s calculation
and verification of (i) the Escalation amount hereunder and (ii) Tenant’s
compliance with Section 23.3(a) hereof, provided that the foregoing information
shall be provided on a portfolio wide (as opposed to Facility by Facility)
basis, except where required by Landlord to be able to make submissions to, or
otherwise to comply with requirements of, gaming and other regulatory
authorities, in which case such additional information (including Facility by
Facility performance information) will be provided by Tenant to Landlord to the
extent so required (provided that Landlord shall in such instance first execute
a nondisclosure agreement in a form reasonably satisfactory to Tenant with
respect to such information). Landlord shall retain audit rights with respect to
Restricted Information to the extent required to confirm Tenant’s compliance
with the Master Lease terms (and GLP’s compliance with Securities Exchange
Commission, Internal Revenue Service and other legal and regulatory
requirements) and provided that appropriate measures are in place to ensure that
only Landlord’s auditors and attorneys (and not Landlord or GLP or any of
Landlord’s other Affiliates) are provided access to such information). In
addition, Landlord shall not disclose any Restricted Information to any Person
or any employee, officer or director of any Person (other than GLP or a
Subsidiary of Landlord) that directly or indirectly owns or operates any gaming
business or is a competitor of Tenant, Tenant’s Parent or any Affiliate of
Tenant.

23.2    Confidentiality; Public Offering Information.

(a)    The parties recognize and acknowledge that they may receive certain
Confidential Information of the other party. Each party agrees that neither such
party nor any of its Representatives acting on its behalf shall, during or
within five (5) years after the term of the termination or expiration of this
Master Lease, directly or indirectly use any Confidential Information of the
other party or disclose Confidential Information of the other party to any
person for any reason or purpose whatsoever, except as reasonably required in
order to comply with the obligations and otherwise as permitted under the
provisions of this Master Lease. Notwithstanding the foregoing, in the event
that a party or any of its Representatives is requested or becomes legally
compelled (pursuant to any legal, governmental, administrative or regulatory
order, authority or process) to disclose any Confidential Information of the
other party, it will, to the extent reasonably practicable and not prohibited by
law, provide the party to whom such Confidential Information

 

76



--------------------------------------------------------------------------------

belongs prompt written notice of the existence, terms or circumstances of such
event so that the party to whom such Confidential Information belongs may seek a
protective order or other appropriate remedy or waive compliance with the
provisions of this Section 23.2(a). In the event that such protective order or
other remedy is not obtained or the party to whom such Confidential Information
belongs waives compliance with this Section 23.2(a), the party compelled to
disclose such Confidential information will furnish only that portion of the
Confidential Information or take only such action as, based upon the advice of
your legal counsel, is legally required and will use commercially reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded any Confidential Information so furnished. The party compelled to
disclose the Confidential Information shall cooperate with any action reasonably
requested by the party to whom such Confidential Information belongs to obtain a
protective order or other reliable assurance that confidential treatment will be
accorded to the Confidential Information.

(b)    Notwithstanding anything to the contrary in Section 23.2(a), Tenant
specifically agrees that Landlord may include financial information and such
information concerning the operation of the Facilities (1) which is approved by
Tenant in its sole discretion, (2) which is publicly available, (3) the Adjusted
Revenue to Rent Ratio, or (4) the inclusion of which is approved by Tenant in
writing, which approval may not be unreasonably withheld, in offering memoranda
or prospectuses or confidential information memoranda, or similar publications
or marketing materials, rating agency presentations, investor presentations or
disclosure documents in connection with syndications, private placements or
public offerings of GLP’s or Landlord’s securities or loans or securities or
loans of any direct or indirect parent entity of Landlord, and any other
reporting requirements under applicable federal and state laws, including those
of any successor to Landlord, provided that, with respect to matters permitted
to be disclosed solely under this clause (4), the recipients thereof shall be
obligated to maintain the confidentiality thereof pursuant to Section 23.2(a) or
pursuant to confidentiality provisions substantially similar thereto and to
comply with all federal, state and other securities laws applicable with respect
to such information. Unless otherwise agreed by Tenant, neither Landlord nor GLP
shall revise or change the wording of information previously publicly disclosed
by Tenant and furnished to Landlord or GLP or any direct or indirect parent
entity of Landlord pursuant to Section 23.1 or this Section 23.2 and Landlord’s
Form 10-Q or Form 10-K (or supplemental report filed in connection therewith)
shall not disclose the operational results of the Facilities prior to Tenant’s
Parent’s, Tenant’s or its Affiliate’s public disclosure thereof so long as
Tenant’s Parent, Tenant or such Affiliate reports such information in a timely
manner consistent with historical practices and SEC disclosure requirements.
Tenant agrees to provide such other reasonable information and, if necessary,
participation in road shows and other presentations at Landlord’s or GLP’s sole
cost and expense, with respect to Tenant and its Leased Property to facilitate a
public or private debt or equity offering or syndication by Landlord or GLP or
any direct or indirect parent entity of Landlord or GLP or to satisfy GLP’s or
Landlord’s SEC disclosure requirements or the disclosure requirements of any
direct or indirect parent entity of Landlord or GLP. In this regard, Landlord
shall provide to Tenant a copy of any information prepared by Landlord to be
published, and Tenant shall have a reasonable period of time (not to exceed
three (3) Business Days) after receipt of such information to notify Landlord of
any corrections.

23.3    Financial Covenants. (a)Tenant on a consolidated basis with respect to
all of the Facilities shall maintain an Adjusted Revenue to Rent Ratio
determined on the last day of

 

77



--------------------------------------------------------------------------------

any fiscal quarter on a cumulative basis for the preceding Test Period
(commencing with the Test Period ending on December 31, 2018) of at least 1.2:1.

(b)    In the event that Tenant does not satisfy at any time the Adjusted
Revenue to Rent Ratio set forth in Section 23.3(a), Tenant’s Parent shall not be
permitted to make any Restricted Payment until Tenant is in compliance with such
ratio in a subsequent period.

23.4    Landlord Obligations. Landlord acknowledges and agrees that certain of
the information contained in the Financial Statements may be non-public
financial or operational information with respect to Tenant and/or the Leased
Property. Landlord further agrees (i) to maintain the confidentiality of such
non-public information; provided, however, that notwithstanding the foregoing
and notwithstanding anything to the contrary in Section 23.2(a) hereof or
otherwise herein, Landlord shall have the right to share such information with
GLP and their respective officers, employees, directors, Facility Mortgagee,
agents and lenders party to material debt instruments entered into by GLP or
Landlord, actual or prospective arrangers, underwriters, investors or lenders
with respect to Indebtedness or Equity Interests that may be issued by GLP or
Landlord, rating agencies, accountants, attorneys and other consultants (the
“Landlord Representatives”), provided that each of such Landlord Representative
is advised of the confidential nature of such information and agrees, to the
extent such information is not publicly available, to maintain the
confidentiality thereof pursuant to Section 23.2(a) or pursuant to
confidentiality provisions substantially similar thereto and to comply with all
federal, state and other securities laws applicable with respect to such
information and (ii) that neither it nor any Landlord Representative shall be
permitted to engage in any transactions with respect to the stock or other
equity or debt securities or syndicated loans of Tenant or Tenant’s Parent based
on any such non-public information provided by or on behalf of Landlord or GLP
(provided that this provision shall not govern the provision of information by
Tenant or Tenant’s Parent). In addition to the foregoing, Landlord agrees that,
upon request of Tenant, it shall from time to time provide such information as
may be reasonably requested by Tenant with respect to Landlord’s capital
structure and/or any financing secured by this Master Lease or the Leased
Property in connection with Tenant’s review of the treatment of this Master
Lease under GAAP. In connection therewith, Tenant agrees to maintain the
confidentiality of any such non-public information; provided, however, Tenant
shall have the right to share such information with Tenant’s Parent and their
respective officers, employees, directors, Permitted Leasehold Mortgagees,
agents and lenders party to material debt instruments entered into by Tenant or
Tenant’s Parent, actual or prospective arrangers, underwriters, investors or
lenders with respect to Indebtedness or Equity Interests that may be issued by
Tenant or Tenant’s Parent, rating agencies, accountants, attorneys and other
consultants (the “Tenant Representatives”) so long as such Tenant Representative
is advised of the confidential nature of such information and agrees, to the
extent such information is not publicly available, (i) to maintain the
confidentiality thereof pursuant to Section 23.2(a) or pursuant to
confidentiality provisions substantially similar thereto and to comply with all
federal, state and other securities laws applicable with respect to such
information and (ii) not to engage in any transactions with respect to the stock
or other equity or debt securities or syndicated loans of GLP or Landlord based
on any such non-public information provided by or on behalf of Tenant or
Tenant’s Parent (provided that this provision shall not govern the provision of
information by Landlord or GLP).

 

78



--------------------------------------------------------------------------------

ARTICLE XXIV

24.1    Landlord’s Right to Inspect. Upon reasonable advance notice to Tenant,
Tenant and subject to the rights of hotel guests and subtenants under subleases,
shall permit Landlord and its authorized representatives to inspect its Leased
Property during usual business hours. Landlord shall take care to minimize
disturbance of the operations on the Leased Property, except in the case of
emergency.

ARTICLE XXV

25.1    No Waiver. No delay, omission or failure by Landlord or Tenant to insist
upon the strict performance of any term hereof or to exercise any right, power
or remedy hereunder and no acceptance of full or partial payment of Rent by
Landlord during the continuance of any default or Event of Default, shall impair
any such right or constitute a waiver of any such breach or of any such term. No
waiver of any breach shall affect or alter this Master Lease, which shall
continue in full force and effect with respect to any other then existing or
subsequent breach.

ARTICLE XXVI

26.1    Remedies Cumulative. To the extent permitted by law, each legal,
equitable or contractual right, power and remedy of Landlord now or hereafter
provided either in this Master Lease or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power
and remedy and the exercise or beginning of the exercise by Landlord of any one
or more of such rights, powers and remedies shall not preclude the simultaneous
or subsequent exercise by Landlord of any or all of such other rights, powers
and remedies.

ARTICLE XXVII

27.1    Acceptance of Surrender. No surrender to Landlord of this Master Lease
or of any Leased Property or any part thereof, or of any interest therein, shall
be valid or effective unless agreed to and accepted in writing by Landlord, and
no act by Landlord or any representative or agent of Landlord, other than such a
written acceptance by Landlord, shall constitute an acceptance of any such
surrender.

ARTICLE XXVIII

28.1    No Merger. There shall be no merger of this Master Lease or of the
leasehold estate created hereby by reason of the fact that the same Person may
acquire, own or hold, directly or indirectly, (i) this Master Lease or the
leasehold estate created hereby or any interest in this Master Lease or such
leasehold estate and (ii) the fee estate in the Leased Property.

 

79



--------------------------------------------------------------------------------

ARTICLE XXIX

29.1    Conveyance by Landlord. If Landlord or any successor owner of the Leased
Property shall convey the Leased Property in accordance with Section 18.1 and
the other terms of this Master Lease other than as security for a debt, and the
grantee or transferee expressly assumes all obligations of Landlord arising
after the date of the conveyance, Landlord or such successor owner, as the case
may be, shall thereupon be released from all future liabilities and obligations
of the Landlord under this Master Lease arising or accruing from and after the
date of such conveyance or other transfer and all such future liabilities and
obligations shall thereupon be binding upon the new owner.

ARTICLE XXX

30.1    Quiet Enjoyment. So long as Tenant shall pay the Rent as the same
becomes due and shall fully comply with all of the terms of this Master Lease
and fully perform its obligations hereunder, Tenant shall peaceably and quietly
have, hold and enjoy the Leased Property for the Term, free of any claim or
other action by Landlord or anyone claiming by, through or under Landlord, but
subject to all liens and encumbrances of record as of the Commencement Date or
thereafter provided for in this Master Lease or consented to by Tenant. No
failure by Landlord to comply with the foregoing covenant shall give Tenant any
right to cancel or terminate this Master Lease or abate, reduce or make a
deduction from or offset against the Rent or any other sum payable under this
Master Lease, or to fail to perform any other obligation of Tenant hereunder.
Notwithstanding the foregoing, Tenant shall have the right, by separate and
independent action to pursue any claim it may have against Landlord as a result
of a breach by Landlord of the covenant of quiet enjoyment contained in this
Article XXX or any other covenant of Landlord set forth in this Master Lease.

ARTICLE XXXI

31.1    Landlord’s Financing. Without the consent of Tenant, Landlord may from
time to time, directly or indirectly, create or otherwise cause to exist any
Facility Mortgage upon the Leased Property or any portion thereof or interest
therein; provided, however, if Tenant has not consented to any such Facility
Mortgage entered into by Landlord after the Commencement Date, Tenant’s
obligations with respect thereto shall be subject to the limitations set forth
in Section 31.3. This Master Lease is and at all times shall be subject and
subordinate to any such Facility Mortgage which may now or hereafter affect the
Leased Property or any portion thereof or interest therein and to all renewals,
modifications, consolidations, replacements, restatements and extensions thereof
or any parts or portions thereof; provided, however, that the subjection and
subordination of this Master Lease and Tenant’s leasehold interest hereunder to
any Facility Mortgage shall be conditioned upon the execution by the holder of
each Facility Mortgage and delivery to Tenant of a nondisturbance and attornment
agreement substantially in the form attached hereto as Exhibit E and with
respect to any Facility Mortgage on any vessel or barge, Landlord shall be
required to deliver such nondisturbance and attornment agreement to Tenant from
each holder of a Facility Mortgage on such vessel or barge prior to the
recording or registration of such Facility

 

80



--------------------------------------------------------------------------------

Mortgage on such vessel or barge in a manner that would, or the enforcement of
remedies thereunder would, affect or disturb the rights of Tenant under this
Master Lease or the provisions of Article XVII which benefit any Permitted
Leasehold Mortgagee, in the case of any Permitted Leasehold Mortgagee (provided
that upon the request of Landlord such nondisturbance and attornment agreement
shall also incorporate subordination provisions referenced above, as
contemplated below, and be in substantially the form attached hereto as Exhibit
F, and be executed by Tenant as well as Landlord), which will bind such holder
of such Facility Mortgage and its successors and assigns as well as any person
who acquires any portion of the Leased Property in a foreclosure or similar
proceeding or in a transfer in lieu of any such foreclosure or a successor owner
of the Leased Property (each, a “Foreclosure Purchaser”) and which provides that
so long as there is not then outstanding and continuing an Event of Default
under this Master Lease, the holder of such Facility Mortgage, and any
Foreclosure Purchaser shall disturb neither Tenant’s leasehold interest or
possession of the Leased Property in accordance with the terms hereof, nor any
of its rights, privileges and options, and shall give effect to this Master
Lease, including the provisions of Article XVII which benefit any Permitted
Leasehold Mortgagee (as if such Facility Mortgagee or Foreclosure Purchaser were
the landlord under this Master Lease (it being understood that if an Event of
Default has occurred and is continuing at such time such parties shall be
subject to the terms and provisions hereof concerning the exercise of rights and
remedies upon such Event of Default including the provisions of Articles XVI and
XXXVI)). In connection with the foregoing and at the request of Landlord, Tenant
shall promptly execute a subordination, nondisturbance and attornment agreement,
in form and substance substantially in the form of Exhibit F or otherwise
reasonably satisfactory to Tenant, and the Facility Mortgagee or prospective
Facility Mortgagee, as the case may be, which will incorporate the terms set
forth in the preceding sentence. Except for the documents described in the
preceding sentences, this provision shall be self-operative and no further
instrument of subordination shall be required to give it full force and effect.
If, in connection with obtaining any Facility Mortgage for the Leased Property
or any portion thereof or interest therein, a Facility Mortgagee or prospective
Facility Mortgagee shall request (A) reasonable cooperation from Tenant, Tenant
shall provide the same at no cost or expense to Tenant, it being understood and
agreed that Landlord shall be required to reimburse Tenant for all such costs
and expenses so incurred by Tenant, including, but not limited to, its
reasonable attorneys’ fees, or (B) reasonable amendments or modifications to
this Master Lease as a condition thereto, Tenant hereby agrees to execute and
deliver the same so long as any such amendments or modifications do not
(i) increase Tenant’s monetary obligations under this Master Lease,
(ii) adversely increase Tenant’s non-monetary obligations under this Master
Lease in any material respect, or (iii) diminish Tenant’s rights under this
Master Lease in any material respect.

31.2    Attornment. If Landlord’s interest in the Leased Property or any portion
thereof or interest therein is sold, conveyed or terminated upon the exercise of
any remedy provided for in any Facility Mortgage Documents (or in lieu of such
exercise), or otherwise by operation of law: (a) at the request and option of
the new owner or superior lessor, as the case may be, Tenant shall attorn to and
recognize the new owner or superior lessor as Tenant’s “landlord” under this
Master Lease or enter into a new lease substantially in the form of this Master
Lease with the new owner or superior lessor, and Tenant shall take such actions
to confirm the foregoing within ten (10) days after request; and (b) the new
owner or superior lessor shall not be (i) liable for any act or omission of
Landlord under this Master Lease occurring prior to such sale, conveyance or
termination; (ii) subject to any offset, abatement or reduction of rent because
of any default of Landlord under this Master Lease occurring prior to such sale,
conveyance or termination; (iii)

 

81



--------------------------------------------------------------------------------

bound by any previous modification or amendment to this Master Lease or any
previous prepayment of more than one month’s rent, unless such modification,
amendment or prepayment shall have been approved in writing by such Facility
Mortgagee (to the extent such approval was required at the time of such
amendment or modification or prepayment under the terms of the applicable
Facility Mortgage Documents) or, in the case of such prepayment, such prepayment
of rent has actually been delivered to such new owner or superior lessor or in
either case, such modification, amendment or prepayment occurred before Landlord
provided Tenant with notice of the Facility Mortgage and the identity and
address of the Facility Mortgagee; or (iv) liable for any security deposit or
other collateral deposited or delivered to Landlord pursuant to this Master
Lease unless such security deposit or other collateral has actually been
delivered to such new owner or superior lessor.

31.3    Compliance with Facility Mortgage Documents. (a)Tenant acknowledges that
any Facility Mortgage Documents executed by Landlord or any Affiliate of
Landlord may impose certain obligations on the “borrower” or other counterparty
thereunder to comply with or cause the operator and/or lessee of a Facility to
comply with all representations, covenants and warranties contained therein
relating to such Facility and the operator and/or lessee of such Facility,
including, covenants relating to (i) the maintenance and repair of such
Facility; (ii) maintenance and submission of financial records and accounts of
the operation of such Facility and related financial and other information
regarding the operator and/or lessee of such Facility and such Facility itself;
(iii) the procurement of insurance policies with respect to such Facility; and
(iv) without limiting the foregoing, compliance with all applicable Legal
Requirements relating to such Facility and the operation of the business
thereof. For so long as any Facility Mortgages encumber the Leased Property or
any portion thereof or interest therein, Tenant covenants and agrees, at its
sole cost and expense and for the express benefit of Landlord, to operate the
applicable Facility(ies) in compliance with the terms and conditions of this
Master Lease for the benefit of Landlord so that Landlord is in compliance with
such representations, warranties and covenants as the same apply to the Leased
Property and to timely perform all of the obligations of Tenant under this
Master Lease relating thereto. To the extent that any of duties and obligations
of Landlord under such Facility Mortgage are beyond Tenant’s obligations under
this Master Lease or may not properly be performed by Tenant, Tenant shall
cooperate with and assist Landlord, at Landlord’s expense, in the performance
thereof (other than payment of any indebtedness evidenced or secured thereby);
provided, however, notwithstanding the foregoing, (A) this Section 31.3(a) shall
not be deemed to, and shall not, impose on Tenant obligations which (i) increase
Tenant’s monetary obligations under this Master Lease, (ii) adversely increase
Tenant’s non-monetary obligations under this Master Lease in any material
respect, or (iii) diminish Tenant’s rights or remedies under this Master Lease
in any material respect and (B) in the event of a conflict between the
obligations, duties, rights and/or remedies of Tenant hereunder or under the
Facility Mortgage Documents, this Master Lease shall govern. For purposes of the
foregoing, any proposed implementation of new financial covenants shall be
deemed to diminish Tenant’s rights under this Master Lease in a material respect
(it being understood that Landlord may agree to such financial covenants in any
Facility Mortgage Documents and such financial covenants will not impose
obligations on Tenant). If any new Facility Mortgage Documents to be executed by
Landlord or any Affiliate of Landlord would impose on Tenant any obligations
under this Section 31.3(a), Landlord shall provide copies of the same to Tenant
for informational purposes (but not for Tenant’s approval) prior to the
execution and delivery thereof by Landlord or any Affiliate of Landlord;
provided, however,

 

82



--------------------------------------------------------------------------------

that neither Landlord nor its Affiliates shall enter into any new Facility
Mortgage Documents imposing obligations on Tenant with respect to impounds that
are more restrictive than obligations imposed on Tenant pursuant to this Master
Lease.

(b)    Without limiting or expanding Tenant’s obligations pursuant to
Section 31.3(a), during the Term of this Master Lease, Tenant acknowledges and
agrees that, except as expressly provided elsewhere in this Master Lease, it
shall undertake at its own cost and expense the performance of any and all
repairs, replacements, capital improvements, maintenance items and all other
requirements relating to the condition of a Facility that are required by any
Facility Mortgage Documents or by Facility Mortgagee, and Tenant shall be solely
responsible and hereby covenants to fund and maintain any and all impound,
escrow or other reserve or similar accounts required under any Facility Mortgage
Documents as security for or otherwise relating to any operating expenses of a
Facility, including any capital repair or replacement reserves and/or impounds
or escrow accounts for taxes or insurance premiums (each a “Facility Mortgage
Reserve Account”); provided, however, this Section 31.3(b) shall not
(i) increase Tenant’s monetary obligations under this Master Lease,
(ii) adversely increase Tenant’s non-monetary obligations under this Master
Lease in any material respect, (iii) diminish Tenant’s rights or remedies under
this Master Lease in any material respect, or (iv) impose obligations to fund
such reserve or similar accounts in excess of amounts required under this Master
Lease in respect of reserve or similar accounts under the circumstances required
under this Master Lease; and provided, further, that any amounts which Tenant is
required to fund into a Facility Mortgage Reserve Account with respect to
satisfaction of any repair or replacement reserve requirements imposed by a
Facility Mortgagee or Facility Mortgage Documents shall be credited on a dollar
for dollar basis against the mandatory expenditure obligations of Tenant for
such applicable Facility(ies) under Section 9.1(e) and, if Landlord defaults
under such Facility Mortgage and such amounts funded into a Facility Mortgage
Reserve Account are applied by the Facility Mortgagee for purposes other than
their intended purposes for such operating expenses, such amounts shall be
credited on a dollar for dollar basis against Base Rents next coming due. During
the Term of this Master Lease and provided that no Event of Default shall have
occurred and be continuing hereunder, Tenant shall, subject to the terms and
conditions of such Facility Mortgage Reserve Account and the requirements of the
Facility Mortgagee(s) thereunder (and the related Facility Mortgage Documents),
have access to and the right to apply or use (including for reimbursement) to
the same extent as Landlord all monies held in each such Facility Mortgage
Reserve Account for the purposes and subject to the limitations for which such
Facility Mortgage Reserve Account is maintained, and Landlord agrees to
reasonably cooperate with Tenant in connection therewith. Landlord hereby
acknowledges that funds deposited by Tenant in any Facility Mortgage Reserve
Account are the property of Tenant and Landlord is obligated to return the
portion of such funds not previously released to Tenant within fifteen (15) days
following the earlier of (x) the expiration or earlier termination of this
Master Lease with respect to such applicable Facility, (y) the maturity or
earlier prepayment of the applicable Facility Mortgage and obligations secured
thereby, or (z) an involuntary prepayment or deemed prepayment arising out of
the acceleration of the amounts due to a Facility Mortgagee or secured under a
Facility Mortgage as a result of the exercise of remedies under the applicable
Facility Mortgage or Facility Mortgage Documents; provided, however, that the
foregoing shall not be deemed or construed to limit or prohibit Landlord’s right
to bring any damage claim against Tenant for any breach of its obligations under
this Master Lease that may have resulted in the loss of any impound funds held
by a Facility Mortgagee.

 

83



--------------------------------------------------------------------------------

ARTICLE XXXII

32.1    Hazardous Substances. Tenant shall not allow any Hazardous Substance to
be located in, on, under or about the Leased Property or incorporated in any
Facility; provided, however, that Hazardous Substances may be located, brought,
kept, stored, used or disposed of in, on or about the Leased Property in
quantities and for purposes similar to those located, brought, kept, used or
disposed of in, on or about similar facilities used for purposes similar to the
Primary Intended Use or in connection with the construction of facilities
similar to the applicable Facility or to the extent in existence at any Facility
and which are located, brought, kept, stored, used and disposed of in strict
compliance with Legal Requirements. Tenant shall not allow the Leased Property
to be used as a waste disposal site or for the manufacturing, handling, storage,
distribution or disposal of any Hazardous Substance other than in the ordinary
course of the business conducted at the Leased Property and in compliance with
applicable Legal Requirements.

32.2    Notices. Tenant shall provide to Landlord, within five (5) Business Days
after Tenant’s receipt thereof, a copy of any written notice, or notification
from any governmental or quasi-governmental authority or other Person with
respect to (i) any violation of any Legal Requirement relating to the presence
or release of Hazardous Substances located in, on, or under the Leased Property;
(ii) any material enforcement, cleanup, removal, or other governmental or
regulatory action instituted, completed or threatened with respect to the Leased
Property; (iii) any claim made or threatened by any Person against Tenant with
respect to the Leased Property relating to damage, contribution, cost recovery,
compensation, loss, or injury resulting from or claimed to result from any
Hazardous Substance; and (iv) any reports made to any federal state or local
environmental agency arising out of or in connection with any Hazardous
Substances in, on, under or removed from the Leased Property, including any
complaints, notices or assertions of violations in connection therewith.

32.3    Remediation. If Tenant becomes aware of a violation of any Environmental
Law relating to the presence or release of any Hazardous Substance in, on or
under the Leased Property, or if Tenant, Landlord or the Leased Property becomes
subject to any order of any federal, state or local governmental agency to
repair, close, detoxify, decontaminate, clean, perform corrective action or
otherwise remediate (“Remediate”) the Leased Property, Tenant shall promptly
notify Landlord of such event and, at its sole cost and expense, cure such
violation or effect such repair, closure, detoxification, decontamination,
cleanup, corrective action or other remediation (“Remediation”) to the extent
required pursuant to Environmental Law; provided that Remediation is required
only to the extent as is required or necessary to attain compliance with minimum
remedial standards applicable under Environmental Law, employing where
applicable risk-based remedial standards and institutional or engineering
controls, where such standards or controls would not unreasonably interfere with
the operation and use of the Leased Property for purposes similar to the Primary
Intended Use, provided, further, that Landlord shall have the right to review
and approve in accordance with Section 11.1 any encumbrances to be placed upon
the Leased Property in connection with any Remediation undertaken by Tenant.

32.4    Indemnity by Tenant. Tenant shall indemnify, defend, protect, save, hold
harmless, and reimburse Landlord for, from and against any and all costs, losses
(including, losses of use), liabilities, damages, assessments, lawsuits,
deficiencies, demands, claims and expenses

 

84



--------------------------------------------------------------------------------

(collectively, “Environmental Costs”) (whether or not arising out of third-party
claims and regardless of whether liability without fault is imposed, or sought
to be imposed, on Landlord) incurred in connection with, arising out of,
resulting from or incident to, directly or indirectly, before (except to the
extent first discovered after the end of the Term) or during (but not after) the
Term or such portion thereof during which the Leased Property is leased to
Tenant, (i) the production, use, generation, storage, treatment, transporting,
disposal, discharge, release or other handling or disposition of any Hazardous
Substances from, in, on, under or about the Leased Property (collectively,
“Handling”), including the effects of such Handling of any Hazardous Substances
on any Person or property within or outside the boundaries of the Leased
Property, (ii) the presence of any Hazardous Substances present or located in,
on, under or about the Leased Property and (iii) the violation of any
Environmental Law. “Environmental Costs” include costs of Remediation (including
costs of response, removal, containment and cleanup), investigation, design,
engineering and construction, damages (including actual but excluding
consequential damages or loss of value) for personal injuries and for injury to,
destruction of or loss of property or natural resources, relocation or
replacement costs, penalties, fines, charges or expenses, reasonable attorney’s
fees, expert fees, consultation fees, and court costs, and all amounts paid in
investigating, defending or settling any of the foregoing.

Without limiting the scope or generality of the foregoing, Tenant expressly
agrees that, in the event of a breach by Tenant in its obligations under this
Article XXXII that is not cured within any applicable notice and cure period,
Tenant shall reimburse Landlord for any and all reasonable costs and expenses
incurred by Landlord in connection with, arising out of, resulting from or
incident to, directly or indirectly, before (with respect to any period of time
in which Tenant or its Affiliate was in possession and control of the applicable
Leased Property) or during (but not after) the Term or such portion thereof
during which the Leased Property is leased to Tenant of the following:

(a)    in investigating any and all matters relating to the Handling of any
Hazardous Substances, in, on, from, under or about the Leased Property;

(b)    in bringing the Leased Property into compliance with all Legal
Requirements; and

(c)    in Remediating any Hazardous Substances used, stored, generated, released
or disposed of in, on, from, under or about the Leased Property or off-site
other than in the ordinary course of the business conducted at the Leased
Property and in compliance with applicable Legal Requirements.

If any claim is made by Landlord for reimbursement for Environmental Costs
incurred by it hereunder, Tenant agrees to pay such claim promptly, and in any
event to pay such claim within sixty (60) calendar days after receipt by Tenant
of written notice thereof and any amount not so paid within such sixty
(60) calendar day period shall bear interest at the Overdue Rate from the date
due to the date paid in full.

32.5    Environmental Inspections. In the event Landlord has a reasonable basis
to believe that Tenant is in breach of its obligations under this Article XXXII,
Landlord shall have the right, from time to time, during normal business hours,
subject to the rights of subtenants and

 

85



--------------------------------------------------------------------------------

hotel guests at the Leased Property and upon not less than five (5) days written
notice to Tenant, except in the case of an emergency in which event no notice
shall be required, to conduct an inspection of the Leased Property to determine
the existence or presence of Hazardous Substances on or about the Leased
Property. Landlord shall have the right to enter and inspect the Leased
Property, (upon not less than ten (10) days written notice to Tenant for
invasive testing except in the case of emergency when no advance notice shall be
required; provided, that Landlord shall provide notice to Tenant within a
reasonable period thereafter) conduct any testing, sampling and analyses it
deems necessary and shall have the right to inspect Hazardous Substances brought
into the Leased Property; provided that, except in the case of emergency or
during the occurrence and continuance of an Event of Default, Landlord shall use
commercially reasonable efforts to cause any such testing, sampling and analyses
to be performed in such a manner so as to reasonably minimize any interference
with the operations and occupancy of the Leased Property and to reasonably
minimize any disturbance to guests of Tenant. Landlord may, in its discretion,
retain such experts to conduct the inspection, perform the tests referred to
herein, and to prepare a written report in connection therewith. All reasonable
costs and expenses incurred by Landlord under this Section 32.5 shall be paid on
demand as Additional Charges by Tenant to Landlord. Failure to conduct an
environmental inspection or to detect unfavorable conditions if such inspection
is conducted shall in no fashion be intended as a release of any liability for
environmental conditions subsequently determined to be associated with or to
have occurred during Tenant’s tenancy. To the extent Tenant may be liable
pursuant to this Article XXXII, Tenant shall remain liable for any environmental
condition related to or having occurred during its tenancy regardless of when
such conditions are discovered and regardless of whether or not Landlord
conducts an environmental inspection at the termination of this Master Lease.

32.6    Indemnity by Landlord. Notwithstanding anything set forth in this Lease
to the contrary, Landlord shall be responsible for and shall indemnify, defend,
protect, save, hold harmless, and reimburse Tenant for, from and against any and
all Environmental Costs (whether or not arising out of third-party claims and
regardless of whether liability without fault is imposed, or sought to be
imposed, on Tenant) incurred in connection with, arising out of, resulting from
or incident to, before or during (but not after) the Term or such portion
thereof, any Pre-Existing Environmental Conditions, provided that such
Environmental Costs to conduct any Remediation with respect to any Pre-Existing
Conditions are not incurred primarily as a result of or in connection to any
alteration, renovation, remodeling or expansion activities performed by or on
behalf of Tenant in, on or about the Leased Property during the Term (other than
any such alteration or renovation activities, except to the extent such
Remediation is required due to, or such Environmental Costs are incurred by
Landlord or Tenant as a result of, Tenant’s negligence or willful misconduct,
(a) performed in compliance with Section 8.2 or Section 9.1(a) hereof, or
(b) required pursuant to any Applicable Law due to any safety risk or
emergency), in which case Tenant shall be responsible for, and shall indemnify,
defend, protect, save, hold harmless and reimburse any Indemnitees for, such
Environmental Costs in accordance with this Article XXXII. “Pre-Existing
Environmental Conditions” means (i) any condition that exists at or on the
Leased Property on or prior to the Commencement Date with respect to
contamination of soil, surface or ground waters, stream sediments, and every
other environmental media from Hazardous Substances, (ii) any Hazardous
Substances present or located in, on, under or about Leased Property on or prior
to the Commencement Date or to the extent due to the gross negligence or willful
misconduct of Landlord thereafter and (iii) any Hazardous Substances that have
migrated from the Leased Property on

 

86



--------------------------------------------------------------------------------

or prior to the Commencement Date. Tenant shall use commercially reasonable
efforts to minimize any interference with or disruption of any Pre-Existing
Environmental Conditions located within the Leased Property of which it is aware
or becomes aware when performing its obligations under this Lease (including,
without limitation, Sections 8.2 and 9.1(a)).

If any claim is made by Tenant for reimbursement for Environmental Costs
incurred by it hereunder, Landlord agrees to pay such claim promptly, and in any
event to pay such claim within sixty (60) calendar days after receipt by
Landlord of written notice thereof and any amount not so paid within such sixty
(60) calendar day period shall bear interest at the Overdue Rate from the date
due to the date paid in full.

32.7    Survival. The obligations set forth in this Article XXXII shall survive
the expiration or earlier termination of this Master Lease.

ARTICLE XXXIII

33.1    Memorandum of Lease. Landlord and Tenant shall enter into one or more
short form memoranda of this Master Lease, in form suitable for recording in
each county or other applicable location in which the Leased Property is
located. Tenant shall pay all costs and expenses of recording any such
memorandum and shall fully cooperate with Landlord in removing from record any
such memorandum upon the expiration or earlier termination of the Term with
respect to the applicable Facility.

33.2    Tenant Financing. If, in connection with granting any Permitted
Leasehold Mortgage or entering into a Debt Agreement, Tenant shall reasonably
request (A) reasonable cooperation from Landlord, Landlord shall provide the
same at no cost or expense to Landlord, it being understood and agreed that
Tenant shall be required to reimburse Landlord for all such costs and expenses
so incurred by Landlord, including, but not limited to, its reasonable
out-of-pocket attorneys’ fees, or (B) reasonable amendments or modifications to
this Master Lease as a condition thereto, Landlord hereby agrees to execute and
deliver the same so long as any such amendments or modifications do not
(i) increase Landlord’s monetary obligations under this Master Lease,
(ii) adversely increase Landlord’s non-monetary obligations under this Master
Lease in any material respect, (iii) diminish Landlord’s rights under this
Master Lease in any material respect, (iv) adversely impact the value of the
Leased Property or (v) adversely impact Landlord’s (or any Affiliate of
Landlord’s) tax treatment or position.

ARTICLE XXXIV

34.1    Expert Valuation Process.

(a)    In the event that the opinion of an “Expert” is required under this
Master Lease and Landlord and Tenant have not been able to reach agreement on
such Person after at least ten (10) days of good faith negotiations, then either
party shall each have the right to seek appointment of the Expert by the
“Appointing Authority,” as defined below, by writing to the Appointing
Authority, copying the other party, and asking it to serve as the Appointing
Authority and appoint

 

87



--------------------------------------------------------------------------------

the Expert. The Appointing Authority shall appoint an Expert who is independent
of the parties and has at least ten (10) years of experience valuing commercial
real estate and/or in leasing or other matters, as applicable with respect to
any of the matters to be determined by the Expert and in the geographic area
where the related Leased Property is located.

(b)    The “Appointing Authority” shall be (i) the Institute for Conflict
Prevention and Resolution (also known as, and shall be defined herein as, the
“CPR Institute”), unless it is unable to serve, in which case the Appointing
Authority shall be (ii) the American Arbitration Association (“AAA”) under its
Arbitrator Select Program for non-administered arbitrations or whatever AAA
process is in effect at the time for the appointment of arbitrators in cases not
administered by the AAA, unless it is unable to serve, in which case (iii) the
parties shall have the right to apply to any court of competent jurisdiction to
appoint an Appointing Authority or an Expert in accordance with the court’s
power to appoint arbitrators. The CPR Institute and the AAA shall each be
considered unable to serve if it no longer exists, or if it no longer provides
neutral appointment services, or if it does not confirm (in form or substance)
that it will serve as the Appointing Authority within thirty (30) days after
receiving a written request from either Landlord or Tenant to serve as the
Appointing Authority, or if, despite agreeing to serve as the Appointing
Authority, it does not confirm its Expert appointment within sixty (60) after
receiving such written request. The Appointing Authority’s appointment of the
Expert shall be final and binding upon the parties. The Appointing Authority
shall have no power or authority except to appoint the Expert, and no rules of
the Appointing Authority shall be applied to the valuation or other
determination of the Expert other than the rules necessary for the appointment
of the Expert.

(c)    Once the Expert is finally selected, either by agreement of the parties
or by confirmation to the parties from the Appointing Authority, the Expert will
determine the matter in question, by proceeding as follows:

In the case of an Expert required for any other purpose, including without
limitation under Section 13.2 and Section 36.2(a) hereof, each of Landlord and
Tenant shall have a period of ten (10) days to submit to the Expert its position
as to the Maximum Foreseeable Loss, as to the replacement cost of the Facilities
as of the date of the expiration of this Master Lease and as to the appropriate
per annum yield for leases between owners and operators of Gaming Facilities at
the time in question (or as to any other matter to be resolved by an Expert
hereunder), as the case may be, and any materials each of Landlord and Tenant
wishes the Expert to consider when determining such Maximum Foreseeable Loss,
replacement cost of the Facilities and the appropriate per annum yield for
leases between owners and operators of Gaming Facilities (or as to any other
matter to be resolved by an Expert hereunder), and the Expert will then make the
relevant determination, by a “baseball arbitration” proceeding with the Expert
limited to awarding only one or the other of the two positions submitted (and
not any position in between or other compromise or ruling not consistent with
one of the two positions submitted, except that in the case of a determination
in respect of a dispute under Section 36.2(a), the Expert in its discretion may
choose the position of one party with respect to the replacement cost of the
Facilities as of the date of the expiration of this Master Lease and the
position of the other party with respect to the appropriate per annum yield for
leases between owners and operators of Gaming Facilities at the time in
question), which shall then

 

88



--------------------------------------------------------------------------------

be binding on the parties hereto. The Expert, in his or her sole discretion,
shall consider any and all materials that he or she deems relevant, except that
there shall be no live hearings and the parties shall not be permitted to take
discovery. The Expert may submit written questions or information requests to
the parties, and the parties may respond with written materials within a time
frame agreed by the parties or, absent agreement by the parties, set by the
Expert.

(d)    All communications between a party and either the Appointing Authority or
the Expert shall also be copied to the other party. The parties shall cooperate
in good faith to facilitate the valuation or other determination by the Expert.

(e)    The costs of any Appointing Authority or Expert engaged with respect to
any issue under Section 34.1(c) of this Master Lease shall be borne by the party
against whom the Expert rules on such issue. If Landlord pays such Expert or
Appointing Authority and is the prevailing party, such costs shall be Additional
Charges hereunder and if Tenant pays such Expert or Appointing Authority and is
the prevailing party, such costs shall be a credit against the next Rent payment
hereunder.

ARTICLE XXXV

35.1    Notices. Any notice, request or other communication to be given by any
party hereunder shall be in writing and shall be sent by registered or certified
mail, postage prepaid and return receipt requested, by hand delivery or express
courier service, by facsimile transmission or by an overnight express service to
the following address:

 

To Tenant:

  

Tropicana Entertainment, Inc.

Tropicana Atlantic City Corp.

c/o Eldorado Resorts, Inc.

100 West Liberty Street

Suite 1150

Reno, Nevada 89501

Attention: Thomas R. Reeg

Facsimile No.: 281-683-7511

  

With a copy to:

(that shall not

constitute notice)

  

Milbank, Tweed, Hadley & McCloy LLP

2029 Century Park East

Floor 33

Los Angeles, California 90067

Attention: Deborah R. Conrad

Facsimile No.:213-892-4721

  

 

89



--------------------------------------------------------------------------------

To Landlord:

  

GLP Capital, L.P. GLP Capital, L.P.

Tropicana AC Sub Corp.

c/o Gaming and Leisure Properties, Inc.

845 Berkshire Blvd., Suite 200

Wyomissing, Pennsylvania 19610

Attention: Chief Executive Officer

Facsimile: (610) 401-2901

  

And with copy to

(which shall not

constitute notice):

  

Goodwin Procter LLP

The New York Times Building

620 Eighth Avenue

New York, New York 10018

Attention: Yoel Kranz, Esq.

Facsimile: (617) 649-1471

  

or to such other address as either party may hereafter designate. Notice shall
be deemed to have been given on the date of delivery if such delivery is made on
a Business Day, or if not, on the first Business Day after delivery. If delivery
is refused, Notice shall be deemed to have been given on the date delivery was
first attempted. Notice sent by facsimile transmission shall be deemed given
upon confirmation that such Notice was received at the number specified above or
in a Notice to the sender.

ARTICLE XXXVI

36.1    Transfer of Tenant’s Property and Operational Control of the Facilities.
Upon the written request (an “End of Term Gaming Asset Transfer Notice”) of
Landlord either immediately prior to or in connection with the expiration or
earlier termination of the Term, or of Tenant in connection with a termination
of this Master Lease that occurs (i) either on the last date of the Initial Term
or the last date of any Renewal Term, or (ii) in the event Landlord exercises
its right to terminate this Master Lease or repossess the Leased Property in
accordance with the terms of this Master Lease and, provided that, in each of
the foregoing clauses (i) or (ii), Tenant complies with the provisions of
Section 36.3, Tenant shall transfer (or cause to be transferred) upon the
expiration of the Term, or as soon thereafter as Landlord shall request, the
business operations conducted by Tenant and its Subsidiaries at the Facilities
(including, for the avoidance of doubt, all Tenant’s Property relating to each
of the Facilities other than tradenames and trademarks, but including all
customer lists and all other Facility specific information and assets) to a
successor lessee or operator (or lessees or operators) of the Facilities
(collectively, the “Successor Tenant”) designated pursuant to Section 36.2 for
consideration to be received by Tenant (or its Subsidiaries) from the Successor
Tenant in an amount equal to the fair market value of such business operations
conducted at the Facilities and Tenant’s Property (including any Tenant Capital
Improvements not funded by Landlord in accordance with Section 10.3) (the
“Gaming Assets FMV”) as negotiated and agreed by Tenant and the Successor
Tenant; provided, however, that in the event an End of Term Gaming Asset
Transfer Notice is delivered hereunder, then notwithstanding the expiration

 

90



--------------------------------------------------------------------------------

or earlier termination of the Term, until such time that Tenant transfers the
business operations conducted at the Facilities and Tenant’s Property to a
Successor Tenant, Tenant shall (or shall cause its Subsidiaries to) continue to
(and Landlord shall permit Tenant to maintain possession of the Leased Property
to the extent necessary to) operate the Facilities in accordance with the
applicable terms of this Master Lease and the course and manner in which Tenant
(or its Subsidiaries) has operated the Facilities prior to the end of the Term
(including, but not limited to, the payment of Rent hereunder). If Tenant and a
potential Successor Tenant designated by Landlord cannot agree on the Gaming
Assets FMV within a reasonable time not to exceed thirty (30) days after receipt
of an End of Term Gaming Asset Transfer Notice hereunder, then such Gaming
Assets FMV shall be determined, and Tenant’s transfer of Tenant’s Property to a
Successor Tenant in consideration for a payment in such amount shall be
determined and transferred, in accordance with the provisions of Section 36.2.

36.2    Determination of Successor Tenant and Gaming Assets FMV.

If not effected pursuant to Section 36.1, then the determination of the Gaming
Assets FMV and the transfer of Tenant’s Property to a Successor Tenant in
consideration for the Gaming Assets FMV shall be effected by (i) first,
determining in accordance with Section 36.2(a) the rent that Landlord would be
entitled to receive from Successor Tenant assuming a lease term of ten
(10) years (the “Successor Tenant Rent”) pursuant to a lease agreement
containing substantially the same terms and conditions of this Master Lease
(other than, in the case of a new lease at the end of the final Renewal Term,
the terms of this Article XXXVI, which will not be included in such new lease),
(ii) second, identifying and designating in accordance with the terms of
Section 36.2(b), a pool of qualified potential Successor Tenants (each, a
“Qualified Successor Tenant”) prepared to lease the Facilities at the Successor
Tenant Rent and to bid for the business operations (which will include a one
(1) year transition license for tradenames and trademarks used at the
Facilities) conducted at the Facilities and Tenant’s Property, and (iii) third,
in accordance with the terms of Section 36.2(c), determining the highest price a
Qualified Successor Tenant would agree to pay for Tenant’s Property and setting
such highest price as the Gaming Assets FMV in exchange for which Tenant shall
be required to transfer Tenant’s Property and Landlord will enter into a lease
with such Qualified Successor Tenant on substantially the same terms and
conditions of this Master Lease (other than, in the case of a new lease at the
end of the final Renewal Term, the terms of this Article XXXVI, which will not
be included in such new lease) through the remaining term of this Master Lease
(assuming that this Master Lease will not have terminated prior to its natural
expiration at the end of the final Renewal Term) or ten (10) years, whichever is
greater for a rent calculated pursuant to Section 36.2(a) hereof.
Notwithstanding anything in the contrary in this Article XXXVI, the transfer of
Tenant’s Property will be conditioned upon the Successor Tenant obtaining the
Gaming Licenses or the approval of the applicable regulatory agencies of the
transfer of the Gaming Licenses and any other gaming assets to the Successor
Tenant and/or the issuance of new gaming licenses as required by applicable
Gaming Regulations and the relevant regulatory agencies both with respect to
operating and suitability criteria, as the case may be.

(a)    Determining Successor Tenant Rent. Landlord and Tenant shall first
attempt to agree on the amount of Successor Tenant Rent that it will be assumed
Landlord will be entitled to receive for a term of ten (10) years and pursuant
to a lease containing substantially the same terms and conditions of this Master
Lease (other than, in the case of a new lease at the end of the final Renewal
Term, the terms of this Article XXXVI, which will not be included in such

 

91



--------------------------------------------------------------------------------

new lease). If Landlord and Tenant cannot agree on the Successor Tenant Rent
amount within a reasonable time not to exceed sixty (60) days after receipt of
an End of Term Gaming Asset Transfer Notice hereunder, then the Successor Tenant
Rent shall be set as follows:

(i)    for the period preceding the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Commencement Date occurs, then the annual
Successor Tenant Rent shall be an amount equal to the annual Rent that would
have accrued under the terms of this Master Lease for such period (assuming the
Master Lease will have not been terminated prior to its natural expiration); and

(ii)    for the period following the last day of the calendar month in which the
thirty-fifth (35th) anniversary of the Commencement Date occurs, then the
Successor Tenant Rent shall be calculated in the same manner as Rent is
calculated under this Master Lease.

(b)    Designating Potential Successor Tenants. Landlord will select one and
Tenant will select three additional (for a total of up to four) potential
Qualified Successor Tenants prepared to lease the Facilities for the Successor
Tenant Rent, each of whom must meet the criteria established for a Discretionary
Transferee (and none of whom may be Tenant or an Affiliate of Tenant (it being
understood and agreed that there shall be no restriction on Landlord or any
Affiliate of Landlord from being a potential Qualified Successor Tenant), except
in the case of termination of the Master Lease on the last day of the calendar
month in which the thirty fifth (35th) anniversary of the Commencement Date
occurs). Landlord and Tenant must designate their proposed Qualified Successor
Tenants within ninety (90) days after receipt of an End of Term Gaming Asset
Transfer Notice hereunder. In the event that Landlord or Tenant fails to
designate such party’s allotted number of potential Qualified Successor Tenants,
the other party may designate additional potential Qualified Successor Tenants
such that the total number of potential Qualified Successor Tenants does not
exceed four; provided that, in the event the total number of potential Qualified
Successor Tenants is less than four, the transfer process will still proceed as
set forth in Section 36.2(c) below.

(c)    Determining Gaming Assets FMV. Tenant will have a three (3) month period
to negotiate an acceptable sales price for Tenant’s Property with one of the
Qualified Successor Tenants, which three (3) month period will commence
immediately upon the conclusion of the steps set forth above in Section 36.2(b).
If Tenant does not reach an agreement prior to the end of such three (3) month
period, Landlord shall conduct an auction for Tenant’s Property among the four
potential successor lessees, and Tenant will be required to transfer Tenant’s
Property to the highest bidder.

36.3    Operation Transfer. Upon designation of a Successor Tenant (pursuant to
either Section 36.1 or 36.2, as the case may be), Tenant shall reasonably
cooperate and take all actions reasonably necessary (including providing all
reasonable assistance to Successor Tenant) to effectuate the transfer of
operational control of the Facilities to Successor Tenant in an orderly manner
so as to minimize to the maximum extent possible any disruption to the continued
orderly operation of the Facilities for its Primary Intended Use.
Notwithstanding the expiration or earlier termination of the Term and anything
to the contrary herein, unless Landlord consents to the

 

92



--------------------------------------------------------------------------------

contrary, until such time that Tenant transfers Tenant’s Property and
operational control of the Facilities to a Successor Tenant in accordance with
the provisions of this Article XXXVI, Tenant shall (or shall cause its
Subsidiaries to) continue to (and Landlord shall permit Tenant to maintain
possession of the Leased Property to the extent necessary to) operate the
Facilities in accordance with the applicable terms of this Master Lease and the
course and manner in which Tenant (or its Subsidiaries) has operated the
Facilities prior to the end of the Term (including, but not limited to, the
payment of Rent hereunder). Concurrently with the transfer of Tenant’s Property
to Successor Tenant, Landlord and Successor Tenant shall execute a new master
lease in accordance with the terms as set forth in the final clause of the first
sentence of Section 36.2 hereof.

ARTICLE XXXVII

37.1    Attorneys’ Fees. If Landlord or Tenant brings an action or other
proceeding against the other to enforce or interpret any of the terms, covenants
or conditions hereof or any instrument executed pursuant to this Master Lease,
or by reason of any breach or default hereunder or thereunder, the party
prevailing in any such action or proceeding and any appeal thereupon shall be
paid all of its costs and reasonable outside attorneys’ fees incurred therein.
In addition to the foregoing and other provisions of this Master Lease that
specifically require Tenant to reimburse, pay or indemnify against Landlord’s
attorneys’ fees, Tenant shall pay, as Additional Charges, all of Landlord’s
reasonable outside attorneys’ fees incurred in connection with the enforcement
of this Master Lease (except to the extent provided above), including reasonable
attorneys’ fees incurred in connection with the review, negotiation or
documentation of any subletting, assignment, or management arrangement or any
consent requested in connection therewith, and the collection of past due Rent.

ARTICLE XXXVIII

38.1    Brokers. Tenant warrants that it has not had any contact or dealings
with any Person or real estate broker which would give rise to the payment of
any fee or brokerage commission in connection with this Master Lease, and Tenant
shall indemnify, protect, hold harmless and defend Landlord from and against any
liability with respect to any fee or brokerage commission arising out of any act
or omission of Tenant. Landlord warrants that it has not had any contact or
dealings with any Person or real estate broker which would give rise to the
payment of any fee or brokerage commission in connection with this Master Lease,
and Landlord shall indemnify, protect, hold harmless and defend Tenant from and
against any liability with respect to any fee or brokerage commission arising
out of any act or omission of Landlord.

ARTICLE XXXIX

39.1    Anti-Terrorism Representations. Tenant hereby represents and warrants
that neither Tenant, nor, to the knowledge of Tenant, any persons or entities
holding any legal or

 

93



--------------------------------------------------------------------------------

beneficial interest whatsoever in Tenant, are (i) the target of any sanctions
program that is established by Executive Order of the President or published by
the Office of Foreign Assets Control, U.S. Department of the Treasury (“OFAC”);
(ii) designated by the President or OFAC pursuant to the Trading with the Enemy
Act, 50 U.S.C. App. § 5, the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56, Executive Order 13224
(September 23, 2001) or any Executive Order of the President issued pursuant to
such statutes; or (iii) named on the following list that is published by OFAC:
“List of Specially Designated Nationals and Blocked Persons” (collectively,
“Prohibited Persons”). Tenant hereby represents and warrants to Landlord that no
funds tendered to Landlord by Tenant under the terms of this Master Lease are or
will be directly or indirectly derived from activities that may contravene U.S.
federal, state or international laws and regulations, including anti-money
laundering laws. If the foregoing representations are untrue at any time during
the Term and Landlord suffers actual damages as a result thereof, an Event of
Default will be deemed to have occurred, without the necessity of notice to
Tenant.

Tenant will not during the Term of this Master Lease knowingly engage in any
transactions or dealings, or knowingly be otherwise associated with, any
Prohibited Persons in connection with the use or occupancy of the Leased
Property. A breach of the representations contained in this Section 39.1 by
Tenant as a result of which Landlord suffers actual damages shall constitute a
material breach of this Master Lease and shall entitle Landlord to any and all
remedies available hereunder, or at law or in equity.

ARTICLE XL

40.1    GLP REIT Protection. (a)The parties hereto intend that Rent and other
amounts paid by Tenant hereunder will qualify as “rents from real property”
within the meaning of Section 856(d) of the Code, or any similar or successor
provision thereto and this Master Lease shall be interpreted consistent with
this intent.

(b)    Anything contained in this Master Lease to the contrary notwithstanding,
Tenant shall not without Landlord’s advance written consent (which consent shall
not be unreasonably withheld) (i) sublet, assign or enter into a management
arrangement for the Leased Property on any basis such that the rental or other
amounts to be paid by the subtenant, assignee or manager thereunder would be
based, in whole or in part, on either (x) the income or profits derived by the
business activities of the subtenant, assignee or manager or (y) any other
formula such that any portion of any amount received by Landlord would fail to
qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto; (ii) furnish or render
any services to the subtenant, assignee or manager or manage or operate the
Leased Property so subleased, assigned or managed; (iii) sublet, assign or enter
into a management arrangement for the Leased Property to any Person (other than
a “taxable REIT subsidiary” (within the meaning of Section 856(l) of the Code)
of GLP) in which Tenant, Landlord or GLP owns an interest, directly or
indirectly (by applying constructive ownership rules set forth in
Section 856(d)(5) of the Code); or (iv) sublet, assign or enter into a
management arrangement for the Leased Property in any other manner which could
cause any portion of the amounts received by

 

94



--------------------------------------------------------------------------------

Landlord pursuant to this Master Lease or any sublease to fail to qualify as
“rents from real property” within the meaning of Section 856(d) of the Code, or
any similar or successor provision thereto, or which could cause any other
income of Landlord to fail to qualify as income described in Section 856(c)(2)
of the Code. The requirements of this Section 40.1(b) shall likewise apply to
any further subleasing by any subtenant.

(c)    Anything contained in this Master Lease to the contrary notwithstanding,
the parties acknowledge and agree that Landlord, in its sole discretion, may
assign this Master Lease or any interest herein to another Person (including
without limitation, a “taxable REIT subsidiary” (within the meaning of
Section 856(l) of the Code)) in order to maintain Landlord’s status as a “real
estate investment trust” (within the meaning of Section 856(a) of the Code);
provided, however, Landlord shall be required to (i) comply with any applicable
legal requirements related to such transfer and (ii) give Tenant notice of any
such assignment; and provided, further, that any such assignment shall be
subject to all of the rights of Tenant hereunder.

(d)    Anything contained in this Master Lease to the contrary notwithstanding,
upon request of Landlord, Tenant shall cooperate with Landlord in good faith and
at no cost or expense to Tenant, and provide such documentation and/or
information as may be in Tenant’s possession or under Tenant’s control and
otherwise readily available to Tenant as shall be reasonably requested by
Landlord in connection with verification of GLP’s “real estate investment trust”
(within the meaning of Section 856(a) of the Code) compliance requirements.
Anything contained in this Master Lease to the contrary notwithstanding, Tenant
shall take such reasonable action as may be requested by Landlord from time to
time in order to ensure compliance with the Internal Revenue Service requirement
that Rent allocable for purposes of Section 856 of the Code to personal
property, if any, at the beginning and end of a calendar year does not exceed
fifteen percent (15%) of the total Rent due hereunder as long as such compliance
does not (i) increase Tenant’s monetary obligations under this Master Lease or
(ii) materially and adversely increase Tenant’s nonmonetary obligations under
this Master Lease or (iii) materially diminish Tenant’s rights under this Master
Lease.

ARTICLE XLI

41.1    Survival. Anything contained in this Master Lease to the contrary
notwithstanding, all claims against, and liabilities and indemnities of Tenant
or Landlord arising prior to the expiration or earlier termination of the Term
shall survive such expiration or termination.

41.2    Severability. If any term or provision of this Master Lease or any
application thereof shall be held invalid or unenforceable, the remainder of
this Master Lease and any other application of such term or provision shall not
be affected thereby.

41.3    Non-Recourse; Consequential Damages. Tenant specifically agrees to look
solely to the Leased Property for recovery of any judgment from Landlord (and
Landlord’s liability hereunder shall be limited solely to its interest in the
Leased Property, and no recourse under or in respect of this Master Lease shall
be had against any other assets of Landlord whatsoever). It is specifically
agreed that (a) no constituent partner or shareholder in Landlord or officer or
employee of Landlord shall ever be personally liable for any such judgment or
for the payment

 

95



--------------------------------------------------------------------------------

of any monetary obligation to Tenant and (b) no shareholder that is an
individual, officer or employee of Tenant shall ever be personally liable for
any such judgment or for payment of any monetary obligation to Landlord. The
provision contained in the foregoing sentence is not intended to, and shall not,
limit any right that Tenant might otherwise have to obtain injunctive relief
against Landlord, or any action not involving the personal liability of
Landlord. Furthermore, except as otherwise expressly provided herein, in no
event shall either party ever be liable to the other for any indirect or
consequential damages suffered by the claiming party from whatever cause.

41.4    Successors and Assigns. This Master Lease shall be binding upon Landlord
and its successors and assigns and, subject to the provisions of Article XXII,
upon Tenant and its successors and assigns.

41.5    Governing Law. THIS MASTER LEASE WAS NEGOTIATED IN THE STATE OF NEW
YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. ACCORDINGLY, IN ALL
RESPECTS THIS MASTER LEASE (AND ANY AGREEMENT FORMED PURSUANT TO THE TERMS
HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OR
CONFLICTS OF LAW) AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA,
EXCEPT THAT ALL PROVISIONS HEREOF RELATING TO THE CREATION OF THE LEASEHOLD
ESTATE AND ALL REMEDIES SET FORTH IN ARTICLE XVI RELATING TO RECOVERY OF
POSSESSION OF THE LEASED PROPERTY OF ANY FACILITY (SUCH AS AN ACTION FOR
UNLAWFUL DETAINER, IN REM ACTION OR OTHER SIMILAR ACTION) SHALL BE CONSTRUED AND
ENFORCED ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE STATE IN WHICH THE
LEASED PROPERTY IS LOCATED.

41.6    Waiver of Trial by Jury. EACH OF LANDLORD AND TENANT ACKNOWLEDGES THAT
IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHTS TO
TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES AND THE STATE. EACH OF
LANDLORD AND TENANT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS MASTER LEASE (OR
ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR (ii) IN ANY MANNER
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF LANDLORD AND TENANT
WITH RESPECT TO THIS MASTER LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS
HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREINAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR
TORT OR OTHERWISE; EACH OF LANDLORD AND TENANT HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY A COURT
TRIAL WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS SECTION WITH
ANY

 

96



--------------------------------------------------------------------------------

COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF
ITS RIGHT TO TRIAL BY JURY.

41.7    Entire Agreement. This Master Lease and the Exhibits and Schedules
hereto constitute the entire and final agreement of the parties with respect to
the subject matter hereof, and may not be changed or modified except by an
agreement in writing signed by the parties and, with respect to the provisions
set forth in Section 40.1, no such change or modification shall be effective
without the explicit reference to such section by number and paragraph. Landlord
and Tenant hereby agree that all prior or contemporaneous oral understandings,
agreements or negotiations relative to the leasing of the Leased Property are
merged into and revoked by this Master Lease.

41.8    Headings. All titles and headings to sections, subsections, paragraphs
or other divisions of this Master Lease are only for the convenience of the
parties and shall not be construed to have any effect or meaning with respect to
the other contents of such sections, subsections, paragraphs or other divisions,
such other content being controlling as to the agreement among the parties
hereto.

41.9    Counterparts. This Master Lease may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument.

41.10    Interpretation. Both Landlord and Tenant have been represented by
counsel and this Master Lease and every provision hereof has been freely and
fairly negotiated. Consequently, all provisions of this Master Lease shall be
interpreted according to their fair meaning and shall not be strictly construed
against any party.

41.11    Time of Essence. TIME IS OF THE ESSENCE OF THIS MASTER LEASE AND EACH
PROVISION HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.

41.12    Further Assurances. The parties agree to promptly sign all documents
reasonably requested to give effect to the provisions of this Master Lease. In
addition, Landlord agrees to, at Tenant’s sole cost and expense, reasonably
cooperate with all applicable gaming authorities in connection with the
administration of their regulatory jurisdiction over Tenant’s Parent, Tenant and
its Subsidiaries, including the provision of such documents and other
information as may be requested by such gaming authorities relating to Tenant or
any of its Subsidiaries or to this Master Lease and which are within Landlord’s
reasonable control to obtain and provide.

41.13    Gaming Regulations. (a)Notwithstanding anything to the contrary in this
Master Lease, this Master Lease and any agreement formed pursuant to the terms
hereof are subject to: (i) the Gaming Regulations; and (ii) the laws involving
the sale, distribution and possession of alcoholic beverages (the “Liquor
Laws”). Without limiting the foregoing, each of Tenant, Landlord, and each of
Tenant’s or Landlord’s successors and assigns acknowledges that (i) it is
subject to being called forward by (a) the gaming authority or (b) any
governmental authority enforcing the Liquor Laws (the “Liquor Authority”), in
each of their discretion, for licensing or a finding of suitability or to file
or provide other information, and (ii) all rights, remedies and powers under

 

97



--------------------------------------------------------------------------------

this Master Lease and any agreement formed pursuant to the terms hereof,
including with respect to the entry into and ownership and operation of the
Gaming Facilities, and the possession or control of gaming equipment, alcoholic
beverages or a gaming or liquor license, may be exercised only to the extent
that the exercise thereof does not violate any applicable provisions of the
Gaming Regulations and Liquor Laws and only to the extent that required
approvals (including prior approvals) are obtained from the requisite
governmental authorities.

(b)    Notwithstanding anything to the contrary in this Master Lease or any
agreement formed pursuant to the terms hereof, each of Tenant, Landlord, and
each of Tenant’s or Landlord’s successors and assigns agrees to cooperate with
each gaming authority and each Liquor Authority in connection with the
administration of their regulatory jurisdiction over the parties hereto,
including, without limitation, the provision of such documents or other
information as may be requested by any such gaming authorities and/or Liquor
Authorities relating to Tenant, Landlord, Tenant’s or Landlord’s successors and
assigns or to this Master Lease or any agreement formed pursuant to the terms
hereof.

41.14    Certain Provisions of Nevada Law. Pursuant to the provisions of NRS
108.2403Section 108.2405 of the Nevada Revised Statutes (as amended or
supplemented from time to time, “NRS”), to the extent the Leased Property is
located in Nevada, Landlord hereby waives the provisions of NRS 108.2403 and
108.2407, including, without limitation, any and all requirements under such
sections to (i) establish a construction disbursement account, (ii) fund such
construction disbursement account in an amount equal to the total cost of the
work of improvement, (iii) obtain the services of a construction control to
administer such construction disbursement account, (iv) provide notice of such
construction disbursement account and (v) record a surety bond for the prime
contract that meets the requirements of NRS 108.2415. Notwithstanding the
foregoing waiver, however, Tenant shall, except as otherwise provided in this
Master Lease, take all actions necessary under laws of the State of Nevada to
ensure that no liens encumbering Landlord’s interest in the Leased Property
located in Nevada arise as a result of Capital Improvements by Tenant. Tenant
shall notify Land-lord of the name and address of Tenant’s prime contractor who
will be performing such Capital Improvements as soon as it is known. Tenant
shall notify Landlord immediately upon the signing of any contract with the
prime contractor for such Capital Improvements or other construction, alteration
or repair of any portion of such Leased Property or any improvements to such
Leased Property. Tenant may not enter such Leased Property to begin any
alteration or other work in such Leased Property until Tenant has delivered
evidence satisfactory to Landlord that Tenant has complied with the terms of
this Section 41.14. Failure by Tenant to comply with the terms of this
Section 41.14 shall permit Landlord to declare an Event of Default. Further,
Landlord shall have the right to post and maintain any notices of
non-responsibility.

41.15    Certain Provisions of Louisiana Law. For Facilities located in the
State of Louisiana, Landlord hereby waives and releases all liens and privileges
it may have now or hereafter on or against any personal property (e.g., movable
property under Louisiana law) now or hereafter located on or about the Leased
Property, whether such property is owned by Tenant or any other Person,
including without limitation the lessor’s lien and privilege provided by
Louisiana Civil Code Articles 2707 - 2710. This waiver and release shall be
self-operative. However, Landlord shall, upon request of Tenant made from time
to time, execute instruments reasonably required to effect or confirm this
waiver and release.

 

98



--------------------------------------------------------------------------------

41.16    Certain Provisions of New Jersey Law.

(a) This Master Lease and the parties hereto, in each case as it relates to the
Facilities located in the State of New Jersey (the “New Jersey Facility(ies)”)
only, are subject to compliance with the requirements of the New Jersey Casino
Control Act, N.J.S.A. 5:12-1 et seq., (the “New Jersey Act”), and the
regulations promulgated thereunder. In accordance with N.J.S.A. 5:12—82c, this
Master Lease or any further amendments thereto relating to the New Jersey
Facilities must be filed with the New Jersey Casino Control Commission (the
“Commission”) and the New Jersey Division of Gaming Enforcement (the “Division”)
and, to the extent that this Lease or any further amendment thereto relates to
the New Jersey Facilities, the same shall only be effective as to the New Jersey
Facilities if approved by the Commission.

(b)    The parties acknowledge and agree that the Master Lease and any transfer
or assignments under the Master Lease, in each case to the extent the same
relate to the New Jersey Facilities, are subject to the applicable provisions of
N.J.S.A. 5:12-82 et seq. To the extent required by N.J.S.A. 5:12-82c(10), with
respect to the New Jersey Facilities only, each party to the Master Lease is
jointly and severally liable for all acts, omissions and violations of the New
Jersey Act by any party, regardless of actual knowledge of such act, omission o
violation. Notwithstanding the foregoing, (i) if Tenant violates the New Jersey
Act then Tenant shall indemnify Landlord for any liability incurred by Landlord
as a result of any such violation in a manner consistent with Section 21.1 of
this Master Lease and (ii) if Landlord violates the New Jersey Act then Landlord
shall indemnify Tenant for any liability incurred by Tenant as a result of any
such violation.

(c)    Pursuant to the provisions of N.J.S.A. 5:12-104b, this Master Lease, as
it relates to the New Jersey Facilities only, may be terminated by the Division
or Commission without liability on the part of Tenant or Landlord, if the
Division or Commission disapproves of its terms, including the terms of
compensation, or of the qualifications of Landlord or Tenant, their respective
owners, officers, directors or employees based on the standards contained in
N.J.S.A. 5:12-86.

(d)    In accordance with the requirements of N.J.S.A. 5:12-82c(5), if at any
time during the Term (so long as a New Jersey Facility remains a Facility under
this Master Lease), Landlord or any person associated with Landlord (other than
Tenant or any subtenant thereof), is found by the Commission or the Director of
the Division, as applicable, to be unsuitable to be associated with a casino
enterprise in New Jersey, and is not removed from such association in a manner
acceptable to the Commission or the Director of the Division, as applicable,
then upon written notice delivered by Tenant to Landlord (the “New Jersey
Purchase Notice”), following such final unstayed decision of the Commission or
Director of the Division, as applicable, which provides that a purchase of
Landlord’s interest in a New Jersey Facility is required, Tenant may elect
either (a) to require Landlord to sell all (but not less than all) of Landlord’s
interest in such New Jersey Facility (but no other Facility under the Master
Lease) to a third party pursuant to a Severance Lease provided, that the
Commission or Director of the Division, as applicable, does not object, or (b);
to purchase all (but not less than all) of Landlord’s interest in an applicable
New Jersey Facility (but no other Facility under the Lease) for an amount equal
to one hundred percent (100%) of the New Jersey Fair Market Value (as finally
determined in accordance with paragraph (e) of this Section 41.16 below), which
amount shall be payable in cash.

 

99



--------------------------------------------------------------------------------

(e)    The “New Jersey Fair Market Value” shall be an amount equal to the fair
market value of an applicable New Jersey Facility based on the amount that would
be paid by a willing purchaser to a willing seller if neither were under any
compulsion to buy or sell. If the parties are unable to mutually agree upon the
New Jersey Fair Market Value within thirty (30) days after delivery of the New
Jersey Purchase Notice, the New Jersey Fair Market Value will be determined by
Experts appointed in accordance with Section 34.1 in which case Landlord and
Tenant shall each submit to the Experts their respective determinations of the
New Jersey Fair Market Value. The Experts may only select either the New Jersey
Fair Market Value set forth by Landlord or by Tenant and may not select any
other amount or make any other determination (and the Experts shall be so
instructed). The Experts shall notify the parties in writing within thirty
(30) days of the submission of the matter to the Experts of their selection of
either Tenant’s or Landlord’s determination of the New Jersey Fair Market Value
as the conclusive determination of the New Jersey Fair Market Value.

(f)    In the event that Tenant has elected to purchase a New Jersey Facility,
the closing of the purchase and a sale of such New Jersey Facility shall occur
not later than ninety (90) days after the determination of the New Jersey Fair
Market Value, or such other time as may be directed by the New Jersey Gaming
Authorities. At such closing, Landlord shall deliver to Tenant all fee and
leasehold title to the applicable New Jersey Facility, free and clear of any
liens, claims or other encumbrances other than (A) any liens and encumbrances
created to or in place as of the date of this Lease and (B) any liens and
encumbrances caused by Tenant or as permitted by the Master Lease. Landlord
shall use all its commercially reasonable efforts to deliver title to the
applicable New Jersey Facility in the condition required in this
Section 41.16(f). All closing costs and expenses, including any applicable real
property transfer taxes or fees, of conveying a New Jersey Facility to Tenant
shall be allocated between Landlord and Tenant in the manner as the same are
customarily allocated between a seller and buyer of similar real property
located in the State of New Jersey. Upon such closing the Master Lease, as it
relates to the applicable New Jersey Facility only, shall automatically
terminate and be of no further force and effect, and Rent due under the Lease
from and after the date of such closing shall be reduced by an amount determined
in the same manner as set forth in Section 14.6 hereof (the “Rent Reduction
Amount”). Nothing in this Section 41.16 shall be deemed to supersede any
provisions of the Master Lease which expressly survives the termination of the
Master Lease, and nothing contained in this Section 41.16 shall be deemed to
release either party from any obligation or liability relating to any Facility
other than an applicable New Jersey Facility or any obligation or liability
relating to such applicable New Jersey Facility which shall have arisen under
the Master Lease prior to the effective date of the sale to Tenant of the
applicable New Jersey Facility.

(g) In the event that Tenant has elected to require Landlord to sell a New
Jersey Facility to a third-party, in connection with the closing of the purchase
and sale of such New Jersey Facility from Landlord to such third-party, Tenant
and such third-party shall enter into a Severance Lease and the Master Lease
shall be amended to reflect the removal of the applicable New Jersey Facility
from the Lease.

[SIGNATURES ON FOLLOWING PAGE]

 

100



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Master Lease has been executed by Landlord and Tenant
as of the date first written above.

 

LANDLORD:

GLP CAPITAL, L.P.,

a Pennsylvania limited partnership

By: /s/Brandon J. Moore

Name: Brandon J. Moore

Title: Senior Vice President, General

          Counsel and Secretary

TROPICANA AC SUB CORP.,

a New Jersey corporation

By: /s/Brandon J. Moore

Name: Brandon J. Moore

Title: Secretary

 

S-1



--------------------------------------------------------------------------------

TENANT:

TROPICANA ENTERTAINMENT, INC.,

a Delaware corporation

By: /s/ Edmund L. Quatmann, Jr.______

Name: Edmund L. Quatmann, Jr.

Title:   Executive Vice President, Chief

            Legal Officer and Secretary

TROPICANA ATLANTIC CITY CORP.,

a New Jersey corporation

By: /s/ Edmund L. Quatmann, Jr.______

Name: Edmund L. Quatmann, Jr.

Title:   Executive Vice President, Chief

            Legal Officer and Secretary

 

S-2